Exhibit 10.1

Execution Version

EQUITY RESTRUCTURING AGREEMENT

This EQUITY RESTRUCTURING AGREEMENT (this “Agreement”), dated as of January 15,
2018, is entered into by and among Energy Transfer Equity, L.P., a Delaware
limited partnership (“ETE”), USA Compression Partners, LP, a Delaware limited
partnership (“USAC”), and USA Compression GP, LLC, a Delaware limited liability
company and the general partner of USAC (the “General Partner”).

WHEREAS, the General Partner owns all of the Incentive Distribution Rights (as
defined below) and a 1.3% General Partner Interest (as defined below) in USAC;

WHEREAS, in connection with the execution of this Agreement, ETE has entered
into that certain Purchase Agreement, dated as of the date hereof (the “GP
Purchase Agreement”), by and among ETE, Energy Transfer Partners, L.L.C., a
Delaware limited liability company (together with ETE, the “Purchasers”), USA
Compression Holdings, LLC, a Delaware limited liability company (“USAC
Holdings”), solely for certain purposes therein, R/C IV USACP Holdings, L.P., a
Delaware limited partnership, and, solely for certain purposes therein, Energy
Transfer Partners, L.P., a Delaware limited partnership (“ETP”), pursuant to
which the Purchasers will acquire from USAC Holdings (x) all of the outstanding
limited liability company interests in the General Partner and (y) 12,466,912
common units representing limited partner interests in USAC (the “USAC Common
Units”), on the terms and subject to the conditions set forth in the GP Purchase
Agreement;

WHEREAS, in connection with the execution of this Agreement, USAC has entered
into that certain Contribution Agreement, dated as of the date hereof (the
“Contribution Agreement”), by and among ETP, Energy Transfer Partners GP, L.P.,
a Delaware limited partnership and the general partner of ETP, ETC Compression,
LLC, a Delaware limited liability company (“ETC Compression”), USAC, and, solely
for certain purposes therein, ETE, pursuant to which USAC will acquire from ETC
Compression all of the outstanding limited liability company interests in CDM
Resource Management LLC, a Delaware limited liability company, and CDM
Environmental & Technical Services LLC, a Delaware limited liability company, on
the terms and subject to the conditions set forth in the Contribution Agreement;
and

WHEREAS, subject to the consummation of the transactions contemplated by the GP
Purchase Agreement and the Contribution Agreement, ETE, the General Partner and
USAC have agreed to the cancellation of the Incentive Distribution Rights and
the restructuring of the General Partner Interest as provided in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1    Definitions. Unless otherwise provided to the contrary in this
Agreement, capitalized terms in this Agreement have the meanings set forth in
the Contribution Agreement.



--------------------------------------------------------------------------------

Section 1.2    Rules of InterpretationSection 1.3 . Unless expressly provided
for elsewhere in this Agreement, this Agreement shall be interpreted in
accordance with the following provisions:

(i)    the words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,”
and other equivalent words shall refer to this Agreement as an entirety and not
solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used;

(ii)    the word “including” and its derivatives mean “including without
limitation” and are terms of illustration and not of limitation;

(iii)    all definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or in the plural and correlative
forms of defined terms shall have corresponding meanings;

(iv)    the word “or” is not exclusive, and has the inclusive meaning
represented by the phrase “and/or”;

(v)    a defined term has its defined meaning throughout this Agreement and each
exhibit and schedule to this Agreement, regardless of whether it appears before
or after the place where it is defined;

(vi)    all references to prices, values or monetary amounts refer to United
States dollars;

(vii)    wherever used herein, any pronoun or pronouns shall be deemed to
include both the singular and plural and to cover all genders;

(viii)    this Agreement has been jointly prepared by the parties hereto, and
shall not be construed against any Person as the principal draftsperson hereof,
and no consideration may be given to any fact or presumption that any party had
a greater or lesser hand in drafting this Agreement;

(ix)    the captions of the articles, sections or subsections appearing in this
Agreement are inserted only as a matter of convenience and in no way define,
limit, construe or describe the scope or extent of such section, or in any way
affect this Agreement;

(x)    any references herein to a particular Article, Section or Exhibit means
an Article or Section of, or an Exhibit to, this Agreement unless otherwise
expressly stated herein;

(xi)    the Exhibits attached hereto are incorporated herein by reference and
shall be considered part of this Agreement;

(xii)    unless otherwise specified herein, all accounting terms used herein
shall be interpreted, and all determinations with respect to accounting matters
hereunder shall be made, in accordance with GAAP, applied on a consistent basis;

 

- 2 -



--------------------------------------------------------------------------------

(xiii)    all references to days shall mean calendar days unless otherwise
provided;

(xiv)    all references to time shall mean Austin, Texas time; and

(xv)    references to any Person shall include such Person’s successors and
permitted assigns.

ARTICLE II

THE TRANSACTION

Section 2.1    Effectiveness. The Transaction (as defined below) and the
provisions of this Agreement, shall be conditional upon, and shall be effective
only upon, the closing of the transactions contemplated by the GP Purchase
Agreement and the Contribution Agreement (the “Closing”).

Section 2.2    Cancellation of Incentive Distribution Rights and Restructuring
of General Partner Interest. At the Closing, ETE shall cause the General Partner
to amend the First Amended and Restated Agreement of Limited Partnership of USA
Compression Partners, LP, dated January 18, 2013 (the “Original LP Agreement”)
as set forth in Exhibit A, and as so amended shall be the limited partnership
agreement of USAC (such amended agreement being referred to as the “Revised LP
Agreement”) until duly amended in accordance with its terms and applicable Law.
Pursuant to such amendment, effective immediately following the Closing, the
Incentive Distribution Rights (as defined in the Original LP Agreement) (the
“Incentive Distribution Rights”) shall be cancelled (the “Cancellation”) and the
General Partner Interest (as defined in the Original LP Agreement) (the “General
Partner Interest”) owned by the General Partner shall be converted to a
non-economic general partner interest in USAC (the “Conversion”).

Section 2.3    Consideration; Registration Rights. In consideration for the
Cancellation and the Conversion (and concurrently therewith), USAC shall issue
to the General Partner, 8,000,000 USAC Common Units which shall be listed on the
New York Stock Exchange (the “Restructuring Common Units”). In connection with
the execution of this Agreement, ETE and USAC shall enter into a registration
rights agreement, the form of which is attached hereto as Exhibit B. The
issuance of the Restructuring Common Units, the Cancellation, the Conversion and
the amendment of the Original LP Agreement are collectively referred to herein
as the “Transaction.”

Section 2.4    Further Assurances. The parties agree to execute and deliver, or
cause to be executed and delivered, such further instruments or documents or
take such other action as may be reasonably necessary or convenient to carry out
the Transaction.

Section 2.5    GP Contribution.

(a)    At any time after one year following the Closing Date, ETE shall have the
right to contribute (or cause any Subsidiary to contribute) to USAC (the “GP
Contribution”) all of the outstanding equity interests in any Subsidiary that
directly owns the General Partner Interest (such equity interests, the “GP Owner
Equity” and such Subsidiary, the “GP Owner”), and USAC shall accept the GP
Contribution and shall pay to ETE $10,000,000 in immediately

 

- 3 -



--------------------------------------------------------------------------------

available funds (the “GP Contribution Consideration”). The GP Owner Equity shall
be transferred to USAC free and clear of all encumbrances, except restrictions
on transfer arising under applicable securities laws. The GP Owner shall be an
entity that has no business other than acting as general partner of USAC and has
no debts, liabilities or obligations other than debts, liabilities and
obligations arising by virtue of its general partner interest in USAC. ETE shall
advise USAC in writing of its intent to effect the GP Contribution (the “ETE
Contribution Notice”). Except in connection with the GP Contribution, ETE may
not, directly or indirectly, sell, transfer, or otherwise dispose of the GP
Owner Equity to any Person other than (x) one of its Subsidiaries or (y) any
Person to whom ETE and/or its Subsidiaries is concurrently selling, transferring
or otherwise disposing of at least 25,000,000 USAC Common Units (as adjusted to
account for any subdivision (by unit split, subdivision, exchange, unit
dividend, reclassification, recapitalization or otherwise) or combination (by
reverse unit split, exchange, reclassification, recapitalization or otherwise)
or similar reclassification or recapitalization of the outstanding USAC Common
Units into a greater or lesser number of USAC Common Units occurring after the
date of this Agreement (a “Recapitalization Event”)) (any such Subsidiary or
Person referred to in clause (x) or clause (y), a “Permitted Transferee”);
provided, however, that in each case, this Agreement shall also be assigned to
such Permitted Transferee and such Permitted Transferee shall assume the
obligations of ETE hereunder, all in accordance with Section 7.4.

(b)    Notwithstanding the foregoing, if at any time following the Closing,
(i) ETE or one of its Subsidiaries (including ETP) owns, directly or indirectly,
the General Partner Interest and (ii) ETE and its Subsidiaries (including ETP)
collectively own less than 12,500,000 USAC Common Units (as adjusted to account
for any Recapitalization Event), the GP Contribution shall automatically occur
(the “Automatic GP Contribution”) and in exchange therefor USAC shall pay the GP
Contribution Consideration to ETE or any applicable Subsidiary of ETE that is
contributing the GP Owner Equity.

(c)    In connection with the GP Contribution, ETE and USAC shall enter into an
assignment agreement in the form attached hereto as Exhibit C and shall close
the GP Contribution within 10 Business Days after USAC receives the ETE
Contribution Notice or the Automatic GP Contribution occurs, as applicable. In
connection with the GP Contribution or the Automatic GP Contribution, the
organizational documents of USAC and the General Partner shall be amended to
provide that annual meetings of holders of the USAC Common Units shall be held
to elect the members of the board of directors of the General Partner.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE GENERAL PARTNER

The General Partner hereby represents and warrants to ETE and USAC that:

Section 3.1    Organization, Good Standing and Qualification. The General
Partner is a Delaware limited liability company duly formed and validly existing
under the Laws of the state of Delaware and has all requisite limited liability
company power and authority and has taken all action necessary in order to
execute, deliver and perform its obligations under this Agreement. This
Agreement constitutes a legal, valid and binding obligation of the General
Partner, enforceable against the General Partner in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer,

 

- 4 -



--------------------------------------------------------------------------------

reorganization, moratorium and similar Laws relating to or affecting creditors’
rights generally and to legal principles of general applicability governing the
availability of equitable remedies, including principles of good faith and fair
dealing (regardless of whether such enforceability is considered in a proceeding
in equity or at Law) (collectively, “Enforceability Exceptions”).

Section 3.2    No Violations. The execution, delivery and performance of this
Agreement by the General Partner does not, and the consummation of the
Transaction will not (i) constitute a breach or violation of, or result in a
default (or an event that, with notice or lapse of time or both, would become a
default) under, or result in the termination or in a right of termination or
cancellation of, or accelerate the performance required by, any note, bond,
mortgage, indenture, deed of trust, license, franchise, lease, contract,
agreement, joint venture or other instrument or obligation to which the General
Partner is a party or by which the General Partner or its properties is subject
or bound that is material to the General Partner, (ii) constitute a breach or
violation of, or a default under the Organizational Documents of the General
Partner, (iii) contravene or conflict with or constitute a violation of any
provision of any Law binding upon or applicable to the General Partner, or
(iv) result in the creation of any Encumbrance on any of the General Partner’s
assets.

Section 3.4    Equity Interests. The General Partner is the beneficial and
record holder of the Incentive Distribution Rights and has good and valid title
to the Incentive Distribution Rights, free and clear of all Encumbrances and
there is no subscription, option, warrant, call, right, agreement or commitment
relating to the issuance, sale, delivery, repurchase or transfer by the General
Partner of the Incentive Distribution Rights, except as set forth in the
Original LP Agreement.

Section 3.5    Investment Intent and Securities Laws Compliance.

(a)    The General Partner has been given reasonable access to full and fair
disclosure of all material information regarding USAC and the Restructuring
Common Units, including reasonable access to the books and records of USAC. The
General Partner acknowledges and agrees that it has been provided, to its full
satisfaction, with the opportunity to ask questions concerning the terms and
conditions of an investment in USAC and has knowingly and voluntarily elected
instead to rely solely on its own investigation.

(b)    The General Partner understands that the Restructuring Common Units are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities Laws. The General Partner acknowledges that the
Restructuring Common Units will bear a restrictive legend to that effect. The
General Partner acknowledges and agrees that it must bear the economic risk of
this investment indefinitely, that the Restructuring Common Units issued to the
General Partner hereunder may not be sold or transferred or offered for sale or
transfer by it without registration under the Securities Act and any applicable
state securities or “Blue Sky” Laws or the availability of exemptions therefrom.

(c)    The General Partner has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Restructuring Common Units, and has
so evaluated the merits and risks of such investment. The General Partner is
able to bear the economic risk of an investment in the Restructuring Common
Units and, at the present time and in the foreseeable future, is able to afford
a complete loss of such investment.

 

- 5 -



--------------------------------------------------------------------------------

(d)    The General Partner understands that the Restructuring Common Units are
being offered and issued to the General Partner in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities Laws and that USAC is relying upon the truth and accuracy of, and the
General Partner’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings, which are true, correct and complete, of the
General Partner set forth herein in order to determine the availability of such
exemptions and the eligibility of the General Partner to acquire the
Restructuring Common Units.

(e)    The General Partner acknowledges that as a result of the transactions
contemplated by this Agreement, the GP Purchase Agreement and the Contribution
Agreement, ETE and its Affiliates will beneficially own more than 20% of the
Outstanding (as defined in the Original LP Agreement and the Revised LP
Agreement) USAC Common Units and Class B Units (as defined in the Revised LP
Agreement). The General Partner acknowledges and agrees, and hereby notifies ETE
and its Affiliates, that the voting and other limitations described in the
definition of “Outstanding” in the Original LP Agreement and the Revised LP
Agreement shall not apply to ETE and its Affiliates as a result of the USAC
Common Units and Class B Units acquired by ETE and its Affiliates pursuant to
this Agreement, the GP Purchase Agreement and the Contribution Agreement. The
foregoing constitutes written notice by the General Partner to ETE and its
Affiliates pursuant to the definition of “Outstanding” in the Original LP
Agreement and the Revised LP Agreement that the voting and other limitations set
forth therein shall not apply to ETE and its Affiliates.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF USAC

USAC hereby represents and warrants to the General Partner and ETE that:

Section 4.1    Organization, Good Standing and Qualification. USAC is a Delaware
limited partnership duly formed and validly existing under the Laws of the state
of Delaware and has all requisite limited partnership power and authority and
has taken all action necessary in order to execute, deliver and perform its
obligations under this Agreement and to consummate the Transaction. This
Agreement constitutes a legal, valid and binding obligation of USAC, enforceable
against USAC in accordance with its terms, subject to the Enforceability
Exceptions.

Section 4.2    No Violations. The execution, delivery and performance of this
Agreement by USAC does not, and the consummation of the Transaction will not,
(i) constitute a breach or violation of, or result in a default (or an event
that, with notice or lapse of time or both, would become a default) under, or
result in the termination or in a right of termination or cancellation of, or
accelerate the performance required by, any note, bond, mortgage, indenture,
deed of trust, license, franchise, lease, contract, agreement, joint venture or
other instrument or obligation to which USAC is a party or by which USAC or any
of its properties is subject or bound that is material to USAC, (ii) constitute
a breach or violation of, or a default under the Organizational Documents of
USAC, (iii) contravene or conflict with or constitute a violation of any
provision of any Law binding upon or applicable to USAC, or (iv) result in the
creation of any Encumbrance on any assets of USAC.

 

- 6 -



--------------------------------------------------------------------------------

Section 4.3    Restructuring Common Units. The Restructuring Common Units will
be duly authorized and, when issued and delivered to the General Partner in
accordance with the terms hereof, will be validly issued, fully paid (to the
extent required by the Revised LP Agreement), and non-assessable (subject to
Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited
Partnership Act), and free and clear of all Encumbrances, except for
(i) restrictions on transfer arising under applicable securities Laws and
(ii) the applicable terms and conditions of the Organizational Documents of
USAC.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF ETE

ETE hereby represents and warrants to the General Partner and USAC that:

Section 5.1    Organization, Good Standing and Qualification. ETE is a Delaware
limited partnership duly formed and validly existing under the Laws of the state
of Delaware and has all requisite limited partnership power and authority and
has taken all action necessary in order to execute, deliver and perform its
obligations under this Agreement and to consummate the Transaction and the GP
Contribution. This Agreement constitutes a legal, valid and binding obligation
of ETE, enforceable against ETE in accordance with its terms, subject to the
Enforceability Exceptions.

Section 5.2    No Violations. The execution, delivery and performance of this
Agreement by ETE does not, and the consummation of the Transaction and the GP
Contribution will not, (i) constitute a breach or violation of, or result in a
default (or an event that, with notice or lapse of time or both, would become a
default) under, or result in the termination or in a right of termination or
cancellation of, or accelerate the performance required by, any note, bond,
mortgage, indenture, deed of trust, license, franchise, lease, contract,
agreement, joint venture or other instrument or obligation to which ETE is a
party or by which ETE or any of its properties is subject or bound that is
material to ETE, (ii) constitute a breach or violation of, or a default under
the Organizational Documents of ETE, (iii) contravene or conflict with or
constitute a violation of any provision of any Law binding upon or applicable to
ETE, or (iv) result in the creation of any Encumbrance on any assets of ETE.

Section 5.3    Investment Intent and Securities Laws Compliance.

(a)    ETE has been given reasonable access to full and fair disclosure of all
material information regarding USAC and the Restructuring Common Units,
including reasonable access to the books and records of USAC. ETE acknowledges
and agrees that it has been provided, to its full satisfaction, with the
opportunity to ask questions concerning the terms and conditions of an
investment in USAC and has knowingly and voluntarily elected instead to rely
solely on its own investigation.

(b)    ETE understands that the Restructuring Common Units are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities Laws.

 

- 7 -



--------------------------------------------------------------------------------

ETE acknowledges that the Restructuring Common Units will bear a restrictive
legend to that effect. ETE acknowledges and agrees that it must bear the
economic risk of this investment indefinitely, that the Restructuring Common
Units issued to the General Partner hereunder may not be sold or transferred or
offered for sale or transfer by it without registration under the Securities Act
and any applicable state securities or “Blue Sky” Laws or the availability of
exemptions therefrom.

(c)    ETE has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Restructuring Common Units, and has so evaluated
the merits and risks of such investment. ETE is able to bear the economic risk
of an investment in the Restructuring Common Units and, at the present time and
in the foreseeable future, is able to afford a complete loss of such investment.

(d)    ETE understands that the Restructuring Common Units are being offered and
issued to the General Partner in reliance upon specific exemptions from the
registration requirements of United States federal and state securities Laws and
that USAC is relying upon the truth and accuracy of, and ETE’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings,
which are true, correct and complete, of ETE set forth herein in order to
determine the availability of such exemptions and the eligibility of the General
Partner to acquire the Restructuring Common Units.

ARTICLE VI

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

SECTION 6.1    Governing Law; Consent to Jurisdiction; WAIVER OF JURY TRIAL.
This Agreement and all questions relating to the interpretation or enforcement
of this Agreement shall be governed by and construed in accordance with the Laws
of the State of Delaware without regard to any Laws of the State of Delaware or
any other jurisdiction that would call for the application of the substantive
laws of any jurisdiction other than the State of Delaware. Each party hereby
agrees that service of summons, complaint or other process in connection with
any actions or proceedings contemplated hereby may be made in accordance with
Section 7.3 addressed to such party at the address specified pursuant to
Section 7.3. Each of the parties irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware, or in the event,
but only in the event, that such court declines to accept jurisdiction over such
action or proceeding, to the exclusive jurisdiction of the Superior Court of the
State of Delaware (Complex Commercial Division) or, if subject matter
jurisdiction over the matter that is the subject of any such action or
proceeding is vested exclusively in the federal courts of the United States of
America, the United States District Court for the District of Delaware, and any
appellate court from any thereof (collectively, the “Courts”), for the purposes
of any action or proceeding arising out of or relating to this Agreement or any
transaction contemplated hereby (and agrees not to commence any action or
proceeding relating hereto except in such Courts as provided herein). Each of
the parties further agrees that service of any process, summons, notice or
document hand delivered or sent in accordance with Section 7.3 to such party’s
address set forth in Section 7.3 will be effective service of process for any
action or proceeding in the State of Delaware with respect to any matters to
which it has submitted to jurisdiction as set forth in the immediately preceding
sentence. Each of the parties irrevocably and unconditionally waives

 

- 8 -



--------------------------------------------------------------------------------

any objection to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby in the
Courts, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action or proceeding brought
in any such court has been brought in an inconvenient forum. Notwithstanding the
foregoing, each party agrees that a final judgment in any action or proceeding
properly brought in accordance with the terms of this Agreement shall be
conclusive and may be enforced by suit on the judgment in any jurisdiction or in
any other manner provided at law or in equity. EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
EXECUTED IN CONNECTION HEREWITH THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT SEEK TO ENFORCE
THE FOREGOING WAIVER IN THE EVENT OF AN ACTION OR PROCEEDING, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
6.1.

ARTICLE VII

MISCELLANEOUS

Section 7.1    Amendments and Modifications. This Agreement may be amended,
modified or supplemented only by written agreement of the parties hereto
(provided, however, that any approval on behalf of USAC and/or the General
Partner may be given solely by the independent directors of the board of
directors of the General Partner (the “Conflicts Committee”)).

Section 7.2    Waiver of Compliance. Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party entitled to
the benefits thereof only by a written instrument signed by the party granting
such waiver (provided, however, that any such waiver by USAC may be given solely
by the Conflicts Committee), but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

Section 7.3    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by email
transmission, or mailed by a nationally recognized overnight courier, postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice; provided, that notices of a change
of address shall be effective only upon receipt thereof):

If to ETE:

Energy Transfer Equity, L.P.

8111 Westchester Drive, Suite 600

Dallas, Texas 75225

Attention: General Counsel

E-Mail: tom.mason@energytransfer.com

 

- 9 -



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: William N. Finnegan IV

                  Debbie P. Yee

E-Mail: bill.finnegan@lw.com

                  debbie.yee@lw.com

If to USAC or the General Partner:

USA Compression GP, LLC

100 Congress Avenue, Suite 450

Austin, Texas 78701

Attention: Christopher Porter

E-Mail: cporter@usacompression.com

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin St., Suite 2500

Houston, Texas 77002

Attention: Ramey Layne

E-Mail: rlayne@velaw.com

Section 7.4    Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. No party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other parties; provided, however, that ETE shall be
permitted to assign all of its rights, benefits and obligations under this
Agreement to any Permitted Transferee; provided that such Permitted Transferee
assumes all obligations of ETE under this Agreement and no such assignment shall
relieve ETE of its obligations hereunder. Any attempted assignment or transfer
in violation of this Agreement shall be null, void and ineffective.

Section 7.5    Specific Performance. The parties acknowledge and agree that a
breach of this Agreement would cause irreparable damage to USAC, the General
Partner, and ETE, and USAC, the General Partner, and ETE will not have an
adequate remedy at Law. Therefore, the obligations of the parties under this
Agreement shall be enforceable by a decree of specific performance issued by any
court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith. Such remedies shall, however,
be cumulative and not exclusive and shall be in addition to any other remedies
which any party may have under this Agreement or otherwise.

 

- 10 -



--------------------------------------------------------------------------------

Section 7.6    Entire Agreement. This Agreement (including the Exhibits hereto)
constitutes the entire understanding and agreement among the parties with
respect to the subject matter hereof and supersedes any and all prior or
contemporaneous discussions, agreements and understandings, whether written or
oral.

Section 7.7    Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law in any
jurisdiction by any applicable Governmental Authority, (a) such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Agreement in such jurisdiction or
affect the validity, legality or enforceability of any provision in any other
jurisdiction, (b) such provision shall be invalid, illegal or unenforceable only
to the extent strictly required by such Governmental Authority, (c) to the
extent any such provision is deemed to be invalid, illegal or unenforceable,
each party agrees that it shall use its reasonable best efforts to cause such
Governmental Authority to modify such provision so that such provision shall be
valid, legal and enforceable as originally intended to the greatest extent
possible and (d) to the extent that the Governmental Authority does not modify
such provision, each party agrees that they shall endeavor in good faith to
exercise or modify such provision so that such provision shall be valid, legal
and enforceable as originally intended to the greatest extent possible.

Section 7.8    Facsimiles; Electronic Transmission; Counterparts. This Agreement
may be executed by facsimile or other electronic transmission (including scanned
documents delivered by email) by any party and such execution shall be deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required. This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.

[Signature Page Follows]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.

 

ENERGY TRANSFER EQUITY, L.P. By: LE GP, LLC, its general partner By  

/s/ Thomas P. Mason

  Name: Thomas P. Mason   Title: Executive Vice President and General Counsel
USA COMPRESSION PARTNERS, LP By: USA Compression GP, LLC, its general partner By
 

/s/ Eric D. Long

  Name: Eric D. Long   Title: President and Chief Executive Officer USA
COMPRESSION GP, LLC By  

/s/ Eric D. Long

  Name: Eric D. Long   Title: President and Chief Executive Officer

SIGNATURE PAGE TO

EQUITY RESTRUCTURING AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Second Amended and Restated

Agreement of Limited Partnership of USAC

[See Attached.]



--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

of

USA COMPRESSION PARTNERS, LP

A Delaware limited partnership

Dated as of [●], 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. DEFINITIONS Section 1.1   Definitions      2 Section 1.2  
Construction    23 Article II. ORGANIZATION Section 2.1   Formation    24
Section 2.2   Name    24 Section 2.3   Registered Office; Registered Agent;
Principal Office; Other Offices    24 Section 2.4   Purpose and Business    24
Section 2.5   Powers    25 Section 2.6   Term    25 Section 2.7   Title to
Partnership Assets    25 Article III. RIGHTS OF LIMITED PARTNERS Section 3.1  
Limitation of Liability    25 Section 3.2   Management of Business    25
Section 3.3   Outside Activities of the Limited Partners    26 Section 3.4  
Rights of Limited Partners    26 Article IV. CERTIFICATES; RECORD HOLDERS;
TRANSFER OF PARTNERSHIP INTERESTS Section 4.1   Certificates    27 Section 4.2  
Mutilated, Destroyed, Lost or Stolen Certificates    27 Section 4.3   Record
Holders    28 Section 4.4   Transfer Generally    28 Section 4.5   Registration
and Transfer of Limited Partner Interests    29 Section 4.6   Transfer of the
General Partner’s General Partner Interest    30 Section 4.7   Restrictions on
Transfers    31 Section 4.8   Citizenship Certificates; Non-citizen Assignees   
32 Section 4.9   Redemption of Partnership Interests of Non-citizen Assignees   
33 Article V. CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1   General Partner and Limited Partner Interests; Conversion of
General Partner Interest and Cancellation of Incentive Distribution Rights    34
Section 5.2   Contributions by the General Partner and USA Compression Holdings
   35 Section 5.3   Contributions by Limited Partners    35 Section 5.4  
Interest and Withdrawal    35 Section 5.5   Capital Accounts    35 Section 5.6  
Issuances of Additional Partnership Interests    39

 

i



--------------------------------------------------------------------------------

Section 5.7   [Reserved]    40 Section 5.8   Limited Preemptive Right    40
Section 5.9   Splits and Combinations    40 Section 5.10   Fully Paid and
Non-Assessable Nature of Limited Partner Interests    41 Section 5.11  
[Reserved]    41 Section 5.12   Establishment of Series A Preferred Units    41
Section 5.13   Establishment of Class B Units    58 Article VI. ALLOCATIONS AND
DISTRIBUTIONS Section 6.1   Allocations for Capital Account Purposes    60
Section 6.2   Allocations for Tax Purposes    66 Section 6.3   Requirement and
Characterization of Distributions; Distributions to Record Holders    68
Section 6.4   Special Provisions Relating to Series A Preferred Units    69
Section 6.5   Application of Section 6.1 and Section 6.2    69 Section 6.6  
Special Provisions Relating to 2018 Warrants    69 Article VII. MANAGEMENT AND
OPERATION OF BUSINESS Section 7.1   Management    70 Section 7.2   Replacement
of Fiduciary Duties    72 Section 7.3   Certificate of Limited Partnership    72
Section 7.4   Restrictions on the General Partner’s Authority    73 Section 7.5
  Reimbursement of the General Partner    73 Section 7.6   Outside Activities   
74 Section 7.7   Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members    75 Section 7.8   Indemnification    76
Section 7.9   Liability of Indemnitees    78 Section 7.10   Resolution of
Conflicts of Interest; Standards of Conduct and Modification of Duties    79
Section 7.11   Other Matters Concerning the General Partner    81 Section 7.12  
Purchase or Sale of Partnership Interests    82 Section 7.13   Registration
Rights of the General Partner and its Affiliates    82 Section 7.14   Reliance
by Third Parties    85 Article VIII. BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1   Records and Accounting    86 Section 8.2   Fiscal Year    86
Section 8.3   Reports    86 Article IX. TAX MATTERS Section 9.1   Tax Returns
and Information    87

 

ii



--------------------------------------------------------------------------------

Section 9.2   Tax Elections    87 Section 9.3   Tax Controversies    87
Section 9.4   Withholding; Tax Payments    88 Article X. ADMISSION OF PARTNERS
Section 10.1   Admission of Limited Partners    88 Section 10.2   Admission of
Successor General Partner    89 Section 10.3   Amendment of Agreement and
Certificate of Limited Partnership    90 Article XI. WITHDRAWAL OR REMOVAL OF
PARTNERS Section 11.1   Withdrawal of the General Partner    90 Section 11.2  
Removal of the General Partner    91 Section 11.3   Interest of Departing
General Partner and Successor General Partner    92 Section 11.4   [Reserved]   
93 Section 11.5   Withdrawal of Limited Partners    93 Article XII. DISSOLUTION
AND LIQUIDATION Section 12.1   Dissolution    93 Section 12.2   Continuation of
the Business of the Partnership After Dissolution    94 Section 12.3  
Liquidator    94 Section 12.4   Liquidation    95 Section 12.5   Cancellation of
Certificate of Limited Partnership    96 Section 12.6   Return of Contributions
   96 Section 12.7   Waiver of Partition    96 Section 12.8   Capital Account
Restoration    96 Article XIII. AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS;
RECORD DATE Section 13.1   Amendments to be Adopted Solely by the General
Partner    97 Section 13.2   Amendment Procedures    98 Section 13.3   Amendment
Requirements    99 Section 13.4   Special Meetings    100 Section 13.5   Notice
of a Meeting    100 Section 13.6   Record Date    100 Section 13.7   Adjournment
   100 Section 13.8   Waiver of Notice; Approval of Meeting; Approval of Minutes
   101 Section 13.9   Quorum and Voting    101 Section 13.10   Conduct of a
Meeting    101 Section 13.11   Action Without a Meeting    102 Section 13.12  
Right to Vote and Related Matters    102

 

iii



--------------------------------------------------------------------------------

Article XIV. MERGER, CONSOLIDATION OR CONVERSION Section 14.1   Authority    103
Section 14.2   Procedure for Merger, Consolidation or Conversion    103
Section 14.3   Approval by Limited Partners    105 Section 14.4   Certificate of
Merger or Certificate of Conversion    106 Section 14.5   Effect of Merger,
Consolidation or Conversion    106 Article XV. RIGHT TO ACQUIRE LIMITED PARTNER
INTERESTS Section 15.1   Right to Acquire Limited Partner Interests    107
Article XVI. GENERAL PROVISIONS Section 16.1   Addresses and Notices; Written
Communications    109 Section 16.2   Further Action    110 Section 16.3  
Binding Effect    110 Section 16.4   Integration    110 Section 16.5   Creditors
   110 Section 16.6   Waiver    110 Section 16.7   Third-Party Beneficiaries   
110 Section 16.8   Counterparts    110 Section 16.9   Applicable Law; Forum,
Venue and Jurisdiction    110 Section 16.10   Invalidity of Provisions    112
Section 16.11   Consent of Partners    112 Section 16.12   Facsimile Signatures
   112

 

Exhibit A       -       Certificate Evidencing Common Units Representing Limited
Partner Interests in USA Compression Partners, LP Exhibit B       -      
Restrictions on Transfer of Series A Preferred Units

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED AGREEMENT

OF LIMITED PARTNERSHIP OF USA COMPRESSION PARTNERS, LP

THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF USA
COMPRESSION PARTNERS, LP, dated as of [●], 2018, is entered into by and among
USA Compression GP, LLC, a Delaware limited liability company, as the General
Partner, together with any other Persons who are or become Partners in the
Partnership or parties hereto as provided herein.

WHEREAS, the General Partner and the other parties thereto entered into that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of January 18, 2013 (the “2013 Agreement”);

WHEREAS, the Partnership has entered into a Contribution Agreement, dated as of
January 15, 2018 (the “CDM Contribution Agreement”), among the Partnership, ETP,
Energy Transfer Partners GP, L.P., ETC Compression, LLC and solely for purposes
of Section 5.18(b) and Section 10.1 thereof, ETE, pursuant to which, among other
things, ETC Compression, LLC will contribute all of the outstanding limited
liability company interests in CDM Resource Management LLC, a Delaware limited
liability company, and CDM Environmental & Technical Services LLC, a Delaware
limited liability company, to the Partnership, in exchange for a combination of
cash, Common Units and units of a new class of Partnership Interest to be
designated as “Class B Units” with the rights and privileges and such other
terms as are set forth in this Agreement;

WHEREAS, the General Partner has determined that the creation of the Class B
Units (as defined below) will be in the best interests of the Partnership;

WHEREAS, the issuance of the Class B Units complies with the requirements of the
2013 Agreement;

WHEREAS, the Partnership, the General Partner and ETE have entered into that
certain Equity Restructuring Agreement, dated as of January 15, 2018 (the
“Equity Restructuring Agreement”), pursuant to which (i) all of the outstanding
Incentive Distribution Rights (as defined in the 2013 Agreement) will be
cancelled and (ii) the General Partner Interest (as defined in the 2013
Agreement) will be converted into a non-economic general partner interest in the
Partnership, and in exchange, the Partnership will issue a total of [8,000,000]
Common Units to the General Partner;

WHEREAS, the transactions contemplated by the Equity Restructuring Agreement are
conditional upon, and shall be effective immediately following, the transactions
contemplated by the Contribution Agreement;

WHEREAS, pursuant to the Equity Restructuring Agreement, the 2013 Agreement is
required to be amended to reflect the cancellation of the Incentive Distribution
Rights and the conversion of the General Partner Interest into a non-economic
general partner interest; and

WHEREAS, the General Partner desires to amend and restate the 2013 Agreement in
its entirety to provide for (i) a new class of convertible preferred securities,
(ii) a new class of

 

1



--------------------------------------------------------------------------------

warrants (iii) the Class B Units, (iv) the creation of the non-economic General
Partner Interest and (v) such other changes as the General Partner has
determined are necessary and appropriate in connection with the issuance of such
securities and/or do not adversely affect the Limited Partners considered as a
whole (including any particular class of Partnership Interests as compared to
other classes of Partnership Interests) in any material respect.

NOW, THEREFORE, the General Partner does hereby amend and restate the 2013
Agreement, pursuant to its authority under Section 13.1 of the 2013 Agreement,
to provide, in its entirety, as follows:

ARTICLE I.

DEFINITIONS

Section 1.1    Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.

“2013 Agreement” is defined in the recitals of this Agreement.

[“2018 Senior Unsecured Notes” means senior unsecured notes issued by the
Partnership on or prior to the one year anniversary of the Series A Issuance
Date, the proceeds of which are used to repay the Bridge Loan.]1

“2018 Warrants” means the warrants to purchase Common Units issued pursuant to
the Series A Purchase Agreement.

“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, merger, stock acquisition or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing or expanding, for a period exceeding the
short-term, the operating capacity or operating income of the Partnership Group
from the operating capacity or operating income of the Partnership Group
existing immediately prior to such transaction. For purposes of this definition,
the short-term generally refers to a period not exceeding 12 months.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such taxable period, are reasonably expected to be allocated to such Partner
in subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code
and Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is intended to
comply with the provisions

 

1  Note to Draft: To be removed if the senior unsecured notes are issued prior
to closing.

 

2



--------------------------------------------------------------------------------

of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith. The “Adjusted Capital Account” of a Partner in respect
of any Partnership Interest shall be the amount that such Adjusted Capital
Account would be if such Partnership Interest were the only interest in the
Partnership held by such Partner from and after the date on which such
Partnership Interest was first issued.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, with respect to any Person that is an
investment fund, investment account or investment company, any other investment
fund, investment account or investment company that is managed, advised or
sub-advised by the same investment advisor as such Person or by an Affiliate of
such investment advisor, shall be considered controlled by, and an Affiliate of,
such first Person. Without limiting the foregoing, for purposes of this
Agreement, any Person that, individually or together with its Affiliates, has
the direct or indirect right to designate or cause the designation of at least
one member to the Board of Directors, and any such Person’s Affiliates, shall be
deemed to be Affiliates of the General Partner.

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).

“Agreed Value” of any Contributed Property means the fair market value of such
property at the time of contribution and in the case of an Adjusted Property,
the fair market value of such Adjusted Property on the date of the revaluation
event as described in Section 5.5(d), in both cases as determined by the General
Partner. The General Partner shall use such method as it determines to be
appropriate to allocate the aggregate Agreed Value of Contributed Properties
contributed to the Partnership in a single or integrated transaction among each
separate property on a basis proportional to the fair market value of each
Contributed Property.

“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of USA Compression Partners, LP, as it may be amended, supplemented
or restated from time to time.

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest;
(b) any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity; and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.

 

3



--------------------------------------------------------------------------------

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:

(a)    the sum of (i) all cash and cash equivalents of the Partnership Group (or
the Partnership’s proportionate share of cash and cash equivalents in the case
of Subsidiaries that are not wholly owned) on hand at the end of such Quarter,
and (ii) if the General Partner so determines, all or any portion of any
additional cash and cash equivalents of the Partnership Group (or the
Partnership’s proportionate share of cash and cash equivalents in the case of
Subsidiaries that are not wholly owned) on hand on the date of determination of
Available Cash with respect to such Quarter resulting from Working Capital
Borrowings made subsequent to the end of such Quarter, less

(b)    the amount of any cash reserves established by the General Partner (or
the Partnership’s proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to (i) provide for the proper conduct of
the business of the Partnership Group (including reserves for future capital
expenditures and for anticipated future credit needs of the Partnership Group)
subsequent to such Quarter, (ii) comply with applicable law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which any Group Member is a party or by which it is bound or its
assets are subject or (iii) provide funds for distributions under Section 5.12
or distributions to the holders of Common Units in respect of any one or more of
the next four Quarters;

provided, however, that disbursements made by a Group Member or cash reserves
established, increased or reduced after the end of such Quarter but on or before
the date of determination of Available Cash with respect to such Quarter shall
be deemed to have been made, established, increased or reduced, for purposes of
determining Available Cash, within such Quarter if the General Partner so
determines.

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

“Average VWAP” per Common Unit over a certain period shall mean the arithmetic
average of the VWAP per Common Unit for each Trading Day in such period.

“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers, as applicable, if a corporation or limited
liability company, or if a limited partnership, the board of directors or board
of managers of the general partner of the General Partner.

“Board Representation Agreement” means that certain Board Representation
Agreement dated as of the date hereof, by and among ETE, the Partnership, the
General Partner and [●].

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

 

4



--------------------------------------------------------------------------------

[“Bridge Loan” means the “Bridge Loan” as defined in the Series A Purchase
Agreement.]2

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership or that is
contributed or deemed contributed to the Partnership on behalf of a Partner
(including, in the case of an underwritten offering of Units, the amount of any
underwriting discounts or commissions).

“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition of existing, or the
construction of new or the improvement or replacement of existing, capital
assets or (c) capital contribution by a Group Member to a Person that is not a
Subsidiary in which a Group Member has an equity interest, or after such capital
contribution will have an equity interest, to fund such Group Member’s pro rata
share of the cost of the addition or improvement to or the acquisition of
existing, or the construction of new or the improvement or replacement of
existing, capital assets by such Person, in each case if such addition,
improvement, replacement, acquisition or construction is made to increase for a
period longer than the short-term the operating capacity or operating income of
the Partnership Group, in the case of clauses (a) and (b), or such Person, in
the case of clause (c), from the operating capacity or operating income of the
Partnership Group or such Person, as the case may be, existing immediately prior
to such addition, improvement, replacement, acquisition or construction. For
purposes of this definition, the short-term generally refers to a period not
exceeding 12 months.

“Capital Surplus” means Available Cash distributed by the Partnership in excess
of Operating Surplus, as described in Section 6.3(a).

“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such property, and (b) with respect to any other
Partnership property, the adjusted basis of such property for federal income tax
purposes, all as of the time of determination; provided that the Carrying Value
of any property shall be adjusted from time to time in accordance with
Section 5.5(d) and to reflect changes, additions or other adjustments to the
Carrying Value for dispositions and acquisitions of Partnership properties, as
deemed appropriate by the General Partner.

 

2  Note to Draft: To be removed if the senior unsecured notes are issued prior
to closing.

 

5



--------------------------------------------------------------------------------

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.

“Certificate” means (a) a certificate (i) substantially in the form of Exhibit A
to this Agreement, (ii) issued in global form in accordance with the rules and
regulations of the Depositary or (iii) in such other form as may be adopted by
the General Partner, in each case issued by the Partnership evidencing ownership
of one or more Common Units or (b) a certificate, in such form as may be adopted
by the General Partner, issued by the Partnership evidencing ownership of one or
more other Partnership Interests.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.3, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

“Citizenship Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which a Limited Partner certifies
that he (and if he is a nominee holding for the account of another Person, that
to the best of his knowledge such other Person) is an Eligible Citizen.

“claim” (as used in Section 7.13(d)) is defined in Section 7.13(d).

“Class B Conversion Date” is defined in Section 5.13(b).

“Class B Unit” means a Partnership Interest having the rights and obligations
specified with respect to Class B Units in this Agreement. A Class B Unit that
is convertible into a Common Unit shall not constitute a Common Unit until such
conversion occurs.

“Closing Date” means the first date on which Common Units were sold by the
Partnership to the Underwriters pursuant to the provisions of the Underwriting
Agreement.

“Closing Price” means, in respect of any class of Limited Partner Interests, as
of the date of determination, the last sale price on such day, regular way, or
in case no such sale takes place on such day, the average of the closing bid and
asked prices on such day, regular way, in either case as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the principal National Securities Exchange on
which the respective Limited Partner Interests are listed or admitted to trading
or, if such Limited Partner Interests are not listed or admitted to trading on
any National Securities Exchange, the last quoted price on such day or, if not
so quoted, the average of the high bid and low asked prices on such day in the
over-the-counter market, as reported by the primary reporting system then in use
in relation to such Limited Partner Interests of such class, or, if on any such
day such Limited Partner Interests of such class are not quoted by any such
organization, the average of the closing bid and asked prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on

 

6



--------------------------------------------------------------------------------

any such day no market maker is making a market in such Limited Partner
Interests of such class, the fair value of such Limited Partner Interests on
such day as determined by the General Partner.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Combined Interest” is defined in Section 11.3(a).

“Commences Commercial Service” means the date a Capital Improvement is first put
into commercial service following completion of construction, acquisition,
development and testing, as applicable.

“Commission” means the United States Securities and Exchange Commission.

“Common Unit” means a Partnership Interest representing a fractional part of the
Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Common Units in this Agreement. The term
“Common Unit” does not refer to or include a Series A Preferred Unit or a
Class B Unit, in each case, prior to conversion into a Common Unit pursuant to
the terms hereof, or a 2018 Warrant.

“Competitor” means any direct competitor of the Partnership, a substantial
portion of whose operating business involves gas compression in the United
States (and, for the avoidance of doubt, excluding any Person that is an
investment fund, investment account, investment company or other financial
sponsor whose primary business involves equity or debt investing) and who is
included in the list provided to the Purchasers on the date of execution of the
Series A Purchase Agreement, as such list may be supplemented from time to time
by the Board of Directors acting in good faith to include additional such
competitors; provided that any such supplement is delivered in writing to the
Series A Preferred Unitholders.

“Conflicts Committee” means a committee of the Board of Directors composed
entirely of two or more directors, each of whom (a) is not an officer or
employee of the General Partner, (b) is not an officer, director or employee of
any Affiliate of the General Partner, (c) is not a holder of any ownership
interest in the General Partner or its Affiliates or the Partnership Group,
other than Common Units and other awards that are granted to such director under
the LTIP and (d) meets the independence standards required of directors who
serve on an audit committee of a board of directors established by the
Securities Exchange Act and the rules and regulations of the Commission
thereunder and by the National Securities Exchange on which any class of
Partnership Interests is listed or admitted to trading.

“Consenting Party” or “Consenting Parties” is defined in Section 16.9(b).

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.

 

7



--------------------------------------------------------------------------------

“Conversion Unit” is defined in Section 6.1(d)(xiii).

“Converted Series A Preferred Unit” is defined in Section 5.12(b)(vi)(D).

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xii).

“Current Market Price” means, in respect of any class of Limited Partner
Interests, as of the date of determination, the average of the daily Closing
Prices per Limited Partner Interest of such class for the 20 consecutive Trading
Days immediately prior to such date.

“Default Effective Date” is defined in Section 5.12(b)(i)(B).

“Deficiency Rate” is defined in Section 5.12(b)(i)(B).

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or 11.2.

“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

“Eligible Citizen” means a Person qualified to own interests in real property in
jurisdictions in which any Group Member does business or proposes to do business
from time to time, and whose status as a Limited Partner the General Partner
determines does not or would not subject such Group Member to a significant risk
of cancellation or forfeiture of any of its properties or any interest therein.

“Equity Restructuring Agreement” is defined in the recitals of this Agreement.

“ETE” means Energy Transfer Equity, L.P., a Delaware limited partnership.

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.

“Event of Withdrawal” is defined in Section 11.1(a).

“Excess Distribution” is defined in Section 6.1(d)(iii).

“Excess Distribution Unit” is defined in Section 6.1(d)(iii).

“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements, and shall not include Maintenance Capital Expenditures or
Investment Capital

 

8



--------------------------------------------------------------------------------

Expenditures. Expansion Capital Expenditures shall include interest (and related
fees) on debt incurred to finance the construction of a Capital Improvement and
paid in respect of the period beginning on the date that a Group Member enters
into a binding obligation to commence construction of a Capital Improvement and
ending on the earlier to occur of the date that such Capital Improvement
Commences Commercial Service and the date that such Capital Improvement is
abandoned or disposed of. Debt incurred to fund such construction period
interest payments or to fund distributions on equity issued to fund the
construction of a Capital Improvement as described in clause (a)(iv) of the
definition of Operating Surplus shall also be deemed to be debt incurred to
finance the construction of a Capital Improvement. Where capital expenditures
are made in part for Expansion Capital Expenditures and in part for other
purposes, the General Partner shall determine the allocation between the amounts
paid for each.

“General Partner” means USA Compression GP, LLC, a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in its capacity as general
partner of the Partnership (except as the context otherwise requires).

“General Partner Interest” means the non-economic ownership interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it), and includes any and all
benefits to which the General Partner is entitled as provided in this Agreement,
together with all obligations of the General Partner to comply with the terms
and provisions of this Agreement. The General Partner Interest does not include
any rights to receive distributions of cash, property or other assets of the
Partnership upon the liquidation or winding-up of the Partnership or otherwise.

“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.

“Group” means a Person that with or through any of its Affiliates or Associates
has any contract, arrangement, understanding or relationship for the purpose of
acquiring, holding, voting (except voting pursuant to a revocable proxy or
consent given to such Person in response to a proxy or consent solicitation made
to 10 or more Persons), exercising investment power or disposing of any
Partnership Interests with any other Person that beneficially owns, or whose
Affiliates or Associates beneficially own, directly or indirectly, Partnership
Interests.

“Group Member” means a member of the Partnership Group.

“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company or operating agreement of any Group Member that is a
limited liability company, the certificate of incorporation and bylaws or
similar organizational documents of any Group Member that is a corporation, the
joint venture agreement or similar governing document of any Group Member that
is a joint venture and the governing or organizational or similar documents of
any other Group Member that is a Person other than a limited or general
partnership, limited liability company, corporation or joint venture, as such
may be amended, supplemented or restated from time to time.

 

9



--------------------------------------------------------------------------------

“Hedge Contract” means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of the Partnership Group to fluctuations in interest rates
or the price of hydrocarbons, other than for speculative purposes.

“Holder” as used in Section 7.13, is defined in Section 7.13(a).

“Indebtedness” has the meaning assigned to such term in the Revolving Credit
Agreement as of the Series A Issuance Date, but including any amendments and/or
modifications thereto pursuant to the Revolving Credit Agreement following the
Series A Issuance Date for so long as (a) such amendments and/or modifications
are made at a time that the Revolving Credit Agreement is regulated by the
Office of the Comptroller of the Currency (or successor agency thereto) and the
lenders thereunder, the majority of which are commercial banks, have committed
at least $500 million of available capital under the Revolving Credit Agreement,
(b) such amendments and/or modifications are permitted under the Revolving
Credit Facility and (c) such amendments and/or modifications expressly state
they are being made in connection with acquisitions or material growth projects.
For the avoidance of doubt, the Series A Preferred Units shall not be treated as
Indebtedness.

“Indemnified Persons” is defined in Section 7.13(d).

“Indemnitee” means (a) any General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, director, officer, employee, agent, fiduciary or trustee of any Group
Member, a General Partner, any Departing General Partner or any of their
respective Affiliates, (e) any Person who is or was serving at the request of a
General Partner, any Departing General Partner or any of their respective
Affiliates as an officer, director, manager, managing member, employee, agent,
fiduciary or trustee of another Person owing a fiduciary duty to any Group
Member; provided that a Person shall not be an Indemnitee by reason of
providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, (f) any Person who controls a General Partner or Departing General
Partner and (g) any Person the General Partner designates as an “Indemnitee” for
purposes of this Agreement because such Person’s service, status or relationship
exposes such Person to potential claims, demands, actions, suits or proceedings
relating to the Partnership Group’s business and affairs.

“Initial Common Unit” means a Common Unit sold in the Initial Offering.

“Initial Offering” means the initial offering and sale of Common Units to the
public, as described in the Registration Statement.

“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) sales of equity interests of any Group Member (including the
Common Units sold to the Underwriters in the Initial Offering); (c) sales or
other voluntary or involuntary dispositions of any assets of any Group Member
other than (i) sales or other dispositions of inventory, accounts receivable and
other assets in the ordinary course of business, and (ii) sales or other
dispositions of assets as part of normal retirements or replacements; and
(d) capital contributions received.

 

10



--------------------------------------------------------------------------------

“Investment Capital Expenditures” means capital expenditures other than
Maintenance Capital Expenditures and Expansion Capital Expenditures.

“Leverage Ratio” has the meaning assigned to such term in the Revolving Credit
Agreement as of the Series A Issuance Date, but including any amendments and/or
modifications thereto pursuant to the Revolving Credit Agreement following the
Series A Issuance Date for so long as (a) such amendments and/or modifications
are made at a time that the Revolving Credit Agreement is regulated by the
Office of the Comptroller of the Currency (or successor agency thereto) and the
lenders thereunder, the majority of which are commercial banks, have committed
at least $500 million of available capital under the Revolving Credit Agreement,
(b) such amendments and/or modifications are permitted under the Revolving
Credit Facility and (c) such amendments and/or modifications expressly state
they are being made in connection with acquisitions or material growth projects.

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

“Limited Partner” means, unless the context otherwise requires, each Person that
is a limited partner of the Partnership upon the effectiveness of this
Agreement, each additional Person that becomes a Limited Partner pursuant to the
terms of this Agreement and any Departing General Partner upon the change of its
status from General Partner to Limited Partner pursuant to Section 11.3, in each
case, in such Person’s capacity as a limited partner of the Partnership. For
purposes of the Delaware Act, the Limited Partners shall constitute a single
class or group of limited partners.

“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Series A Preferred Units, Common
Units, Class B Units or other Partnership Interests or a combination thereof or
interest therein, and includes any and all benefits to which such Limited
Partner is entitled as provided in this Agreement, together with all obligations
of such Limited Partner to comply with the terms and provisions of this
Agreement.

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.

“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

“LTIP” means the Long-Term Incentive Plan of the General Partner, as may be
amended, or any equity compensation plan successor thereto.

 

11



--------------------------------------------------------------------------------

“Maintenance Capital Expenditures” means cash expenditures including
expenditures for the addition or improvement to or replacement of the capital
assets owned by any Group Member or for the acquisition of existing, or the
construction or development of new, capital assets if such expenditures are made
to maintain, including for a period longer than the short-term, the operating
capacity and/or operating income of the Partnership Group. Maintenance Capital
Expenditures shall not include (a) Expansion Capital Expenditures or
(b) Investment Capital Expenditures. For purposes of this definition, the
short-term generally refers to a period not exceeding 12 months.

“Merger Agreement” is defined in Section 14.1.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act (or any successor to such
Section) and any other securities exchange (whether or not registered with the
Commission under Section 6(a) (or successor to such Section) of the Securities
Exchange Act) that the General Partner shall designate as a National Securities
Exchange for purposes of this Agreement.

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any Liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed and (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 5.5(d)(ii)) at the time such property is distributed,
reduced by any Liability either assumed by such Partner upon such distribution
or to which such property is subject at the time of distribution, in either case
as determined and required by the Treasury Regulations promulgated under
Section 704(b) of the Code.

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d).

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d).

“Non-citizen Assignee” means a Person whom the General Partner has determined
does not constitute an Eligible Citizen and as to whose Partnership Interest the
General Partner has become the Limited Partner, pursuant to Section 4.8.

“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.

 

12



--------------------------------------------------------------------------------

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

“Notice of Election to Purchase” is defined in Section 15.1(b).

“Ongoing Default Trigger” is defined in Section 5.12(b)(iii)(H).

“Operating Expenditures” means all Partnership Group cash expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including, but not limited to, taxes, reimbursements
of expenses of the General Partner and its Affiliates, payments made in the
ordinary course of business under any Hedge Contracts (provided that (i) with
respect to amounts paid in connection with the initial purchase of a Hedge
Contract, such amounts shall be amortized over the life of such Hedge Contract
and (ii) payments made in connection with the termination of any Hedge Contract
prior to the expiration of its stipulated settlement or termination date shall
be included in equal quarterly installments over the remaining scheduled life of
such Hedge Contract), officer compensation, repayment of Working Capital
Borrowings, debt service payments and Maintenance Capital Expenditures, subject
to the following:

(a)    repayments of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of “Operating Surplus” shall not
constitute Operating Expenditures when actually repaid;

(b)    payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures; and

(c)    Operating Expenditures shall not include (i) Expansion Capital
Expenditures, (ii) Investment Capital Expenditures, (iii) payment of transaction
expenses (including taxes) relating to Interim Capital Transactions,
(iv) distributions to Partners, or (v) repurchases of Partnership Interests,
other than repurchases of Partnership Interests to satisfy obligations under
employee benefit plans, or reimbursements of expenses of the General Partner for
such purchases.

“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,

(a)    the sum of (i) $36,600,000, (ii) all cash receipts of the Partnership
Group (or the Partnership’s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) for the period beginning on the Closing
Date and ending on the last day of such

 

13



--------------------------------------------------------------------------------

period, but excluding cash receipts from Interim Capital Transactions and
provided that cash receipts from the termination of any Hedge Contract prior to
the expiration of its stipulated settlement or termination date shall be
included in equal quarterly installments over the remaining scheduled life of
such Hedge Contract, (iii) all cash receipts of the Partnership Group (or the
Partnership’s proportionate share of cash receipts in the case of Subsidiaries
that are not wholly owned) after the end of such period but on or before the
date of determination of Operating Surplus with respect to such period resulting
from Working Capital Borrowings, and (iv) the amount of cash distributions paid
on equity issued, other than equity issued on the Closing Date, to finance all
or a portion of the construction, acquisition or improvement of a Capital
Improvement and paid in respect of the period beginning on the date that the
Group Member enters into a binding obligation to commence the construction,
acquisition or improvement of a Capital Improvement and ending on the earlier to
occur of the date the Capital Improvement Commences Commercial Service and the
date that it is abandoned or disposed of (equity issued, other than equity
issued on the Closing Date, to fund the construction period interest payments on
debt incurred, or construction period distributions on equity issued, to finance
the construction, acquisition or improvement of a Capital Improvement shall also
be deemed to be equity issued to finance the construction, acquisition or
improvement of a Capital Improvement for purposes of this clause (iv)), less

(b)    the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period; (ii) the amount of cash
reserves established by the General Partner (or the Partnership’s proportionate
share of cash reserves in the case of Subsidiaries that are not wholly owned) to
provide funds for future Operating Expenditures; (iii) all Working Capital
Borrowings not repaid within twelve months after having been incurred and
(iv) any cash loss realized on disposition of an Investment Capital Expenditure;

provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.

Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero. Cash receipts from an Investment Capital Expenditure shall be treated as
cash receipts only to the extent they are a return on principal, but in no event
shall a return of principal be treated as cash receipts.

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.

“Other Entity” is defined in Section 14.1.

“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records

 

14



--------------------------------------------------------------------------------

as of the date of determination; provided, however, that if at any time any
Person or Group (other than the General Partner or its Affiliates) beneficially
owns 20% or more of the Outstanding Partnership Interests of any class then
Outstanding, none of the Partnership Interests owned by such Person or Group
shall be voted on any matter and such Partnership Interests shall not be
considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement, except that Partnership Interests so owned shall
be considered to be Outstanding for purposes of Section 11.1(b) (such
Partnership Interests shall not, however, be treated as a separate class or
group of Partnership Interests for purposes of this Agreement or the Delaware
Act); provided, further, that the foregoing limitation shall not apply to
(i) any Person or Group who acquired 20% or more of the Outstanding Partnership
Interests of any class then Outstanding directly from the General Partner or its
Affiliates (other than the Partnership), (ii) any Person or Group who acquired
20% or more of the Outstanding Partnership Interests of any class then
Outstanding directly or indirectly from a Person or Group described in clause
(i) provided that, at or prior to such acquisition, the General Partner, acting
in its sole discretion, shall have notified such Person or Group in writing that
such limitation shall not apply, (iii) any Person or Group who acquired 20% or
more of any Partnership Interests issued by the Partnership provided that, at or
prior to such acquisition, the General Partner shall have notified such Person
or Group in writing that such limitation shall not apply, (iv) the Series A
Purchasers with respect to their ownership (beneficial or record) of the Series
A Preferred Units, Common Units issued upon exercise of the 2018 Warrants or
Series A Conversion Units, (v) any Series A Preferred Unitholder in connection
with any vote, consent or approval of the Series A Preferred Unitholders as a
separate class, (vi) the Person or Group who acquired the Class B Units pursuant
to the CDM Contribution Agreement with respect to their ownership (beneficial or
record) of the Class B Units or Common Units issued upon conversion of Class B
Units, or (vii) any Unitholder of a Class B Unit in connection with any vote,
consent or approval of the Class B Units as a separate class.

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.

“Partners” means the General Partner and the Limited Partners.

“Partnership” means USA Compression Partners, LP, a Delaware limited
partnership.

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

 

15



--------------------------------------------------------------------------------

“Partnership Interest” means any class or series of equity interest (or, in the
case of the General Partner Interest, a management interest) in the Partnership
(but excluding any options, rights, warrants, appreciation rights and phantom or
tracking interests relating to an equity interest in the Partnership), including
the General Partner Interest, Series A Preferred Units, Class B Units and Common
Units.

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b) (2) and 1.704-2(d).

“Partnership Restructuring Event” means (i) any restructuring, simplification or
similar transaction or series of transactions that modifies, eliminates or
otherwise restructures the General Partner Interest or the equity interests of
the General Partner or its Affiliates, provided that the principal parties
thereto are the Partnership, ETE, ETP and/or their respective Affiliates and the
common equity of the Partnership or its successor entity remains listed on a
National Securities Exchange following such transaction and such transaction
does not otherwise constitute a Series A Change of Control; and (ii) the direct
or indirect acquisition of all or a portion of the limited liability company
interests in the General Partner by the Partnership or a Subsidiary of the
Partnership, including the GP Contribution or Automatic GP Contribution (each as
defined in the Equity Restructuring Agreement).

“Payment Default” is defined in Section 5.12(b)(i)(B).

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any class of Units held by a
Person other than the General Partner or any Affiliate of the General Partner
who holds Units.

“Percentage Interest” means as of any date of determination (a) as to any
Unitholder with respect to Units (other than with respect to the Series A
Preferred Units), the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of Units (excluding Series A Preferred Units) held by
such Unitholder, as the case may be, by (B) the total number of Outstanding
Units (excluding Series A Preferred Units), and (b) as to the holders of other
Partnership Interests issued by the Partnership in accordance with Section 5.6,
the percentage established as a part of such issuance. The Percentage Interest
with respect to the General Partner Interest and a Series A Preferred Unit shall
at all times be zero.

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Debt”) incurred in exchange for, or replacement of, or the
proceeds of which are used to refinance, any other Indebtedness or Indebtedness
representing the extension, refinancing, or renewal thereof (the “Refinanced
Indebtedness”); provided that: (a) if such Refinanced Indebtedness is in the
form of either an asset based loan or a revolving based loan, then such New Debt
is in the form of either an asset based loan or a revolving based loan and a
majority of the lenders thereunder are commercial banks; (b) such New Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Indebtedness (or, if the
Refinanced Indebtedness is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
any reasonable fees

 

16



--------------------------------------------------------------------------------

and expenses, including reasonable premiums, related to such exchange or
refinancing; (c) such New Debt has a stated maturity no earlier than the stated
maturity of the Refinanced Indebtedness; (d) such New Debt contains covenants,
events of default, guarantees and other terms which (i) (other than “market”
interest rate, fees, funding discounts and redemption or prepayment premiums as
determined at the time of issuance or incurrence of any such Indebtedness) are
“market” terms as determined on the date of issuance or incurrence and (ii) do
not impose any covenants or other restrictions that would limit the
Partnership’s ability to pay Series A Quarterly Distributions to an extent more
restrictive than those covenants and restrictions contained in the Revolving
Credit Agreement; and (e) if such Refinanced Indebtedness is in a form other
than an asset based loan or revolving based loan, then the all-in-yield
associated with such New Debt is not in excess of 3.0% higher than the
all-in-yield of such Refinanced Indebtedness.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Plan of Conversion” is defined in Section 14.1.

“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests and (c) when used with respect to Series A
Preferred Unitholders, apportioned equally among all Series A Preferred
Unitholders in accordance with the relative number or percentage of Series A
Preferred Units held by each such Series A Preferred Unitholder.

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership that
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing or
by electronic transmission without a meeting or entitled to exercise rights in
respect of any lawful action of Limited Partners or (b) the identity of Record
Holders entitled to receive any report or distribution or to participate in any
offer.

 

17



--------------------------------------------------------------------------------

“Record Holder” means (a) with respect to Partnership Interests of any class of
Partnership Interests for which a Transfer Agent has been appointed, the Person
in whose name a Partnership Interest of such class is registered on the books of
the Transfer Agent as of the opening of business on a particular Business Day,
or (b) with respect to other classes of Partnership Interests, the Person in
whose name any such other Partnership Interest is registered on the books that
the General Partner has caused to be kept as of the opening of business on such
Business Day.

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.9.

“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-174803) as it has been or as it may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of the Common Units
in the Initial Offering.

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or
Section 6.1(d)(ix).

“Revolving Credit Agreement” means that certain Fifth Amended and Restated
Credit Agreement, dated as of December 13, 2013, among the Partnership, as a
guarantor, USA Compression Partners, LLC and USAC Leasing, LLC, as borrowers,
the lenders party thereto from time to time, the guarantors party thereto from
time to time, and JPMorgan Chase Bank, N.A., as LC issuer and as agent (as such
agreement may be amended, restated, supplemented, or otherwise modified, unless
otherwise specified herein).

“Sale Gain” means the sum, if positive, of all items of income, gain, loss or
deduction recognized by the Partnership upon the sale, exchange or other
disposition of all or substantially all of the assets of the Partnership in a
single transaction or series of related transactions.

“Sale Loss” means the sum, if negative, of all items of income, gain, loss or
deduction recognized by the Partnership upon the sale, exchange or other
disposition of all or substantially all of the assets of the Partnership in a
single transaction or series of related transactions.

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.

“Series A Change of Control” means the occurrence of any of the following:

(a)    the acquisition, directly or indirectly (including by merger,
consolidation, conversion, business combination or otherwise), of 50% or more of
the voting interests of the General Partner or, if the Limited Partners are
entitled to vote on the election of the directors of the General Partner, more
than 50% of the Limited Partner Interests (in each case as measured by voting
power rather than the number of shares, units or the like) or the General
Partner Interest

 

18



--------------------------------------------------------------------------------

by a Person or group that is not an Affiliate of ETE or ETP as of the Series A
Issuance Date if such acquisition gives such Person or group the right to elect
half or more of the members of the Board of Directors;

(b)    any sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Partnership Group;

(c)    the merger of the Partnership into another entity following which the
Partnership’s Common Units are no longer publicly traded;

(d)    the removal of the General Partner as general partner of the Partnership
by the Limited Partners, except where the successor General Partner is an
Affiliate of ETE or ETP; or

(e)     (x) the General Partner, ETP, ETE and their respective Affiliates
beneficially owning 80% or more of the Common Units then Outstanding in the
aggregate and (y) the aggregate value of all Common Units then Outstanding and
listed on a National Securities Exchange that are not beneficially owned by the
General Partner, ETP, ETE or their respective Affiliates being less than
$300,000,000 (based on the Average VWAP for the 30 consecutive Trading Days
ending immediately prior to the date of determination);

provided, however, that, notwithstanding the foregoing, a Partnership
Restructuring Event will not be deemed to constitute a Series A Change of
Control.

“Series A Change of Control Notice” is defined in Section 5.12(b)(vii)(A).

“Series A Conversion Notice” is defined in Section 5.12(b)(vi)(B).

“Series A Conversion Notice Date” is defined in Section 5.12(b)(vi)(B).

“Series A Conversion Rate” means, as adjusted pursuant to
Section 5.12(b)(vi)(E), the number of Common Units issuable upon the conversion
of each Series A Preferred Unit, which shall be equal to the Series A Issue
Price plus Series A Unpaid Distributions in respect of such Series A Preferred
Unit divided by $[●]3 for each Series A Preferred Unit.

“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.12(b)(vi). Immediately upon such
issuance, each Series A Conversion Unit shall be considered a Common Unit for
all purposes hereunder.

“Series A Distribution Amount” means an amount per Quarter per Series A
Preferred Unit equal to $[24.375]4 [;provided, however, that if (a) on or prior
to the one year anniversary of

 

3  Note to Draft: To equal a 17.5% premium to the 30-day Average VWAP of the
Common Units as of the trading day preceding the Signing Date of the
Contribution Agreement.

4  Note to Draft: Represents a rate of return of 9.75% per annum; provided that
if the senior unsecured notes are issued prior to closing, such rate will be
adjusted upward if, and to the extent that, the all-in-yield associated with the
senior unsecured notes issuance exceeds 7.5%, in the aggregate, up to an
additional 1.0% (i.e., up to $26.875 per Quarter). If the Distribution Rate is
increased pursuant to this footnote, the Deficiency Rate will be proportionally
increased.

 

19



--------------------------------------------------------------------------------

the Series A Issuance Date, the Partnership issues the 2018 Senior Unsecured
Notes and uses all or a portion of the proceeds received with respect thereto to
repay the Bridge Loan and the all-in-yield associated with the 2018 Senior
Unsecured Notes exceeds 7.5%, or (b) any amounts are outstanding under the
Bridge Loan as of the one year anniversary of the Series A Issuance Date and the
all-in-yield associated with such outstanding amounts exceeds 7.5%, then, in
either case, the amount of the Series A Distribution Amount shall be increased
by $0.025 for every basis point by which the weighted average all-in-yield
exceeds 7.5%, but in no event shall the Series A Distribution Amount exceed
$26.875 (other than in connection with an adjustment pursuant to
Section 5.12(b)(i)(B))]5; provided, further that the Series A Distribution
Amount may be [further] adjusted pursuant to Section 5.12(b)(i)(B).
Notwithstanding the foregoing, the Series A Distribution Amount for the Quarter
ending [●], 20186 shall be prorated for such period, commencing on the Series A
Issuance Date and ending on, and including, the last day of such Quarter.

“Series A Distribution Payment Date” is defined in Section 5.12(b)(i)(A).

“Series A Forced Redemption Notice” is defined in Section 5.12(b)(x)(A).

“Series A Forced Redemption Price” is defined in Section 5.12(b)(x)(A).

“Series A Initial Distribution Period” is defined in Section 5.12(b)(i)(A).

“Series A Issuance Date” means [●], 2018.

“Series A Issue Price” means $1,000.00 per Series A Preferred Unit.

“Series A Junior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon liquidation of the Partnership, ranks junior to the Series A
Preferred Units, including Common Units, but excluding any Series A Parity
Securities and Series A Senior Securities.

“Series A Liquidation Value” means the amount equal to the sum of (i) the Series
A Issue Price, plus (ii) all Series A Unpaid Distributions, plus (iii) Series A
Partial Period Distributions, in each case, with respect to the applicable
Series A Preferred Unit.

“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks pari passu with (but
not senior to) the Series A Preferred Units.

“Series A Partial Period Distributions” means, with respect to a conversion or
redemption of Series A Preferred Units or a liquidation, (a) an amount equal to
the Series A Distribution Amount multiplied by a fraction, the numerator of
which is the number of days elapsed in the Quarter in which such conversion,
redemption or liquidation occurs and the

 

5  Note to Draft: If the senior unsecured notes are issued prior to closing,
then this bracketed proviso can be removed. If the senior unsecured notes are
not issued at or prior to closing, then this bracketed proviso should remain in
the draft and will act as a post-closing adjustment to the extent necessary.

6  Note to Draft: To be the end of the Quarter in which the Series A Issuance
Date occurs.

 

20



--------------------------------------------------------------------------------

denominator of which is the total number of days in such Quarter, plus (b) to
the extent such conversion, redemption or liquidation occurs prior to the Series
A Distribution Payment Date in respect of the Quarter immediately preceding such
conversion, redemption or liquidation, an amount equal to the Series A
Distribution Amount.

“Series A PIK Payment Date” is defined in Section 5.12(b)(i)(D).

“Series A PIK Units” means any Series A Preferred Units issued pursuant to a
Series A Quarterly Distribution in accordance with Section 5.12(b)(i)(A).

“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.

“Series A Preferred Units” is defined in Section 5.12(a).

“Series A Purchase Agreement” means the Series A Preferred Unit and Warrant
Purchase Agreement, dated as of January 15, 2018, by and among the Partnership
and the Series A Purchasers, as may be amended from time to time.

“Series A Purchasers” means (a) those Persons set forth on Schedule A to the
Series A Purchase Agreement and (b) any Person who subsequently purchases or who
is otherwise transferred any Series A Preferred Units issued in accordance with
Section 5.12(b)(viii).

“Series A Quarterly Distribution” is defined in Section 5.12(b)(i)(A).

“Series A Redemption Date” is defined in Section 5.12(b)(ix)(B).

“Series A Redemption Notice” is defined in Section 5.12(b)(ix)(A).

“Series A Redemption Price” means a price per Series A Preferred Unit equal to
the product of 105% and the sum of (A) the Series A Issue Price, (B) Series A
Unpaid Distributions on the applicable Series A Preferred Unit and (C) Series A
Partial Period Distributions on the applicable Series A Preferred Unit.

“Series A Required Voting Percentage” means 66 2/3% or more of the outstanding
Series A Preferred Units voting separately as a class.

“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units.

“Series A Substantially Equivalent Unit” is defined in
Section 5.12(b)(vii)(A)(3).

“Series A Unpaid Distributions” is defined in Section 5.12(b)(i)(B).

“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency)

 

21



--------------------------------------------------------------------------------

to vote in the election of directors or other governing body of such corporation
is owned, directly or indirectly, at the date of determination, by such Person,
by one or more Subsidiaries of such Person or a combination thereof, (b) a
partnership (whether general or limited) in which such Person or a Subsidiary of
such Person is, at the date of determination, a general or limited partner of
such partnership, but only if more than 50% of the partnership interests of such
partnership (considering all of the partnership interests of the partnership as
a single class) is owned, directly or indirectly, at the date of determination,
by such Person, by one or more Subsidiaries of such Person, or a combination
thereof, or (c) any other Person (other than a corporation or a partnership) in
which such Person, one or more Subsidiaries of such Person, or a combination
thereof, directly or indirectly, at the date of determination, has (i) at least
a majority ownership interest or (ii) the power to elect or direct the election
of a majority of the directors or other governing body of such Person.

“Surviving Business Entity” is defined in Section 14.2(b)(ii).

“Trading Day” means, for the purpose of determining the Current Market Price of
any class of Limited Partner Interests, a day on which the principal National
Securities Exchange on which such class of Limited Partner Interests is listed
or admitted to trading is open for the transaction of business or, if Limited
Partner Interests of a class are not listed or admitted to trading on any
National Securities Exchange, a day on which banking institutions in New York
City generally are open.

“Transaction Documents” is defined in Section 7.1(b).

“transfer” is defined in Section 4.4(a).

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the Partnership to act as registrar and transfer agent for any class of
Partnership Interests; provided, that if no Transfer Agent is specifically
designated for any class of Partnership Interests, the General Partner shall act
in such capacity.

“Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement who purchased Common Units pursuant thereto.

“Underwriting Agreement” means that certain Underwriting Agreement, dated as of
January 14, 2013, among the Underwriters, the Partnership, the General Partner
and other parties thereto, providing for the purchase of Common Units by the
Underwriters.

“Unit” means a Partnership Interest that is designated as a “Unit” and shall
include Series A Preferred Units, Common Units and Class B Units but shall not
include the General Partner Interest or 2018 Warrants.

“Unit Majority” means at least a majority of the Outstanding Common Units and
Class B Units, voting as a single class.

“Unitholders” means the Record Holders of Units.

 

22



--------------------------------------------------------------------------------

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).

“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an “Unrestricted
Person” for purposes of this Agreement.

“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

“USA Compression Holdings” means USA Compression Holdings, LLC, a Delaware
limited liability company.

“VWAP” means, per Common Unit on any Trading Day, the per Common Unit volume
weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg Page “USAC <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the closing price
of one Common Unit on such Trading Day as reported on the New York Stock
Exchange’s website or the website of the National Securities Exchange upon which
the Common Units are listed). If the VWAP cannot be calculated for the Common
Units on a particular date or on any of the foregoing bases, the VWAP of the
Common Units on such date shall be the fair market value as determined in good
faith by the Board of Directors in a commercially reasonable manner.

“Withdrawal Opinion of Counsel” is defined in Section 11.1(b).

“Working Capital Borrowings” means borrowings used solely for working capital
purposes or to pay distributions to Partners, made pursuant to a credit
facility, commercial paper facility or other similar financing arrangement;
provided that when incurred it is the intent of the borrower to repay such
borrowings within 12 months from sources other than additional Working Capital
Borrowings.

Section 1.2    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms “include”, “includes”,
“including” or words of like import shall be deemed to be followed by the words
“without limitation”; and (d) the terms “hereof”, “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.

 

23



--------------------------------------------------------------------------------

ARTICLE II.

ORGANIZATION

Section 2.1    Formation. The General Partner and USA Compression Holdings
previously formed the Partnership as a limited partnership pursuant to the
provisions of the Delaware Act. The General Partner hereby amends and restates
the 2013 Agreement in its entirety. This amendment and restatement shall become
effective on the date of this Agreement. Except as expressly provided to the
contrary in this Agreement, the rights, duties (including fiduciary duties),
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act. All
Partnership Interests shall constitute personal property of the owner thereof
for all purposes.

Section 2.2    Name. The name of the Partnership shall be “USA Compression
Partners, LP”. The Partnership’s business may be conducted under any other name
or names as determined by the General Partner, including the name of the General
Partner. The words “Limited Partnership,” “LP,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purpose of complying with the laws of any jurisdiction that so requires. The
General Partner may change the name of the Partnership at any time and from time
to time and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.

Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 1209 Orange
Street, Wilmington, Delaware 19801, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be The Corporation Trust Company. The principal office of the Partnership
shall be located at 100 Congress Avenue, Suite 450, Austin, Texas 78701, or such
other place as the General Partner may from time to time designate by notice to
the Limited Partners. The Partnership may maintain offices at such other place
or places within or outside the State of Delaware as the General Partner
determines to be necessary or appropriate. The address of the General Partner
shall be 100 Congress Avenue, Suite 450, Austin, Texas 78701, or such other
place as the General Partner may from time to time designate by notice to the
Limited Partners.

Section 2.4    Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) engage directly in, or enter
into or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner, in its sole
discretion, and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware Act and, in connection therewith, to exercise
all of the rights and powers conferred upon the Partnership pursuant to the
agreements relating to such business activity, and (b) do anything necessary or
appropriate to the foregoing, including the making of capital contributions or
loans to a Group Member; provided, however, that the General Partner shall not
cause the Partnership to engage, directly or indirectly, in any business
activity that the

 

24



--------------------------------------------------------------------------------

General Partner determines would be reasonably likely to cause the Partnership
to be treated as an association taxable as a corporation or otherwise taxable as
an entity for federal income tax purposes. To the fullest extent permitted by
law, the General Partner shall have no duty or obligation to propose or approve,
and may, in its sole discretion, decline to propose or approve, the conduct by
the Partnership of any business.

Section 2.5    Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.

Section 2.6    Term. The term of the Partnership commenced upon the filing of
the Certificate of Limited Partnership in accordance with the Delaware Act and
shall continue until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.

Section 2.7    Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity and/or its Subsidiaries, and no
Partner, individually or collectively, shall have any ownership interest in such
Partnership assets or any portion thereof. Title to any or all of the
Partnership assets may be held in the name of the Partnership, the General
Partner, one or more of its Affiliates or one or more nominees, as the General
Partner may determine. The General Partner hereby declares and warrants that any
Partnership assets for which record title is held in the name of the General
Partner or one or more of its Affiliates or one or more nominees shall be held
by the General Partner or such Affiliate or nominee for the use and benefit of
the Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use reasonable efforts to cause record
title to such assets (other than those assets in respect of which the General
Partner determines that the expense and difficulty of conveyancing makes
transfer of record title to the Partnership impracticable) to be vested in the
Partnership as soon as reasonably practicable; provided, further, that, prior to
the withdrawal or removal of the General Partner or as soon thereafter as
practicable, the General Partner shall use reasonable efforts to effect the
transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such assets in a manner satisfactory to the
successor General Partner. All Partnership assets shall be recorded as the
property of the Partnership in its books and records, irrespective of the name
in which record title to such Partnership assets is held.

ARTICLE III.

RIGHTS OF LIMITED PARTNERS

Section 3.1    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.

Section 3.2    Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. Any action taken by any

 

25



--------------------------------------------------------------------------------

Affiliate of the General Partner or any officer, director, employee, manager,
member, general partner, agent or trustee of the General Partner or any of its
Affiliates, or any officer, director, employee, manager, member, general
partner, agent or trustee of a Group Member, in its capacity as such, shall not
be deemed to be participating in the control of the business of the Partnership
by a limited partner of the Partnership (within the meaning of Section 17-303(a)
of the Delaware Act) and shall not affect, impair or eliminate the limitations
on the liability of the Limited Partners under this Agreement.

Section 3.3    Outside Activities of the Limited Partners. Subject to the
provisions of Section 7.6, which shall continue to be applicable to the Persons
referred to therein, regardless of whether such Persons shall also be Limited
Partners, any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities in direct competition
with the Partnership Group. Neither the Partnership nor any of the other
Partners shall have any rights by virtue of this Agreement in any business
ventures of any Limited Partner.

Section 3.4    Rights of Limited Partners.

(a)    In addition to other rights provided by this Agreement or by applicable
law (other than Section 17-305(a) of the Delaware Act, the obligations of which
are to the fullest extent permitted by law expressly replaced in their entirety
by the provisions below and Section 8.3), and except as limited by
Sections 3.4(b) and 3.4(c), each Limited Partner shall have the right, for a
purpose reasonably related to such Limited Partner’s interest as a Limited
Partner in the Partnership, the reasonableness of which having been determined
by the General Partner, upon reasonable written demand stating the purpose of
such demand, and at such Limited Partner’s own expense:

(i)    to obtain true and full information regarding the status of the business
and financial condition of the Partnership (provided, that the requirements of
this Section 3.4(a)(i) shall be satisfied to the extent the Limited Partner is
furnished the Partnership’s most recent annual report and any subsequent
quarterly or periodic reports required to be filed (or which would be required
to be filed) with the Commission pursuant to Section 13 of the Securities
Exchange Act;

(ii)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner;

(iii)   to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with copies of the executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments thereto have been
executed; and

(iv)   to obtain such other information regarding the affairs of the Partnership
as the General Partner determines in its sole discretion is just and reasonable.

(b)    The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the

 

26



--------------------------------------------------------------------------------

disclosure of which the General Partner believes (A) is not in the best
interests of the Partnership Group, (B) could damage the Partnership Group or
its business or (C) that any Group Member is required by law or by agreement
with any third party to keep confidential (other than agreements with Affiliates
of the Partnership the primary purpose of which is to circumvent the obligations
set forth in this Section 3.4).

(c)    Notwithstanding any other provision of this Agreement or Section 17-305
of the Delaware Act, each of the Partners, each other Person who acquires an
interest in a Partnership Interest and each other Person bound by this Agreement
hereby agrees to the fullest extent permitted by law that they do not have
rights to receive information from the Partnership or any Indemnitee for the
purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person.

ARTICLE IV.

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS

Section 4.1    Certificates. Notwithstanding anything otherwise to the contrary
herein, unless the General Partner shall determine otherwise in respect of some
or all of any or all classes of Partnership Interests, Partnership Interests
shall not be evidenced by certificates. Certificates that may be issued shall be
executed on behalf of the General Partner on behalf of the Partnership by the
Chairman of the Board, Chief Executive Officer, President, Chief Financial
Officer or any Vice President of the General Partner and the Secretary or any
Assistant Secretary of the General Partner or any other authorized officer or
director of the General Partner. If a Transfer Agent has been appointed for a
class of Partnership Interests, no Certificate for such class of Partnership
Interests shall be valid for any purpose until it has been countersigned by the
Transfer Agent; provided, however, that if the General Partner elects to cause
the Partnership to issue Partnership Interests of such class in global form, the
Certificate shall be valid upon receipt of a certificate from the Transfer Agent
certifying that the Partnership Interests have been duly registered in
accordance with the directions of the Partnership. If Common Units are evidenced
by Certificates, on or after the date on which Class B Units are converted into
Common Units, the Record Holders of such Class B Units (i) if the Class B Units
are evidenced by Certificates, may exchange such Certificates for Certificates
evidencing Common Units or (ii) if the Class  B Units are not evidenced by
Certificates, shall be issued Certificates evidencing Common Units.

Section 4.2     Mutilated, Destroyed, Lost or Stolen Certificates.

(a)    If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the General Partner on
behalf of the Partnership shall execute, and the Transfer Agent shall
countersign and deliver in exchange therefor, a new Certificate evidencing the
same number and type of Partnership Interests as the Certificate so surrendered.

(b)    The appropriate officers of the General Partner on behalf of the General
Partner on behalf of the Partnership shall execute and deliver, and the Transfer
Agent shall countersign, a new Certificate in place of any Certificate
previously issued if the Record Holder of the Certificate:

 

27



--------------------------------------------------------------------------------

(i)    makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;

(ii)   requests the issuance of a new Certificate before the General Partner has
notice that the Certificate has been acquired by a purchaser for value in good
faith and without notice of an adverse claim;

(iii)  if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and

(iv)  satisfies any other reasonable requirements imposed by the General
Partner.

If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, the Limited Partner
shall be precluded from making any claim against the Partnership, the General
Partner or the Transfer Agent for such transfer or for a new Certificate.

(c)    As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.

Section 4.3    Record Holders. The Partnership shall be entitled to recognize
the Record Holder as the Partner with respect to any Partnership Interest and,
accordingly, shall not be bound to recognize any equitable or other claim to, or
interest in, such Partnership Interest on the part of any other Person,
regardless of whether the Partnership shall have actual or other notice thereof,
except as otherwise provided by law or any applicable rule, regulation,
guideline or requirement of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading. Without limiting the
foregoing, when a Person (such as a broker, dealer, bank, trust company or
clearing corporation or an agent of any of the foregoing) is acting as nominee,
agent or in some other representative capacity for another Person in acquiring
and/or holding Partnership Interests, as between the Partnership on the one
hand, and such other Persons on the other, such representative Person shall be
(a) the Record Holder of such Partnership Interest and (b) bound by this
Agreement and shall have the rights and obligations of a Partner hereunder as,
and to the extent, provided herein.

Section 4.4    Transfer Generally.

 

28



--------------------------------------------------------------------------------

(a)    The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall mean a transaction (i) by which the General Partner
assigns its General Partner Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by law or otherwise or (ii) by which the holder of a Limited
Partner Interest assigns such Limited Partner Interest to another Person who is
or becomes a Limited Partner, and includes a sale, assignment, gift, exchange or
any other disposition by law or otherwise, excluding a pledge, encumbrance,
hypothecation or mortgage but including any transfer upon foreclosure of any
pledge, encumbrance, hypothecation or mortgage.

(b)    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be, to the fullest extent permitted by law, null and
void.

(c)    Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner or other owner of the General
Partner or any Limited Partner of any or all of the shares of stock, membership
interests, partnership interests or other ownership interests in the General
Partner or Limited Partner and the term “transfer” shall not mean any such
disposition.

Section 4.5    Registration and Transfer of Limited Partner Interests.

(a)    The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests.

(b)    The Partnership shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are surrendered for registration of transfer. No
charge shall be imposed by the General Partner for such transfer; provided, that
as a condition to the issuance of any new Certificate under this Section 4.5,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed with respect thereto. Upon
surrender of a Certificate for registration of transfer of any Limited Partner
Interests evidenced by a Certificate, and subject to the provisions hereof, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute and deliver, and in the case of Certificates evidencing Limited Partner
Interests for which a Transfer Agent has been appointed, the Transfer Agent
shall countersign and deliver, in the name of the holder or the designated
transferee or transferees, as required pursuant to the holder’s instructions,
one or more new Certificates evidencing the same aggregate number and type of
Limited Partner Interests as was evidenced by the Certificate so surrendered.

(c)    By acceptance of the transfer of any Limited Partner Interests in
accordance with this Section 4.5, each transferee of a Limited Partner Interest
(including any nominee holder or an agent or representative acquiring such
Limited Partner Interests for the account of another Person) (i) shall be
admitted to the Partnership as a Limited Partner with respect to the Limited

 

29



--------------------------------------------------------------------------------

Partner Interests so transferred to such Person when any such transfer is
reflected in the books and records of the Partnership and such Limited Partner
becomes the Record Holder of the Limited Partner Interests so transferred,
(ii) shall become bound, and shall be deemed to have agreed to be bound, by the
terms of this Agreement, (iii) represents that the transferee has the capacity,
power and authority to enter into this Agreement and (iv) makes the consents,
acknowledgements and waivers contained in this Agreement, all with or without
execution of this Agreement by such Person. The transfer of any Limited Partner
Interests and the admission of any new Limited Partner shall not constitute an
amendment to this Agreement.

(d)    Subject to (i) the foregoing provisions of this Section 4.5, (ii)
Section 4.3, (iii) Section 4.7, (iv) Section 5.12, (v) Section 5.13, (vi)
Section 6.4, (vii) Section 6.6, (viii) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (ix) any
contractual provisions binding on any Limited Partner and (x) provisions of
applicable law including the Securities Act, Limited Partner Interests shall be
freely transferable.

(e)    The General Partner and its Affiliates shall have the right at any time
to transfer their Common Units to one or more Persons.

Section 4.6    Transfer of the General Partner’s General Partner Interest.

(a)    Subject to Section 4.6(c) below, prior to December 31, 2022, the General
Partner shall not transfer all or any part of its General Partner Interest to a
Person unless such transfer (i) has been approved by the prior written consent
or vote of the holders of at least a majority of the Outstanding Common Units
(excluding Common Units held by the General Partner and its Affiliates) or
(ii) is of all, but not less than all, of its General Partner Interest to (A) an
Affiliate of the General Partner (other than an individual) or (B) another
Person (other than an individual) in connection with the merger or consolidation
of the General Partner with or into such other Person or the transfer by the
General Partner of all or substantially all of its assets to such other Person.

(b)    Subject to Section 4.6(c) below, on or after December 31, 2022, the
General Partner may at its option transfer all or any part of its General
Partner Interest without Unitholder approval.

(c)    Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability
under the Delaware Act of any Limited Partner or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest held by the General Partner as the general partner or managing member,
if any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of

 

30



--------------------------------------------------------------------------------

Section 10.2, be admitted to the Partnership as the General Partner effective
immediately prior to the transfer of the General Partner Interest, and the
business of the Partnership shall continue without dissolution.

Section 4.7    Restrictions on Transfers.

(a)    Except as provided in Section 4.7(c) below, but notwithstanding the other
provisions of this Article IV, no transfer of any Partnership Interests shall be
made if such transfer would (i) violate the then applicable federal or state
securities laws or rules and regulations of the Commission, any state securities
commission or any other governmental authority with jurisdiction over such
transfer, (ii) terminate the existence or qualification of the Partnership under
the laws of the jurisdiction of its formation, or (iii) cause the Partnership to
be treated as an association taxable as a corporation or otherwise to be taxed
as an entity for federal income tax purposes (to the extent not already so
treated or taxed).

(b)    The General Partner may impose restrictions on the transfer of
Partnership Interests if it determines, with the advice of counsel, that such
restrictions are necessary or advisable to (i) avoid a significant risk of the
Partnership becoming taxable as a corporation or otherwise becoming taxable as
an entity for federal income tax purposes or (ii) preserve the uniformity of the
Limited Partner Interests (or any class or classes thereof, other than with
respect to Series A Preferred Units as contemplated by Section 5.12(b)(vi)
pursuant to which all or some but less than all of the Series A Preferred Units
may be convertible into Common Units). The General Partner may impose such
restrictions by amending this Agreement; provided, however, that any amendment
that would result in the delisting or suspension of trading of any class of
Limited Partner Interests on the principal National Securities Exchange on which
such class of Limited Partner Interests is then listed or admitted to trading
must be approved, prior to such amendment being effected, by the holders of at
least a majority of the Outstanding Limited Partner Interests of such class.

(c)    Nothing contained in this Article IV, or elsewhere in this Agreement,
shall preclude the settlement of any transactions involving Partnership
Interests entered into through the facilities of any National Securities
Exchange on which such Partnership Interests are listed or admitted to trading.

(d)    In addition to any other restrictions on transfer set forth in this
Agreement, the transfer of a Series A Preferred Unit or a Series A Conversion
Unit shall be subject to the restrictions imposed by Section 5.12(b)(viii) and
Section 6.4, respectively.

(e)    In addition to any other restrictions on transfer set forth in this
Agreement, the transfer of a Class B Unit or a Class B Unit that has converted
into a Common Unit shall be subject to the restrictions imposed by
Section 5.13(e) and Section 5.13(f), respectively.

(f)    Each certificate evidencing Partnership Interests shall bear a
conspicuous legend in substantially the following form:

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF USA COMPRESSION
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER

 

31



--------------------------------------------------------------------------------

WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR RULES
AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH
TRANSFER, (B) TERMINATE THE EXISTENCE OR QUALIFICATION OF USA COMPRESSION
PARTNERS, LP UNDER THE LAWS OF THE STATE OF DELAWARE, OR (C) CAUSE USA
COMPRESSION PARTNERS, LP TO BE TREATED AS AN ASSOCIATION TAXABLE AS A
CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). USA COMPRESSION GP,
LLC, THE GENERAL PARTNER OF USA COMPRESSION PARTNERS, LP, MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF USA
COMPRESSION PARTNERS, LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING
TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE RESTRICTIONS SET FORTH
ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS
SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE
ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO TRADING.

Section 4.8    Citizenship Certificates; Non-citizen Assignees.

(a)    If any Group Member is or becomes subject to any federal, state or local
law or regulation that the General Partner determines would create a substantial
risk of cancellation or forfeiture of any property in which the Group Member has
an interest based on the nationality, citizenship or other related status of a
Limited Partner, the General Partner may request any Limited Partner to furnish
to the General Partner, within 30 days after receipt of such request, an
executed Citizenship Certification or such other information concerning his
nationality, citizenship or other related status (or, if the Limited Partner is
a nominee holding for the account of another Person, the nationality,
citizenship or other related status of such Person) as the General Partner may
request. If a Limited Partner fails to furnish to the General Partner within the
aforementioned 30-day period such Citizenship Certification or other requested
information or if upon receipt of such Citizenship Certification or other
requested information the General Partner determines that a Limited Partner is
not an Eligible Citizen, the Limited Partner Interests owned by such Limited
Partner shall be subject to redemption in accordance with the provisions of
Section 4.9. In addition, the General Partner may require that the status of any
such Limited Partner be changed to that of a Non-citizen Assignee and,
thereupon, the General Partner shall be substituted for such Non-citizen
Assignee as the Limited Partner in respect of the Non-citizen Assignee’s Limited
Partner Interests. As of the date hereof, each of the Series A Purchasers is an
Eligible Citizen.

(b)    The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Non-citizen Assignees,
distribute the votes in the same ratios as the votes of Partners (including the
General Partner) in respect of Limited Partner Interests other than those of
Non-citizen Assignees are cast, either for, against or abstaining as to the
matter.

 

32



--------------------------------------------------------------------------------

(c)    Upon dissolution of the Partnership, a Non-citizen Assignee shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Non-citizen Assignee’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Non-citizen
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).

(d)    At any time after he can and does certify that he has become an Eligible
Citizen, a Non-citizen Assignee may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Non-citizen
Assignee not redeemed pursuant to Section 4.9, such Non-citizen Assignee be
admitted as a Limited Partner, and upon approval of the General Partner, such
Non-citizen Assignee shall be admitted as a Limited Partner and shall no longer
constitute a Non-citizen Assignee and the General Partner shall cease to be
deemed to be the Limited Partner in respect of the Non-citizen Assignee’s
Limited Partner Interests.

Section 4.9    Redemption of Partnership Interests of Non-citizen Assignees.

(a)    If at any time a Limited Partner fails to furnish a Citizenship
Certification or other information requested within the 30-day period specified
in Section 4.8(a), or if upon receipt of such Citizenship Certification or other
information the General Partner determines, with the advice of counsel, that a
Limited Partner is not an Eligible Citizen, the Partnership may, unless the
Limited Partner establishes to the satisfaction of the General Partner that such
Limited Partner is an Eligible Citizen or has transferred his Partnership
Interests to a Person who is an Eligible Citizen and who furnishes a Citizenship
Certification to the General Partner prior to the date fixed for redemption as
provided below, redeem the Limited Partner Interest of such Limited Partner as
follows.

(i)    The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner, at his
last address designated on the records of the Partnership or the Transfer Agent,
by registered or certified mail, postage prepaid. The notice shall be deemed to
have been given when so mailed. The notice shall specify the Redeemable
Interests, the date fixed for redemption, the place of payment, that payment of
the redemption price will be made upon surrender of the Certificate evidencing
the Redeemable Interests and that on and after the date fixed for redemption no
further allocations or distributions to which the Limited Partner would
otherwise be entitled in respect of the Redeemable Interests will accrue or be
made.

(ii)    The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests. The redemption price
shall be paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 10% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.

 

33



--------------------------------------------------------------------------------

(iii)    Upon surrender by or on behalf of the Limited Partner, at the place
specified in the notice of redemption, of the Certificate evidencing the
Redeemable Interests, duly endorsed in blank or accompanied by an assignment
duly executed in blank, the Limited Partner or his duly authorized
representative shall be entitled to receive the payment therefor.

(iv)    After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.

(b)    The provisions of this Section 4.9 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee of a Person determined to
be other than an Eligible Citizen.

(c)    Nothing in this Section 4.9 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner that he is an Eligible Citizen. If
the transferee fails to make such certification, such redemption shall be
effected from the transferee on the original redemption date.

ARTICLE V.

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

Section 5.1    General Partner and Limited Partner Interests; Conversion of
General Partner Interest and Cancellation of Incentive Distribution Rights.

(a)    On the date hereof, the General Partner is the sole general partner of
the Partnership and the owner of the General Partner Interest (as defined in the
2013 Agreement) and the Incentive Distribution Rights (as defined in the 2013
Agreement).

(b)    Pursuant to this Agreement and pursuant to the Equity Restructuring
Agreement, immediately following the Closing (as defined in the CDM Contribution
Agreement), the General Partner Interest (as defined in the 2013 Agreement) in
the Partnership that existed immediately prior to the execution of this
Agreement is hereby converted into a non-economic general partner interest in
the Partnership. Immediately following the Closing (as defined in the CDM
Contribution Agreement), the General Partner hereby continues as the general
partner of the Partnership and holds the General Partner Interest and the
Partnership is hereby continued without dissolution.

(c)    Pursuant to this Agreement and pursuant to the Equity Restructuring
Agreement, immediately following the Closing (as defined in the CDM Contribution
Agreement), all outstanding Incentive Distribution Rights (as defined in the
2013 Agreement) are hereby cancelled.

(d)    Pursuant to the Equity Restructuring Agreement and in consideration of
the transactions set forth in Section 5.1(b) and Section 5.1(c), immediately
following the Closing (as defined in the CDM Contribution Agreement), the
Partnership shall issue [8,000,000] Common Units to the General Partner on the
date hereof, which issuance is hereby authorized, ratified and approved.

 

34



--------------------------------------------------------------------------------

Section 5.2    Contributions by the General Partner and USA Compression
Holdings.

(a)    On the Closing Date, the General Partner and its Affiliates made Capital
Contributions in accordance with Section 5.2(a) of the 2013 Agreement.

(b)    Except as set forth in Section 12.8, the General Partner shall not be
obligated to make any additional Capital Contributions to the Partnership.

Section 5.3    Contributions by Limited Partners.

(a)    On the Closing Date and pursuant to the Underwriting Agreement, each
Underwriter contributed cash to the Partnership in exchange for the issuance by
the Partnership of Common Units to each Underwriter, all as set forth in the
Underwriting Agreement.

(b)    No Limited Partner will be required to make any additional Capital
Contribution to the Partnership pursuant to this Agreement.

Section 5.4    Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon liquidation of the
Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions or as to profits, losses or distributions.
Any such return shall be a compromise to which all Partners agree within the
meaning of Section 17-502(b) of the Delaware Act.

Section 5.5    Capital Accounts.

(a)    The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). Such Capital Account shall be increased by (i) the
amount of all Capital Contributions made to the Partnership with respect to such
Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of
all actual and deemed distributions of cash or property (other than Series A PIK
Units) made with respect to such Partnership Interest and (y) all items of
Partnership deduction and loss computed in accordance with Section 5.5(b) and
allocated with respect to such Partnership Interest pursuant to Section 6.1. For
the avoidance of doubt, each Series A Preferred Unit will be treated as a
partnership interest in the Partnership that is “convertible equity” within the
meaning of Treasury Regulation Section 1.721-2(g)(3), and, therefore, each
holder of a Series A Preferred Unit will be treated as a partner in the
Partnership. The initial Capital Account balance in respect of each Series A
Preferred Unit shall be the amount determined pursuant to Section 2.07 of the
Series A Purchase Agreement.

 

35



--------------------------------------------------------------------------------

(b)    For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:

(i)    Solely for purposes of this Section 5.5, the Partnership shall be treated
as owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement) of all
property owned by (x) any other Group Member that is classified as a partnership
for federal income tax purposes and (y) any other partnership, limited liability
company, unincorporated business or other entity classified as a partnership for
federal income tax purposes of which a Group Member is, directly or indirectly,
a partner, member or other equity holder.

(ii)    All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.

(iii)    Except as otherwise provided in this Agreement or Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code that may be made by the Partnership and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.

(iv)    In the event the Carrying Value of Partnership property is adjusted
pursuant to Section 5.5(d), any Unrealized Gain resulting from such adjustment
shall be treated as an item of gain and any Unrealized Loss resulting from such
adjustment shall be treated as an item of loss.

(v)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

36



--------------------------------------------------------------------------------

(vi)    In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2).

(vii)    To the extent required by Treasury Regulation Section 1.752-7, the
Gross Liability Value of each Liability of the Partnership described in Treasury
Regulation Section 1.752-7(b)(3)(i) shall be adjusted at such times as provided
in this Agreement for an adjustment to Carrying Values. The amount of any such
adjustment shall be treated for purposes hereof as an item of loss (if the
adjustment increases the Carrying Value of such Liability of the Partnership) or
an item of gain (if the adjustment decreases the Carrying Value of such
Liability of the Partnership).

(c)    (i) A transferee of a Partnership Interest shall succeed to a pro rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.

(ii)    Subject to Section 5.13(e), immediately prior to the transfer of a
Class B Unit or a Common Unit that has been issued upon conversion of a Class B
Unit pursuant to Section 5.13(b) by a holder thereof (other than a transfer to
an Affiliate unless the General Partner elects to have this Section 5.5(c)(ii)
apply), the Capital Account maintained for such Person with respect to its
Class B Units or Common Units issued upon conversion of Class B Units will
(A) first, be allocated to the Class B Units or Common Units issued upon
conversion of Class B Units to be transferred in an amount equal to the product
of (x) the number of such Class B Units or Common Units issued upon conversion
of Class B Units to be transferred and (y) the Per Unit Capital Amount for a
Common Unit, and (B) second, any remaining balance in such Capital Account will
be retained by the transferor as part of its Capital Account with respect to its
remaining interest in the Partnership. Following any such transfer, the
transferee’s Capital Account established with respect to the transferred Class B
Units or Common Units issued upon conversion of Class B Units will have a
balance equal to the amount allocated under clause (A) hereinabove.

(d)    (i) Consistent with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and
Treasury Regulation Section 1.704-1(b)(2)(iv)(s), on an issuance of additional
Partnership Interests for cash or Contributed Property, the issuance of a
Noncompensatory Option, the issuance of Partnership Interests as consideration
for the provision of services, the issuance of Partnership Interests pursuant to
the Equity Restructuring Agreement, the conversion of the General Partner’s
Combined Interest to Common Units pursuant to Section 11.3(b), the issuance of
Common Units upon the exercise of a 2018 Warrant or the conversion of Series A
Preferred Units to Common Units pursuant to Section 5.12(b), the Carrying Value
of each Partnership property immediately prior to such issuance (or, in the case
of the exercise of a 2018 Warrant, immediately after such exercise date) or
after such conversion (if in connection with the issuance of a Noncompensatory
Option) shall be adjusted upward or downward to reflect any Unrealized

 

37



--------------------------------------------------------------------------------

Gain or Unrealized Loss attributable to such Partnership property; provided,
however, that in the event of the issuance of a Partnership Interest pursuant to
the exercise of a Noncompensatory Option (which, for purposes hereof, shall
include the issuance of Common Units upon the exercise of a 2018 Warrant and any
conversion of Series A Preferred Units to Common Units pursuant to
Section 5.12(b)) where the right to share in Partnership capital represented by
such Partnership Interest differs from the consideration paid to acquire and
exercise such option, the Carrying Value of each Partnership property
immediately after the issuance of such Partnership Interest shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property and the Capital Accounts of the
Partners shall be adjusted in a manner consistent with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s); provided further, however, that in the event of an
issuance of Partnership Interests for a de minimis amount of cash or Contributed
Property, in the event of an issuance of a Noncompensatory Option to acquire a
de minimis Partnership Interest, or in the event of an issuance of a de minimis
amount of Partnership Interests as consideration for the provision of services,
the General Partner may determine that such adjustments are unnecessary for the
proper administration of the Partnership. In determining such Unrealized Gain or
Unrealized Loss, the aggregate fair market value of all Partnership property
(including cash or cash equivalents) immediately prior to the issuance of
additional Partnership Interests (or, in the case of a Revaluation Event
resulting from the exercise of a Noncompensatory Option (which, for purposes
hereof, shall include the issuance of Common Units upon the exercise of a 2018
Warrant and any conversion of Series A Preferred Units to Common Units pursuant
to Section 5.12(b)), immediately after the issuance of the Partnership Interest
acquired pursuant to the exercise of such Noncompensatory Option) shall be
determined by the General Partner using such method of valuation as it may
adopt; provided, however, that the General Partner, in arriving at such
valuation, must take fully into account the fair market value of the Partnership
Interests of all Partners at such time and must make such adjustments to such
valuation as required by Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2).
If, after making the allocations of Unrealized Gain and Unrealized Loss as set
forth in Section 6.1(d)(xiii), the Capital Account of each Partner with respect
to each Conversion Unit received upon such exercise of a 2018 Warrant or
conversion of the Limited Partner Interest is less than the Per Unit Capital
Amount for a then Outstanding Initial Common Unit, then, in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), Capital Account balances
shall be reallocated between the Partners holding Common Units (other than
Conversion Units) and Partners holding Conversion Units so as to cause the
Capital Account of each Partner holding a Conversion Unit to equal, on a per
Unit basis with respect to each such Conversion Unit, the Per Unit Capital
Amount for a then Outstanding Initial Common Unit. In making its determination
of the fair market values of individual properties, the General Partner may
determine that it is appropriate to first determine an aggregate value for the
Partnership, based on the current trading price of the Common Units, and taking
fully into account the fair market value of the Partnership Interests of all
Partners at such time, and then allocate such aggregate value among the
individual properties of the Partnership (in such manner as it determines
appropriate).

(ii)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Carrying Value of all
Partnership property shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to

 

38



--------------------------------------------------------------------------------

such Partnership property. In determining such Unrealized Gain or Unrealized
Loss the aggregate fair market value of all Partnership property (including cash
or cash equivalents) immediately prior to a distribution shall (A) in the case
of an actual distribution that is not made pursuant to Section 12.4 or in the
case of a deemed distribution, be determined in the same manner as that provided
in Section 5.5(d) or (B) in the case of a liquidating distribution pursuant to
Section 12.4, be determined by the Liquidator using such method of valuation as
it may adopt.

Section 5.6    Issuances of Additional Partnership Interests.

(a)    Subject to Section 5.8 and Section 5.12(b)(iv), the Partnership may issue
additional Partnership Interests and options, rights, warrants, appreciation
rights and phantom or tracking interests relating to the Partnership Interests
(including as described in Section 7.5(c)) for any Partnership purpose at any
time and from time to time to such Persons for such consideration and on such
terms and conditions as the General Partner shall determine, all without the
approval of any Limited Partners.

(b)    Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Interests), as shall be fixed by the General Partner, including
(i) the right to share in Partnership profits and losses or items thereof;
(ii) the right to share in Partnership distributions; (iii) the rights upon
dissolution and liquidation of the Partnership; (iv) whether, and the terms and
conditions upon which, the Partnership may or shall be required to redeem the
Partnership Interest (including sinking fund provisions); (v) whether such
Partnership Interest is issued with the privilege of conversion or exchange and,
if so, the terms and conditions of such conversion or exchange; (vi) the terms
and conditions upon which each Partnership Interest will be issued, evidenced by
certificates and assigned or transferred; (vii) the method for determining the
Percentage Interest as to such Partnership Interest; and (viii) the right, if
any, of the holder of each such Partnership Interest to vote on Partnership
matters, including matters relating to the relative rights, preferences and
privileges of such Partnership Interest.

(c)    The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and options, rights, warrants, appreciation rights and phantom or
tracking interests relating to Partnership Interests pursuant to this
Section 5.6 or Section 7.5(c), (ii) the conversion of the Combined Interest into
Units pursuant to the terms of this Agreement, (iii) reflecting admission of
such additional Limited Partners in the books and records of the Partnership as
the Record Holder of such Limited Partner Interest and (iv) all additional
issuances of Partnership Interests. The General Partner shall determine the
relative rights, powers and duties of the holders of the Units or other
Partnership Interests being so issued. The General Partner shall do all things
necessary to comply with the Delaware Act and is authorized and directed to do
all things that it determines to be necessary or appropriate in connection with
any future issuance of Partnership Interests or in connection with the
conversion of the Combined Interest into Units pursuant to the terms of this
Agreement, including compliance with any statute, rule, regulation or guideline
of any federal, state or other governmental agency or any National Securities
Exchange on which the Units or other Partnership Interests are listed or
admitted to trading.

 

39



--------------------------------------------------------------------------------

(d)    No fractional Units (other than Series A PIK Units) shall be issued by
the Partnership.

Section 5.7    [Reserved].

Section 5.8    Limited Preemptive Right. Except as provided in this Section 5.8
or as otherwise provided in a separate agreement by the Partnership (including
under the terms of the 2018 Warrants), no Person shall have any preemptive,
preferential or other similar right with respect to the issuance of any
Partnership Interest, whether unissued, held in the treasury or hereafter
created. Except for (i) Common Units to be issued upon conversion of Class B
Units, (ii) Common Units to be issued upon conversion of Series A Preferred
Units and (iii) Common Units to be issued upon exercise of 2018 Warrants, in
each case pursuant to this Agreement, the General Partner shall have the right,
which it may from time to time assign in whole or in part to any of its
Affiliates or the beneficial owners thereof or any of their respective
Affiliates, to purchase Partnership Interests from the Partnership whenever, and
on the same terms that, the Partnership issues Partnership Interests to Persons
other than the General Partner and its Affiliates or such beneficial owners or
any of their respective Affiliates, to the extent necessary to maintain the
Percentage Interests of the General Partner and its Affiliates and such
beneficial owners or any of their respective Affiliates equal to that which
existed immediately prior to the issuance of such Partnership Interests.

Section 5.9    Splits and Combinations.

(a)    Subject to Section 5.9(d) and Section 5.12(b)(vi)(E), the Partnership may
make a Pro Rata distribution of Partnership Interests to all Record Holders or
may effect a subdivision or combination of Partnership Interests so long as,
after any such event, each Partner shall have the same Percentage Interest in
the Partnership as before such event, and any amounts calculated on a per Unit
basis or stated as a number of Units are proportionately adjusted retroactive to
the beginning of the Partnership’s term. Upon any Pro Rata distribution of
Partnership Interests to all Record Holders of Common Units or any subdivision
or combination (or reclassified into a greater or smaller number) of Common
Units, the Partnership will proportionately adjust the number of Class B Units
as follows: (a) if the Partnership issues Partnership Interests as a
distribution on its Common Units or subdivides the Common Units (or reclassifies
them into a greater number of Common Units) then the Class B Units shall be
subdivided into a number of Class B Units equal to the result of multiplying the
number of Class B Units by a fraction, (A) the numerator of which shall be the
sum of the number of Common Units outstanding immediately prior to such
distribution, subdivision or reclassification plus the total number of
Partnership Interests issued in such distribution; and (B) the denominator of
which shall be the number of Common Units outstanding immediately prior to such
distribution, subdivision or reclassification; and (b) if the Partnership
combines the Common Units (or reclassifies them into a smaller number of Common
Units) then the Class B Units shall be combined into a number of Class B Units
equal to the result of multiplying the number of Class B Units by a fraction,
(A) the numerator of which shall be the sum of the number of Common Units
outstanding immediately following such combination or reclassification; and
(B) the denominator of which shall be the number of Common Units outstanding
immediately prior to such combination or reclassification.

 

40



--------------------------------------------------------------------------------

(b)    Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice. The
General Partner also may cause a firm of independent public accountants selected
by it to calculate the number of Partnership Interests to be held by each Record
Holder after giving effect to such distribution, subdivision or combination. The
General Partner shall be entitled to rely on any certificate provided by such
firm as conclusive evidence of the accuracy of such calculation.

(c)    Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates to the Record Holders of Partnership
Interests as of the applicable Record Date representing the new number of
Partnership Interests held by such Record Holders, or the General Partner may
adopt such other procedures that it determines to be necessary or appropriate to
reflect such changes. If any such combination results in a smaller total number
of Partnership Interests Outstanding, the Partnership shall require, as a
condition to the delivery to a Record Holder of such new Certificate, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.

(d)    The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of this Section 5.9(d), each fractional Unit shall be rounded to
the nearest whole Unit (and a 0.5 Unit shall be rounded to the next higher
Unit).

Section 5.10    Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Section 17-607 or 17-804 of the Delaware Act.

Section 5.11    [Reserved].

Section 5.12    Establishment of Series A Preferred Units.

(a)    General. There is hereby created a class of Units designated as “Series A
Perpetual Preferred Units” (such Series A Perpetual Preferred Units, together
with any Series A PIK Units, the “Series A Preferred Units”), with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as set forth in this Section 5.12 and elsewhere in
this Agreement.

(b)    Rights of Series A Preferred Units. The Series A Preferred Units shall
have the following rights, preferences and privileges and the Series A Preferred
Unitholders shall be subject to the following duties and obligations:

 

41



--------------------------------------------------------------------------------

(i)    Distributions.

(A)    Subject to Section 5.12(b)(i)(B), commencing with the Quarter ending on
[March 31], 2018, subject to Section 5.12(b)(i)(C), the Record Holders of the
Series A Preferred Units as of the applicable Record Date for each Quarter shall
be entitled to receive, in respect of each outstanding Series A Preferred Unit,
cumulative distributions in respect of such Quarter equal to the sum of (1) the
Series A Distribution Amount for such Quarter and (2) any Series A Unpaid
Distributions (collectively, a “Series A Quarterly Distribution”). Provided that
no Payment Default has occurred and is continuing, with respect to any Quarter
(or portion thereof for which a Series A Quarterly Distribution is due) ending
on or prior to [March 31, 2019]7 (the “Series A Initial Distribution Period”),
such Series A Quarterly Distribution shall be paid, as determined by the General
Partner, in cash or in a combination of Series A PIK Units and cash; provided,
that the portion paid in Series A PIK Units may not exceed 48.72% of the Series
A Distribution Amount for such Quarter and the remainder of such Series A
Quarterly Distribution Amount shall be paid in cash. For any Quarter ending
after the Series A Initial Distribution Period, all Series A Quarterly
Distributions shall be paid in cash. If, during the Series A Initial
Distribution Period, the General Partner elects to pay a portion of a Series A
Quarterly Distribution in Series A PIK Units, the number of Series A PIK Units
to be issued in connection with such Series A Quarterly Distribution shall equal
the quotient of (A) the portion of such Series A Quarterly Distribution to be
paid in Series A PIK Units, divided by (B) the Series A Issue Price; provided,
that with respect to each Series A Quarterly Distribution to be paid in part in
Series A PIK Units, the Series A PIK Units will be allocated pro rata among the
Series A Preferred Unitholders. Each Series A Quarterly Distribution shall be
due and payable quarterly by no later than 60 days after the end of the
applicable Quarter (each such payment date, a “Series A Distribution Payment
Date”). If the General Partner establishes an earlier Record Date for any
distribution to be made by the Partnership on other Partnership Interests in
respect of any Quarter, then the Record Date established pursuant to this
Section 5.12(b)(i) for a Series A Quarterly Distribution in respect of such
Quarter shall be the same Record Date. For the avoidance of doubt, subject to
Section 5.12(b)(i)(C), the Series A Preferred Units shall not be entitled to any
distributions made pursuant to Section 6.3. All Series A Quarterly Distributions
payable by the Partnership pursuant to this Section 5.12(b) shall be payable
without regard to income of the Partnership and shall be treated for federal
income tax purposes as guaranteed payments for the use of capital under
Section 707(c) of the Code.

(B)    If the Partnership fails to pay in full the Series A Distribution Amount
of any Series A Quarterly Distribution in accordance with Section 5.12(b)(i)(A)
when due for any Quarter (a “Payment Default”), then (1) the amount of such
unpaid Series A Distribution Amount (on a per Series A Preferred Unit basis,
including any distributions accrued and unpaid at the

 

7 

Note to Draft: To be quarter in which closing occurs plus 4 full quarters
thereafter.

 

42



--------------------------------------------------------------------------------

Deficiency Rate, “Series A Unpaid Distributions”) will accrue and accumulate at
the Deficiency Rate from and including the first day of the Quarter immediately
following the Quarter in respect of which such payment was due (the “Default
Effective Date”), until paid in full in cash (or until the earlier conversion or
redemption of the underlying Series A Preferred Units); (2) commencing on the
Default Effective Date the Series A Distribution Amount shall be $25.625
[;provided, however, that if (a) on or prior to the one year anniversary of the
Series A Issuance Date, the Partnership issues the 2018 Senior Unsecured Notes
and uses all or a portion of the proceeds received with respect thereto to repay
the Bridge Loan and the all-in-yield associated with the 2018 Senior Unsecured
Notes exceeds 7.5%, or (b) any amounts are outstanding under the Bridge Loan as
of the one year anniversary of the Series A Issuance Date and the all-in-yield
associated with such outstanding amounts exceeds 7.5%, then, in either case, the
amount of the Series A Distribution Amount shall be increased by $0.025 for
every basis point by which the weighted average all-in-yield exceeds 7.5%, but
in no event shall the Series A Distribution Amount exceed $28.125]8 (such
amount, as applicable, the “Deficiency Rate”), until such time as all Series A
Unpaid Distributions are paid in full in cash; and (3) from and after the
Default Effective Date and continuing until such time as all Series A Unpaid
Distributions are paid in full in cash, the Partnership shall not be permitted
to, and shall not, declare or make, any distributions, redemptions or
repurchases in respect of any Series A Junior Securities or Series A Parity
Securities (including, for the avoidance of doubt, with respect to the Quarter
for which the Partnership first failed to pay in full the Series A Distribution
Amount of any Series A Quarterly Distribution when due); provided, however, that
distributions may be declared and paid on the Series A Preferred Units and the
Series A Parity Securities so long as such distributions are declared and paid
pro rata so that amounts of distributions declared per Series A Preferred Unit
and Series A Parity Security shall in all cases bear to each other the same
ratio that accrued and accumulated distributions per Series A Preferred Unit and
Series A Parity Security bear to each other.

(C)    Notwithstanding anything in this Section 5.12(b)(i) to the contrary, with
respect to any Series A Preferred Unit that is converted into a Common Unit,
(i) with respect to a distribution to be made to Record Holders as of a Record
Date preceding such conversion, the Record Holder as of such Record Date of such
Series A Preferred Unit shall be entitled to receive such distribution in
respect of such Series A Preferred Unit on the corresponding Series A
Distribution Payment Date, but shall not be entitled to receive such
distribution in respect of the Common Units into which such Series A Preferred
Unit was converted on the payment date thereof, and (ii) with respect to a
distribution to be made to Record Holders as of any Record Date on or following
the date of such conversion, the Record Holder as of such Record Date of the
Common Units into which such Series A Preferred Unit was converted shall be
entitled to receive such distribution in respect of such converted Common Units
on the payment date thereof, but shall not be entitled to receive such
distribution in respect of such

 

8 

Note to Draft: To be included if the senior unsecured notes are not issued at or
prior to closing.

 

43



--------------------------------------------------------------------------------

Series A Preferred Unit on the corresponding Series A Distribution Payment Date.
For the avoidance of doubt, if a Series A Preferred Unit is converted into
Common Units pursuant to the terms hereof following a Record Date but prior to
the corresponding Series A Distribution Payment Date, then the Record Holder of
such Series A Preferred Unit as of such Record Date shall nonetheless remain
entitled to receive on the Series A Distribution Payment Date a distribution in
respect of such Series A Preferred Unit pursuant to Section 5.12(b)(i)(A) and,
until such distribution is received, Section 5.12(b)(i)(B) shall continue to
apply.

(D)    When any Series A PIK Units are payable to a Series A Preferred
Unitholder pursuant to this Section 5.12, the Partnership shall issue the
Series A PIK Units to such holder in accordance with Section 5.12(b)(i)(A) (the
date of issuance of such Series A PIK Units, the “Series A PIK Payment Date”).
On the Series A PIK Payment Date, the Partnership shall have the option to
(i) issue to such Series A Preferred Unitholder a certificate or certificates
for the number of Series A PIK Units to which such Series A Preferred Unitholder
shall be entitled, or (ii) cause the Transfer Agent to make a notation in book
entry form in the books of the Partnership, and all such Series A PIK Units
shall, when so issued, be duly authorized, validly issued, fully paid and
non-assessable Limited Partner Interests, except as such non-assessability may
be affected by Sections 17-303, 17-607 or 17-804 of the Delaware Act, and shall
be free from preemptive rights and free of any lien, claim, rights or
encumbrances, other than those arising under the Delaware Act or this Agreement.

(E)    For purposes of maintaining Capital Accounts, if the Partnership issues
one or more Series A PIK Units with respect to a Series A Preferred Unit,
(i) the Partnership shall be treated as distributing cash with respect to such
Series A Preferred Unit in an amount equal to the Series A Issue Price of the
Series A PIK Unit issued in payment of the Series A Quarterly Distribution,
which deemed payment shall be treated for federal income tax purposes as a
guaranteed payment for the use of capital under Section 707(c) of the Code, and
(ii) the holder of such Series A Preferred Unit shall be treated as having
contributed to the Partnership in exchange for such newly issued Series A PIK
Unit an amount of cash equal to the Series A Issue Price.

(F)    On or prior to each Series A Distribution Payment Date, the General
Partner shall determine whether the Leverage Ratio determined as of the last day
of the preceding Quarter exceeded 6.5x and if the General Partner determines
that the Leverage Ratio did exceed 6.5x as of such date, the General Partner
shall, within five (5) Business Days thereafter, deliver a written notice to
each Series A Preferred Unitholder stating the General Partner’s determination
of the Leverage Ratio as of such date.

(ii)    Issuance of the Series A Preferred Units. The Series A Preferred Units
(other than the Series A PIK Units) shall be issued by the Partnership on the
date hereof pursuant to the terms and conditions of the Series A Purchase
Agreement.

 

44



--------------------------------------------------------------------------------

(iii)    Voting Rights.

(A)    Except as provided in this Section 5.12, the Outstanding Series A
Preferred Units shall have no voting, consent or approval rights.

(B)    Except as provided in Section 5.12(b)(iii)(C), notwithstanding any other
provision of this Agreement, in addition to all other requirements imposed by
Delaware law, and all other voting rights granted under this Agreement, the
affirmative vote of the Record Holders of the Series A Required Voting
Percentage shall be required for any amendment to this Agreement or the
Certificate of Limited Partnership (in either case, including by merger or
otherwise) that is materially adverse to any of the rights, preferences and
privileges of the Series A Preferred Units; provided, however, that the General
Partner may, in its sole discretion and without any vote of the holders of
Outstanding Series A Preferred Units (but without prejudice to their rights
under this Section 5.12(b)(iii)), amend this Agreement to change the
distribution provisions of the Series A Preferred Units solely to provide for
monthly distribution payments by the Partnership to the Series A Preferred
Unitholders. Without limiting the generality of the preceding sentence, any
amendment shall be deemed to have such a materially adverse impact if such
amendment would:

(1)    reduce the Series A Distribution Amount or the Deficiency Rate, change
the form of payment of distributions on the Series A Preferred Units, defer the
date from which distributions on the Series A Preferred Units will accrue,
cancel any Series A Unpaid Distributions or any interest accrued thereon
(including any Series A Unpaid Distributions, Series A Partial Period
Distributions or Series A PIK Units), or change the seniority rights of the
Series A Preferred Unitholders as to the payment of distributions in relation to
the holders of any other class or series of Partnership Interests;

(2)    reduce the amount payable or change the form of payment to the Record
Holders of the Series A Preferred Units upon the voluntary or involuntary
liquidation, dissolution or winding up, or sale of all or substantially all of
the assets, of the Partnership, or change the seniority of the liquidation
preferences of the Record Holders of the Series A Preferred Units in relation to
the rights upon liquidation of the holders of any other class or series of
Partnership Interests; or

(3)    make the Series A Preferred Units redeemable or convertible at the option
of the Partnership other than as set forth herein.

(C)    Notwithstanding anything to the contrary in this Section 5.12(b)(iii), in
no event shall the consent of the Series A Preferred Unitholders, as a separate
class, be required in connection with any Series A Change of Control to the
extent in compliance with Section 5.12(b)(vii) or Partnership Restructuring
Event.

(D)    Notwithstanding any other provision of this Agreement, in addition to all
other voting rights granted under this Agreement, the Partnership shall not

 

45



--------------------------------------------------------------------------------

declare or pay any distribution from Capital Surplus (other than on account of
the Series A Distribution Amount) without the affirmative vote of the Record
Holders of the Series A Required Voting Percentage.

(E)    The Partnership shall not, without the affirmative vote of the Record
Holders of the Series A Required Voting Percentage, incur (or permit any of its
Subsidiaries to incur) Indebtedness if, after giving pro forma effect to such
incurrence, the Leverage Ratio determined as of the last day of the most
recently ended fiscal quarter for which financial statements have been prepared,
would exceed 6.5x; except: (a) Indebtedness the net cash proceeds of which are
promptly used to redeem in full in cash all issued and outstanding Series A
Preferred Units; (b) Indebtedness constituting Permitted Refinancing
Indebtedness; (c) surety and performance bonds in the ordinary course of
business of the Partnership; (d) Indebtedness among the Partnership and its
wholly owned Subsidiaries; (e) other Indebtedness the net cash proceeds of which
are less than $10 million in any fiscal year; and (f) Indebtedness incurred
pursuant to a customary asset based loan or a revolving based loan (a majority
of the lenders of which are commercial banks) to finance (1) capital
expenditures for growth projects to the extent such expenditures are being
incurred in compliance with a capital budget approved by the Board of Directors
that was, at the time of adoption, determined by the Board of Directors in good
faith not to result in borrowings that would cause the Leverage Ratio to be in
excess of 6.5x at any time during the time period contemplated by such budget or
(2) other working capital items incurred in the ordinary course of business;
but, with respect to this clause (f)(2), only (i) prior to the date that is six
months from the date of incurrence of any Indebtedness that causes the Leverage
Ratio to be in excess of 6.5x and (ii) so long as the Partnership is using
commercially reasonable efforts during such period to reduce the Leverage Ratio
to 6.5x or less.

(F)    The Partnership shall not enter into (1) a merger or other similar
transaction (other than a Series A Change of Control) if the Series A Preferred
Units will cease to be outstanding and are exchanged for other consideration in
such merger or other similar transaction, and such consideration is less than
the amount the Series A Preferred Units would otherwise receive if the merger or
similar transaction were a Series A Change of Control or (2) a Series A Change
of Control except in compliance with Section 5.12(b)(vii), including, with
respect to each Series A Preferred Unitholder that elects to be treated in
accordance with Section 5.12(b)(vi)(A)(2), payment of the cash amount to be paid
to such Series A Preferred Unitholder pursuant to Section 5.12(b)(vi)(A)(2) as
and when provided by such Section.

(G)    To the fullest extent permitted by law, the Partnership shall not, and
shall not permit any of its Subsidiaries to, without the affirmative vote of the
Record Holders of the Series A Required Voting Percentage, (1) make a general
assignment for the benefit of creditors; (2) file a voluntary bankruptcy
petition for relief under Chapter 7 of the United States Bankruptcy Code;
(3) file a petition or answer seeking for itself a liquidation, dissolution or
similar relief (but not a

 

46



--------------------------------------------------------------------------------

reorganization) under any law; (4) file an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against it in a
proceeding of the type described in clauses (1)-(3) of this
Section 5.12(b)(iii)(G); or (5) seek, consent to or acquiesce in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
Partnership or any of its Subsidiaries or of all or any substantial part of
their properties.

(H)    If a Payment Default occurs and is continuing on the first day of the
third quarter following the applicable Default Effective Date (e.g. if a Default
Effective Date occurred on January 1, October 1) (an “Ongoing Default Trigger”),
then from and after such date unless and until such time as all Series A Unpaid
Distributions are paid in full in cash, the Partnership shall not and shall not
permit any of its Subsidiaries to, without the affirmative vote of the Record
Holders of the Series A Required Voting Percentage: (1) incur any additional
Indebtedness in excess of $25.0 million (except Indebtedness incurred in the
ordinary course of business of the Partnership consistent with past practice,
including borrowings under the Revolving Credit Agreement or any other revolving
credit agreement of the Partnership or its Subsidiaries, pursuant to surety and
performance bonds, purchase money or capital lease obligations, contingent
purchase prices or notes issued on acquisitions approved by the Board of
Directors, general accounts receivable and trade credit indebtedness, liens
securing any of the foregoing and guarantees relating to any of the foregoing);
(2) acquire any assets in a single transaction or a series of related
transactions with a purchase price greater than $10 million or in the aggregate
during any quarter with aggregate purchase prices in excess of $25.0 million; or
(3) sell any assets in a single transaction or a series of related transactions
with a purchase price greater than $10 million or in the aggregate during any
quarter with aggregate purchase prices in excess of $25.0 million.

(iv)    No Series A Senior Securities; Series A Parity Securities. Other than
issuances of Series A PIK Units, the Partnership shall not, without the
affirmative vote of the Record Holders of the Series A Required Voting
Percentage, issue any (A) Series A Senior Securities (or amend the provisions of
this Agreement to create any class of Series A Senior Securities, or to convert
or reclassify any existing class of Partnership Interests into a class of Series
A Senior Securities) or (B) Series A Parity Securities (or amend the provisions
of this Agreement to create any class of Series A Parity Securities, or to
convert or reclassify any existing class of Partnership Interests into a class
of Series A Parity Securities) or Series A Preferred Units. Subject to
Section 5.12(b)(vi)(E), the Partnership may, without any vote of the holders of
Outstanding Series A Preferred Units, issue the Series A PIK Units contemplated
by this Agreement or create (by reclassification or otherwise) and issue Series
A Junior Securities in an unlimited amount.

(v)    Legends. Each book entry evidencing a Series A Preferred Unit shall bear
a restrictive notation in substantially the form set forth in Exhibit B.

(vi)    Conversion.

 

47



--------------------------------------------------------------------------------

(A)    The Series A Preferred Units will become convertible, at the option of
the Series A Preferred Unitholders, into Common Units as follows:

(1)    from and after [●], 2021, 33 1/3% of the Series A Preferred Units issued
on the Series A Issuance Date, plus all of the Series A PIK Units issued as
Series A Quarterly Distributions on such Series A Preferred Units, shall be
convertible;

(2)    from and after [●], 2022, 66 2/3% of the Series A Preferred Units issued
on the Series A Issuance Date, plus all of the Series A PIK Units issued as
Series A Quarterly Distributions on such Series A Preferred Units, shall be
convertible; and

(3)    from and after [●], 2023, all of the Series A Preferred Units shall be
convertible; provided, that,

(4)    notwithstanding the foregoing, if an Ongoing Default Trigger occurs at
any time, from and after the occurrence of such Ongoing Default Trigger, all of
the issued and Outstanding Series A Preferred Units shall be convertible;

in each case, at any time, and from time to time, in whole or in part, subject
to this Section 5.12(b)(vi). The conversion rights in the preceding sentence
shall be allocated proportionally among the Record Holders of the Series A
Preferred Units at the time the Series A Preferred Units become convertible. Any
transfer of Series A Preferred Units after [●], 2021 shall be deemed to include
proportional amounts of convertible and non-convertible Series A Preferred
Units, unless otherwise agreed upon by the transferring Series A Preferred
Unitholder and their respective transferees; provided, that the transferring
Series A Preferred Unitholder shall notify the Partnership in writing of any
non-proportional transfer, including the amount of convertible and
non-convertible Series A Preferred Units transferred and the name(s) of the
transferees.

(B)    Conversion Notice. A Series A Preferred Unitholder may exercise its right
to convert Series A Preferred Units into Common Units pursuant to
Section 5.12(b)(vi)(A) by delivering written notice (a “Series A Conversion
Notice,” and the date such notice is received, a “Series A Conversion Notice
Date”) to the Partnership stating that such Series A Preferred Unitholder elects
to so convert Series A Preferred Units held by such Series A Preferred
Unitholder pursuant to Section 5.12(b)(vi)(A), the number of Series A Preferred
Units held by such Series A Preferred Unitholder to be converted and the Person
to whom such Common Units should be issued; provided that a Series A Preferred
Unitholder may not deliver more than one Series A Conversion Notice per Quarter.

(C)    Timing; Conversion. If a Series A Conversion Notice is delivered by a
Series A Preferred Unitholder to the Partnership in accordance with
Section 5.12(b)(vi)(B), then, no later than five Business Days after the Series
A Conversion Notice Date, the Partnership shall (1) issue to the applicable
Series A Preferred Unitholder (or its designated recipient(s)) a number of
Series A Conversion Units equal to (x) the number of Series A Preferred Units
designated

 

48



--------------------------------------------------------------------------------

to be converted in such Series A Conversion Notice, multiplied by (y) the Series
A Conversion Rate as of such date and (2) instruct, and use its commercially
reasonable efforts to cause, its Transfer Agent to electronically transmit the
Series A Conversion Units issuable upon conversion to such Series A Preferred
Unitholder (or designated recipient(s)), by crediting the account of the Series
A Preferred Unitholder (or designated recipient(s)) through its Deposit
Withdrawal Agent Commission system. The parties agree to coordinate with the
Transfer Agent to accomplish this objective.

(D)    If a Series A Preferred Unit is converted pursuant to
Section 5.12(b)(vi)(C) (a “Converted Series A Preferred Unit”), immediately upon
the issuance of Series A Conversion Units pursuant to Section 5.12(b)(vi)(C)
with respect to the conversion of such Converted Series A Preferred Unit, the
applicable Series A Preferred Unitholder (or its designated recipient(s)) shall
be treated for all purposes as the owner of such Series A Conversion Units, and
all rights of the applicable Series A Preferred Unitholder with respect to such
Converted Series A Preferred Unit shall cease, including any further accrual of
distributions, but subject to Section 5.12(b)(i)(C).    Fractional Common Units
shall not be issued to any Person pursuant to this Section 5.12(b)(vi) (each
fractional Common Unit shall be rounded down to the nearest whole Common Unit
with the remainder being paid as an amount in cash to be calculated based on the
Closing Price of Common Units on the Trading Day immediately preceding the
Series A Conversion Notice Date).

(E)    Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If, after the Series A Issuance Date, the Partnership (i) makes a
distribution on its Common Units payable in Common Units or other Partnership
Interests, (ii) subdivides or splits its Outstanding Common Units into a greater
number of Common Units, (iii) combines or reclassifies its Common Units into a
lesser number of Common Units, (iv) issues by reclassification of its Common
Units any Partnership Interests (including any reclassification in connection
with a merger, consolidation or business combination in which the Partnership is
the surviving Person), (v) effects a Pro Rata repurchase of Common Units, other
than in connection with a Series A Change of Control (which shall be governed by
Section 5.12(b)(vii)), (vi) issues to holders of Common Units, in their capacity
as holders of Common Units, rights, options or warrants entitling them to
subscribe for or purchase Common Units at less than the market value thereof,
(vii) distributes to holders of Common Units evidences of indebtedness,
Partnership Interests (other than Common Units) or other assets (including
securities, but excluding any distribution referred to in clause (i), any rights
or warrants referred to in clause (vi), any consideration payable in connection
with a tender or exchange offer made by the Partnership or any of its
Subsidiaries and any distribution of Units or any class or series, or similar
Partnership Interest, of or relating to a Subsidiary or other business unit in
the case of certain spin-off transactions described below), or
(viii) consummates a spin-off, where the Partnership makes a distribution to all
holders of Common Units consisting of Units of any class or series, or similar
equity interests of, or relating to, a

 

49



--------------------------------------------------------------------------------

Subsidiary or other business unit, then the Series A Conversion Rate in effect
at the time of the Record Date for such distribution or the effective date of
any such other transaction shall be proportionately adjusted: (1) in respect of
clauses (i) through (iv) above, so that the conversion of the Series A Preferred
Units after such time shall entitle each Series A Preferred Unitholder to
receive the aggregate number of Common Units (or any Partnership Interests into
which such Common Units would have been combined, consolidated, merged or
reclassified, as applicable) that such Series A Preferred Unitholder would have
been entitled to receive if the Series A Preferred Units had been converted into
Common Units immediately prior to such Record Date or effective date, as the
case may be, (2) in respect of clauses (v) through (viii) above, in the
reasonable discretion of the General Partner to appropriately ensure that the
Series A Preferred Units are convertible into an economically equivalent number
of Common Units after taking into account the event described in clauses
(v) through (viii) above, and (3) in addition to the foregoing, in the case of a
merger, consolidation or business combination in which the Partnership is the
surviving Person, the Partnership shall provide effective provisions to ensure
that the provisions in this Section 5.12 relating to the Series A Preferred
Units shall not be abridged or amended and that the Series A Preferred Units
shall thereafter retain the same powers, economic rights, preferences and
relative participating, optional and other special rights, and the
qualifications, limitations and restrictions thereon, that the Series A
Preferred Units had immediately prior to such transaction or event, and the
Series A Conversion Rate and any other terms of the Series A Preferred Units
that the General Partner in its reasonable discretion determines require
adjustment to achieve the economic equivalence described below, shall be
proportionately adjusted to take into account any such subdivision, split,
combination or reclassification. An adjustment made pursuant to this
Section 5.12(b)(vi)(E) shall become effective immediately after the Record Date
in the case of a distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination, reclassification
(including any reclassification in connection with a merger, consolidation or
business combination in which the Partnership is the surviving Person) or split.
Such adjustment shall be made successively whenever any event described above
shall occur.

(F)    No Adjustments for Certain Items. Notwithstanding any of the other
provisions of this Section 5.12(b)(vi), no adjustment shall be made to the
Series A Conversion Rate pursuant to Section 5.12(b)(vi)(E) as a result of any
of the following:

(1)    any cash distributions made to holders of the Common Units (unless made
in breach of Section 5.12(b)(i)(B));

(2)    any issuance of Partnership Interests in exchange for cash, including
pursuant to any distribution reinvestment plan;

(3)    any grant of Common Units or options, warrants, rights or other equity
interests to purchase or receive Common Units or the issuance of Common

 

50



--------------------------------------------------------------------------------

Units upon the exercise or vesting of any such options, warrants, rights or
other equity interests in respect of services provided to or for the benefit of
the Partnership or its Subsidiaries, under compensation plans and agreements
approved by the General Partner (including any long-term incentive plan);

(4)    any issuance of Common Units as all or part of the consideration to
effect (i) the closing of any acquisition by the Partnership of assets or equity
interests of a third party in an arm’s-length transaction, (ii) the closing of
any acquisition by the Partnership of assets or equity interests of ETE, ETP or
any of their respective Affiliates, (iii) the consummation of a merger,
consolidation or other business combination of the Partnership with another
entity in which the Partnership survives and the Common Units remain
Outstanding, or (iv) the direct or indirect acquisition of all or a portion of
the limited liability company interests in the General Partner by the
Partnership or a Subsidiary of the Partnership, to the extent any such
transaction set forth in clause (i), (ii), (iii) or (iv) above is validly
approved by the General Partner;

(5)    the issuance of Common Units upon conversion of the Series A Preferred
Units or Series A Parity Securities;

(6)    the issuance of Common Units upon conversion of the Class B Units; or

(7)    the issuance of Common Units upon exercise of the 2018 Warrants.

Notwithstanding anything in this Agreement to the contrary, whenever the
issuance of a Partnership Interest or other event would require an adjustment to
the Series A Conversion Rate under one or more provisions of this Agreement,
only one adjustment shall be made to the Series A Conversion Rate in respect of
such issuance or event.

Notwithstanding anything to the contrary in Section 5.12(b)(vi)(E), unless
otherwise determined by the General Partner, no adjustment to the Series A
Conversion Rate shall be made with respect to any distribution or other
transaction described in Section 5.12(b)(v)(E) if the Series A Preferred
Unitholders are entitled to participate in such distribution or transaction as
if they held a number of Common Units issuable upon conversion of the Series A
Preferred Units immediately prior to such event at the then applicable Series A
Conversion Rate, without having to convert their Series A Preferred Units.

(vii)    Series A Change of Control.

(A)    Within 5 Business Days following execution of definitive agreements
relating to a Series A Change of Control, and at least 15 Business Days prior to
consummating such Series A Change of Control, the Partnership shall deliver
written notice (a “Series A Change of Control Notice”) of such Series A Change
of Control (including a summary of all material terms and copies of the
definitive agreements relating thereto) to each Series A Preferred Unitholder.
Within 10 Business Days following delivery of a Series A Change of Control
Notice, each Series A Preferred Unitholder shall deliver a written notice

 

51



--------------------------------------------------------------------------------

to the Partnership electing one of sub-clauses (1), (2) or (3) below; provided,
that if a Series A Preferred Unitholder fails to timely deliver written notice
of such election to the Partnership, such Series A Preferred Unitholder shall be
deemed to have elected the option set forth in sub-clause (1) below. Each Series
A Preferred Unitholder shall be entitled to elect (subject to the proviso of the
preceding sentence, and, in each case, subject to the consummation of the
applicable Series A Change of Control) to:

(1)    effective immediately prior to the consummation of such Series A Change
of Control, convert all, but not less than all, of the Outstanding Series A
Preferred Units held by such Series A Preferred Unitholder into Common Units, at
the then-applicable Series A Conversion Rate;

(2)    require the Partnership to redeem all of the Series A Preferred Units
held by such Series A Preferred Unitholder as of the consummation of such Series
A Change of Control for an amount in cash, per Series A Preferred Unit, equal to
the sum of (A) the Series A Redemption Price per Series A Preferred Unit
(excluding, for this purpose, any Series A Partial Period Distributions), plus
(B) (x) the Series A Distribution Amount multiplied by (y) the number of
Quarters ending after the consummation of such Series A Change of Control and
prior to (but including) [●], 20229, plus (C) $[●]10. If any Series A Preferred
Unitholders elect this sub-clause (2) with respect to the Series A Preferred
Units held by such Series A Preferred Unitholders, then no later than three
Trading Days prior to the consummation of the applicable Series A Change of
Control, the Partnership shall deliver a written notice to the Record Holders of
such Series A Preferred Units stating the date on which the Series A Preferred
Units will be redeemed and the Partnership’s computation of the amount of cash
to be received by the Record Holder upon redemption of such Series A Preferred
Units. If the Partnership shall be the surviving entity of the related Series A
Change of Control, then no later than 10 Business Days following the
consummation of such Series A Change of Control, the Partnership shall remit the
applicable cash consideration to the Record Holders of then Outstanding Series A
Preferred Units. If the Partnership shall not be the surviving entity of the
related Series A Change of Control, then the Partnership shall remit the
applicable cash immediately prior to the consummation of the related Series A
Change of Control. The Record Holders shall deliver to the Partnership any
Certificates representing the Series A Preferred Units as soon as practicable
following the redemption. Record Holders of the Series A Preferred Units shall
retain all of the rights and privileges thereof unless and until the
consideration due to them as a result of such redemption shall be paid in full
in cash. After any such redemption, any such redeemed Series A Preferred Unit
shall no longer constitute an issued and Outstanding Limited Partner Interest.
[Notwithstanding anything in this Section 5.12(b)(vii)(A)(2) to the contrary, if
a redemption pursuant to this Section would cause the Series A Preferred Units
to be characterized as “disqualified stock,” “disqualified capital stock” or any
similar concept pursuant to the terms of any agreement, document or instrument
governing or evidencing any Indebtedness of the Partnership or its Subsidiaries
that is, or was originally issued or incurred, in excess of $[10,000,000], the
redemption obligation of the Partnership set forth in this

 

9  Note to Draft: To be the fourth anniversary of the date of this Agreement.

10  Note to Draft: To be the pro-rated Series A Distribution Amount for the
quarter during which the fourth anniversary of the date of this Agreement will
occur.

 

52



--------------------------------------------------------------------------------

Section 5.12(b)(vii)(A)(2) shall be tolled until the earlier of the date
(i) such redemption would comply with a “Restricted Payments” covenant or
similar covenant contained in any such agreement, document or instrument, or
(ii) the applicable loans and other debt obligations under such agreement,
document or instrument are, to the extent required, repaid (and, if applicable,
any commitments will be terminated and any obligations to offer to redeem, repay
or repurchase such loans or other debt obligations as a result of the Series A
Change of Control will have expired) prior to such redemption of the Series A
Preferred Units and the Partnership will timely comply with any “change of
control offer” or similar requirements under the terms of any such agreement,
document or instrument, if applicable. For the avoidance of doubt, the preceding
proviso shall not be deemed to be a waiver by any Series A Preferred Unitholder
of its right to receive from the Partnership and/or its successor the cash
payment required by this Section 5.12(b)(vii)(A)(2) in connection with such
Series A Change of Control and redemption)]11; or

(3)    if the Partnership will not be the surviving entity of such Series A
Change of Control or the Partnership will be the surviving entity but its Common
Units will cease to be listed or admitted to trading on a National Securities
Exchange, require the Partnership to use its commercially reasonable efforts to
deliver or to cause to be delivered to such Series A Preferred Unitholder, in
exchange for its Series A Preferred Units concurrently with the consummation of
such Series A Change of Control, a security in the surviving entity or the
parent of the surviving entity that has substantially similar rights,
preferences and privileges as the Series A Preferred Units, including, for the
avoidance of doubt, the right to distributions equal in amount and timing to
those provided in Section 5.12(b)(i) and a conversion rate proportionately
adjusted such that the conversion of such security in the surviving entity or
parent of the surviving entity immediately following the Series A Change of
Control would entitle the Record Holder to the number of common securities of
such entity (together with a number of common securities of equivalent value to
any other assets received by holders of Common Units in such Series A Change of
Control) which, if a Series A Preferred Unit had been converted into Common
Units immediately prior to such Series A Change of Control, such Record Holder
would have been entitled to receive immediately following such Series A Change
of Control (such security in the surviving entity, a “Series A Substantially
Equivalent Unit”); provided, however, that if the Partnership is unable to
deliver or cause to be delivered Series A Substantially Equivalent Units to any
Series A Preferred Unitholder in connection with such Series A Change of
Control, each Series A Preferred Unitholder shall be entitled to require
conversion or redemption of its Series A Preferred Units in the manner
contemplated by sub-clause (1) or (2) of this Section 5.12(b)(vii)(A) (at such
Series A Preferred Unitholder’s election);

provided, however, that, in connection with a merger of the Partnership with
another entity pursuant to which ETE, ETP or one of their respective Affiliates
owns more than 50% of the voting interests of such entity (or, if such entity is
a partnership, the general partner of such entity), then each Series A Preferred
Unitholder may only select between the options specified in
Section 5.12(b)(vii)(A)(1) or Section 5.12(b)(vii)(A)(2).

(viii)    Series A Preferred Unit Transfer Restrictions.

 

11 

Note to Draft: Subject to review of the terms of the senior notes.

 

53



--------------------------------------------------------------------------------

(A)    Notwithstanding any other provision of this Section 5.12(b)(viii) (other
than the restriction on transfers to a Person that is not a U.S. resident
individual or an entity that is not treated as a U.S. corporation or partnership
set forth in Section 5.12(b)(viii)(B)(4)), but otherwise subject to compliance
with this Agreement including Section 4.7, each Series A Preferred Unitholder
shall be permitted to transfer any Series A Preferred Units owned by such Series
A Preferred Unitholder to any of its Affiliates or to any other Series A
Preferred Unitholder.

(B)    Without the prior written consent of the Partnership, except as
specifically provided in the Series A Purchase Agreement or this Agreement, each
Series A Purchaser shall not, (1) during the period commencing on the Series A
Issuance Date and ending on [●], 2019, offer, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any of its Series A Preferred Units, (2) during the
period commencing on the Series A Issuance Date and ending on [●], 2020,
directly or indirectly engage in any short sales or other derivative or hedging
transactions with respect to the Series A Preferred Units or Common Units that
are designed to, or that might reasonably be expected to, result in the transfer
to another, in whole or in part, any of the economic consequences of ownership
of any Series A Preferred Units, (3) transfer any Series A Preferred Units to
any Competitor of the Partnership, (4) transfer any Series A Preferred Units to
any non-U.S. resident individual, non-U.S. corporation or partnership, or any
other non-U.S. entity, including any foreign governmental entity (provided,
however, that the foregoing shall not apply if, prior to any such transfer or
arrangement, such individual, corporation, partnership or other entity
establishes to the satisfaction of the Partnership, its entitlement to a
complete exemption from tax withholding, including under Code Sections 1441,
1442, 1445 and 1471 through 1474, and the Treasury regulations thereunder),
including by means of any swap or other transaction or arrangement that
transfers or that is designed to, or that might reasonably be expected to,
result in the transfer to another, in whole or in part, any of the economic
consequences of ownership of any Series A Preferred Units, regardless of whether
any transaction described in subclauses (1) – (4) above is to be settled by
delivery of Series A Preferred Units, Common Units or other securities, in cash
or otherwise, or (5) effect any transfer of Series A Preferred Units or Series A
Conversion Units in a manner that violates the terms of this Agreement;
provided, however, that such Series A Preferred Unitholder may make a bona fide
pledge of all or any portion of its Series A Preferred Units to any holders of
obligations owed by such Series A Preferred Unitholder, including to the trustee
for, or representative of, such Series A Preferred Unitholder, and a foreclosure
by any such pledgee on any such pledged Series A Preferred Units shall not be
considered a violation or breach of this Section 5.12(b)(viii), subject to
compliance with subclauses (4) and (5) above. Notwithstanding the foregoing, any
transferee receiving any Series A Preferred Units pursuant to this
Section 5.12(b)(viii)(B) shall agree to the restrictions set forth in this
Section 5.12(b)(viii)(B). For the avoidance of doubt, subject to subclauses (4)

 

54



--------------------------------------------------------------------------------

and (5) above, in no way does this Section 5.12(b)(viii)(B) prohibit changes in
the composition of any Series A Preferred Unitholder or its partners or members
so long as such changes in composition only relate to changes in direct or
indirect ownership of such Series A Preferred Unitholder among such Series A
Preferred Unitholder, its Affiliates and the limited partners of the private
equity fund vehicles that indirectly own such Series A Preferred Unitholder.

(C)    Subject to Section 4.7, following [●], 2019, the Series A Preferred
Unitholders may freely transfer Series A Preferred Units, subject to compliance
with applicable securities laws and this Agreement; provided, however, that this
Section 5.12(b)(viii)(C) shall not eliminate, modify or reduce the obligations
set forth in subclauses (2), (3) ,(4) or (5) of Section 5.12(b)(viii)(B).

(ix)    Optional Redemption.

(A)    On and after [●], 2023, the Partnership shall have the option, at any
time and from time to time, upon not less than 30 days’ written notice (each, a
“Series A Redemption Notice”) to the Series A Preferred Unitholders, to redeem
all or any portion of the Series A Preferred Units then Outstanding for a
redemption price in cash equal to the Series A Redemption Price per Series A
Preferred Unit; provided that any such redemption shall be for an aggregate
value of at least $25 million or for all remaining Series A Preferred Units. If
fewer than all of the outstanding Series A Preferred Units are to be redeemed,
any such redemption shall be allocated among the Series A Preferred Unitholders
on a Pro Rata basis (as nearly as practicable without creating fractional Units)
or on such other basis as may be agreed upon by the Series A Preferred
Unitholders.

(B)     Each date fixed for redemption pursuant to this Section 5.12(b)(ix) or
Section 5.12(b)(x) is referred to as a “Series A Redemption Date.” A Series A
Redemption Notice will be irrevocable and will be delivered by the Partnership
not less than 30 days prior to the Series A Redemption Date, addressed to the
respective Record Holders of the Series A Preferred Units to be redeemed at
their respective addresses as they appear on the books and records of the
Partnership. No failure to give such notice or any defect therein shall affect
the validity of the proceedings for the redemption of any Series A Preferred
Units except as to any Series A Preferred Unitholder to whom the Partnership has
failed to give notice or except as to any Series A Preferred Unitholder to whom
notice was defective. In addition to any information required by applicable law,
such Series A Redemption Notice shall state: (1) the Series A Redemption Date;
(2) the Series A Redemption Price; and (3) whether all or less than all the
outstanding Series A Preferred Units are to be redeemed, the aggregate amount of
Series A Preferred Units to be redeemed and, if less than all Series A Preferred
Units held by such Series A Preferred Unitholder are to be redeemed, the
percentage of Series A Preferred Units that will be redeemed. The Series A
Redemption Notice may also require delivery of Certificates representing the
Series A Preferred Units to be redeemed, if any, together with certification as
to the ownership of such Series A Preferred Units. Upon the

 

55



--------------------------------------------------------------------------------

redemption of Series A Preferred Units pursuant to this Section 5.12(b)(ix), all
rights of a Series A Preferred Unitholder with respect to the redeemed Series A
Preferred Units shall cease, and such redeemed Series A Preferred Units shall
cease to be Outstanding for all purposes of this Agreement.

(C)     Upon any redemption of Series A Preferred Units pursuant to
this Section 5.12(b)(ix), the Partnership shall pay to each Series A Preferred
Unitholder an amount in cash equal to the number of Series A Preferred Units
being redeemed from such Series A Preferred Unitholder, multiplied by the
Series A Redemption Price by wire transfer of immediately available funds to an
account specified by each such Series A Preferred Unitholder in writing to the
General Partner as requested in the Series A Redemption Notice.

(D)    Nothing in this Section 5.12(b)(ix), however, is intended to limit or
prevent a Series A Preferred Unitholder from electing to convert its Series A
Preferred Units into Common Units in accordance with Section 5.12(b)(vi), and
the Partnership shall not have any right to redeem Series A Preferred Units from
a Series A Preferred Unitholder to the extent such Series A Preferred Unitholder
delivers a valid Series A Conversion Notice with respect to such Series A
Preferred Units notwithstanding whether such Series A Preferred Units are the
subject of a Series A Redemption Notice; provided that such Series A Conversion
Notice is delivered prior to the Series A Redemption Date in respect of such
Series A Redemption Notice.

(x)    Forced Redemption.

(A)    On and after [●], 2028, each Series A Preferred Unitholder shall have the
right, at any time and from time to time, upon not less than 30 days’ written
notice (each, a “Series A Forced Redemption Notice”) to the Partnership, to
require the Partnership to redeem all or a portion of the Series A Preferred
Units then held by such Series A Preferred Unitholder for an amount equal to,
the number of Series A Preferred Units indicated in such Series A Forced
Redemption Notice to be redeemed, multiplied by the sum of (1) the Series A
Issue Price, (2) Series A Unpaid Distributions on such Series A Preferred Unit
and (3) Series A Partial Period Distributions on such Series A Preferred Unit
(the “Series A Forced Redemption Price”); provided that any such redemption
shall be for no less than the greater of (x) Series A Preferred Units with a
Series A Forced Redemption Price of at least $25 million (taking into account
the aggregate number of Series A Preferred Units that are subject to Series A
Forced Redemption Notices delivered on the same day, regardless of whether from
the same or multiple Series A Preferred Unitholders) and (y) all of the Series A
Preferred Units held by the Series A Preferred Unitholder delivering such Series
A Forced Redemption Notice. If a Series A Preferred Unitholder exercises its
redemption right pursuant to this Section 5.12(b)(x), the Partnership may elect
to pay up to 50% of the Series A Forced Redemption Price in Common Units;
provided, however, that the number of Common Units issued pursuant to this
Section 5.12(b)(x)(A) with respect to the payment of any Series A Forced

 

56



--------------------------------------------------------------------------------

Redemption Price may not exceed the number of Common Units as would cause the
aggregate number of Common Units issued pursuant to this Section 5.12(b)(x)(A)
to exceed 15.0% of the total number of issued and outstanding Common Units as of
such Series A Redemption Date (including, for the avoidance of doubt, the Common
Units to be issued on such Series A Redemption Date). If the Partnership elects
to pay any portion of the Series A Forced Redemption Price in Common Units
pursuant to this Section 5.12(b)(x), then the number of Common Units to be
issued shall equal the amount of such Series A Forced Redemption Price to be
paid in Common Units, divided by the product of (x) 93% and (y) the Average VWAP
for the 30 consecutive Trading Days ending immediately prior to the Series A
Redemption Date; provided, that if such calculation results in a fraction of a
Common Unit being payable, the number of Common Units to be issued shall be
rounded down to the nearest whole Common Unit with the remainder being paid in
cash.

(B)    A Series A Forced Redemption Notice will be irrevocable and will be
provided by the Series A Preferred Unitholder to the Partnership not less than
30 days prior to the Series A Redemption Date. In addition to any information
required by applicable law, such Series A Forced Redemption Notice shall state:
(1) the Series A Redemption Date; (2) the Series A Forced Redemption Price;
(3) the wire instructions of the Series A Preferred Unitholder; and (4) the
aggregate amount of Series A Preferred Units to be redeemed.

(C)     Upon any redemption of Series A Preferred Units pursuant to
this Section 5.12(b)(x), the Partnership shall pay the cash portion of the
Series A Forced Redemption Price to the applicable Series A Preferred Unitholder
by wire transfer of immediately available funds to an account specified by each
such Series A Preferred Unitholder in the Series A Forced Redemption Notice.

(D)    If the Partnership elects to pay a portion of the Series A Forced
Redemption Price in Common Units in accordance with Section 5.12(b)(x)(A), the
Partnership shall issue the applicable Common Units on the applicable Series A
Redemption Date. On the Series A Redemption Date, the Partnership shall
instruct, and shall use its commercially reasonable efforts to cause, its
Transfer Agent to electronically transmit the Common Units issuable upon
redemption to such Series A Preferred Unitholder (or designated recipient(s)),
by crediting the account of the Series A Preferred Unitholder (or designated
recipient(s)) through its Deposit Withdrawal Agent Commission system. The
parties agree to coordinate with the Transfer Agent to accomplish this
objective.

(E)    Immediately upon the issuance of Common Units as a result of any
redemption of Series A Preferred Units, the applicable Series A Preferred
Unitholder (or its designated recipient(s)) shall be treated for all purposes as
the owner of such Common Units, and all rights of the applicable Series A
Preferred Unitholder with respect to such redeemed Series A Preferred Units
shall cease, including any further accrual of distributions, but subject to
Section 5.12(b)(i)(C). Fractional Common Units shall not be issued to any Person
pursuant to this

 

57



--------------------------------------------------------------------------------

Section 5.12(b)(x)(E) (each fractional Common Unit shall be rounded down to the
nearest whole Common Unit with the remainder being paid an amount in cash to be
calculated based on the Closing Price of Common Units on the Trading Day
immediately preceding the Series A Redemption Date).

(xi)    Fully Paid and Non-Assessable. Any Series A Conversion Unit(s) delivered
pursuant to this Section 5.12 shall be validly issued, fully paid and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Act), free and
clear of any liens, claims, rights or encumbrances other than those arising
under the Delaware Act or this Agreement or created by the holders thereof. The
Partnership shall keep authorized and unissued and free from preemptive rights a
sufficient number of Common Units to permit the conversion of all outstanding
Series A Preferred Units into Series A Conversion Units to the extent provided
in, and in accordance with, this Section 5.12.

(xii)    Notices. The Partnership shall distribute to the Record Holders of
Series A Preferred Units copies of all notices, materials, annual and quarterly
reports, proxy statements, information statements and any other documents
distributed generally to the Record Holders of Common Units of the Partnership,
at such times and by such method as such documents are distributed to such
Record Holders of such Common Units.

(c)    Each Series A Preferred Holder acknowledges and agrees to Section [4(k)]
of the Board Representation Agreement.

Section 5.13    Establishment of Class B Units.

(a)    There is hereby created a series of Units to be designated as “Class B
Units,” consisting of a total of [●] Class B Units and having the terms and
conditions set forth herein.

(b)     Conversion of Class B Units.

(i)    On the next Business Day succeeding the Record Date attributable to the
Quarter ending [March 31, 2019] (such date, the “Class B Conversion Date”), each
Class B Unit shall automatically be converted into one Common Unit. Upon
conversion, the rights of the holder of such Class B Units as holder of Class B
Units shall cease, including any rights under this Agreement, except such Person
shall continue to be a Limited Partner and shall have the right to receive
Common Units from the Partnership in conversion for such Class B Units in
accordance with this Section 5.13(b), and such Class B Units shall upon the
Class B Conversion Date be deemed to be transferred to, and cancelled by, the
Partnership.

(ii)    Each Class B Unit shall automatically be converted into one Common Unit
if the General Partner is removed pursuant to Section 11.2.

(iii)    The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Common Units
upon conversion of the Class B Units. However, the holder of such Common Units
shall pay any tax or duty which may be payable relating to any transfer
involving the issuance or

 

58



--------------------------------------------------------------------------------

delivery of Common Units in a name other than the holder’s name. The Transfer
Agent may refuse to deliver the Certificate representing Common Units (or
notation of book entry) being issued in a name other than the holder’s name
until the Transfer Agent receives a sum sufficient to pay any tax or duties
which will be due because the Common Units are to be issued in a name other than
the name of the holder of such Class B Unit. Nothing herein shall preclude any
tax withholding required by law or regulation.

(iv)    The Partnership shall keep free from preemptive rights a sufficient
number of Common Units to permit the conversion of all outstanding Class B Units
into Common Units to the extent provided in, and in accordance with, this
Section 5.13(b).

(v)    All Common Units delivered upon conversion of the Class B Units shall be
newly issued, shall be validly issued, fully paid and non-assessable (except as
such non-assessability may be affected by matters described in Sections 17-303,
17-607 and 17-804 of the Delaware Act), free and clear of any liens, claims,
rights or encumbrances other than those arising under the Delaware Act or this
Agreement or created by the holders thereof.

(vi)    The Partnership shall comply with all applicable securities laws
regulating the offer and delivery of any Common Units upon conversion of Class B
Units and, if the Common Units are then listed or quoted on the New York Stock
Exchange, or any other National Securities Exchange or other market, shall list
or cause to have quoted and keep listed and quoted the Common Units issuable
upon conversion of the Class B Units to the extent permitted or required by the
rules of such exchange or market.

(vii)    Notwithstanding anything herein to the contrary, nothing herein shall
give to any holder of Class B Units any rights as a creditor in respect solely
of its right to conversion.

(c)    The Class B Units shall be entitled to receive allocations of items of
Partnership income, gain, loss, deduction and credit under Section 6.1.

(d)    The holder of a Class B Unit shall have all of the rights and obligations
of a Unitholder holding Common Units hereunder, except with respect to the right
to participate in distributions made prior to the Class B Conversion Date with
respect to Common Units; provided, however, that immediately upon the conversion
of a Class B Unit into a Common Unit pursuant to this Section 5.13, the
Unitholder holding such Common Unit issued upon conversion of Class B Units
shall possess all of the rights and obligations of a Unitholder holding Common
Units hereunder with respect to such Common Unit issued upon conversion of
Class B Units, including the right to participate in distributions made with
respect to Common Units; provided, however, that such Common Units issued upon
conversion of Class B Units shall remain subject to the provisions of
Section 5.5(c), Section 5.13(e), Section 5.13(f) and Section 6.1(d)(x).

(e)    A Unitholder shall not be permitted to transfer a Class B Unit or a
Common Unit issued upon conversion of a Class B Unit pursuant to this
Section 5.13 (other than a transfer to an Affiliate) if the remaining balance in
the transferring Unitholder’s Capital Account after giving effect to the
allocation under Section 5.5(c) would be negative.

 

59



--------------------------------------------------------------------------------

(f)    A Unitholder holding Common Units issued upon conversion of Class B Units
pursuant to this Section 5.13 shall not be permitted to transfer such Common
Units to a Person that is not an Affiliate of the holder until such time as the
General Partner determines, based on advice of counsel, that each such Common
Unit should have, as a substantive matter, like intrinsic economic and federal
income tax characteristics to the transferee, in all material respects, to the
intrinsic economic and federal income tax characteristics of an Initial Common
Unit to such transferee. In connection with the condition imposed by this
Section 5.13(f), the General Partner may take whatever steps are required to
provide economic uniformity to such Common Units in preparation for a transfer
of such Common Units issued upon conversion of Class B Units; provided, however,
that no such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units (for this purpose the allocations of income,
gain, loss and deductions or any reallocation of Capital Account balances, among
the Partners in accordance with Section 5.5(c)(ii) or Section 6.1(d)(x) will be
deemed not to have a material adverse effect on the Unitholders holding Common
Units).

(g)    The Class B Units will have such voting rights pursuant to this Agreement
as such Class B Units would have if they were Common Units that were then
Outstanding and shall vote together with the Common Units as a single class,
except that the Class B Units shall be entitled to vote as a separate class on
any matter on which Unitholders are entitled to vote that adversely affects the
rights or preferences of the Class B Units in relation to other classes of
Partnership Interests in any material respect or as required by law. The
approval of a majority of the Class B Units shall be required to approve any
matter for which the holders of the Class B Units are entitled to vote as a
separate class.

ARTICLE VI.

ALLOCATIONS AND DISTRIBUTIONS

Section 6.1    Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.5(b)) for each taxable period shall be
allocated among the Partners as provided herein.

(a)    Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated as follows:

(i)    First, to the General Partner until the aggregate amount of the Net
Income allocated to the General Partner pursuant to this Section 6.1(a)(i) for
the current and all previous taxable periods is equal to the aggregate of the
Net Loss allocated to the General Partner pursuant to Section 6.1(b)(iv) for all
previous taxable periods; and

(ii)    The balance, if any, to all Unitholders (other than the Series A
Preferred Unitholders), Pro Rata.

 

60



--------------------------------------------------------------------------------

(b)    Net Loss. After giving effect to the special allocations set forth in
Section 6.1(d), Net Loss for each taxable period and all items of income, gain,
loss and deduction taken into account in computing Net Loss for such taxable
period shall be allocated as follows:

(i)    First, to the Unitholders (other than the Series A Preferred
Unitholders), Pro Rata; provided, however, that Net Losses shall not be
allocated pursuant to this Section 6.1(b)(i) to the extent that such allocation
would cause any Unitholder to have a deficit balance in its Adjusted Capital
Account at the end of such taxable period (or increase any existing deficit
balance in its Adjusted Capital Account);

(ii)    Second, to the Unitholders (other than the Series A Preferred
Unitholders) to the extent of and in proportion to the positive balances in
their Adjusted Capital Accounts;

(iii)    Third, to the Series A Preferred Unitholders, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts; and

(iv)    Fourth, the balance, if any, 100% to the General Partner;

(c)    [Reserved].

(d)    Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:

(i)    Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this Section 6.1, if there is a net decrease in Partnership Minimum Gain
during any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) or Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

(ii)    Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder

 

61



--------------------------------------------------------------------------------

shall be effected, prior to the application of any other allocations pursuant to
this Section 6.1(d), other than Section 6.1(d)(i) and other than an allocation
pursuant to Section 6.1(d)(vi) or Section 6.1(d)(vii), with respect to such
taxable period. This Section 6.1(d)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii)    Priority Allocations. If the amount of cash or the Net Agreed Value of
any property distributed (except cash or property distributed pursuant to
Section 12.4 or with respect to Series A Preferred Units) with respect to a Unit
exceeds the amount of cash or the Net Agreed Value of property distributed with
respect to another Unit (the amount of the excess, an “Excess Distribution” and
the Unit with respect to which the greater distribution is paid, an “Excess
Distribution Unit”), then there shall be allocated gross income and gain to each
Unitholder receiving an Excess Distribution with respect to the Excess
Distribution Unit until the aggregate amount of such items allocated with
respect to such Excess Distribution Unit pursuant to this Section 6.1(d)(iii)
for the current taxable period and all previous taxable periods is equal to the
amount of the Excess Distribution.

(iv)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, that an allocation pursuant to this Section 6.1(d)(iv) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Adjusted Capital Account as adjusted after all other allocations provided
for in this Section 6.1 have been tentatively made as if this Section 6.1(d)(iv)
were not in this Agreement.

(v)    Gross Income Allocation. In the event any Partner has a deficit balance
in its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this Section 6.1(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this Section 6.1 have been
tentatively made as if Section 6.1(d)(iv) and this Section 6.1(d)(v) were not in
this Agreement.

(vi)    Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners Pro Rata. If the General Partner determines
that the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy

 

62



--------------------------------------------------------------------------------

the safe harbor requirements of the Treasury Regulations promulgated under
Section 704(b) of the Code, the General Partner is authorized, upon notice to
the other Partners, to revise the prescribed ratio to the numerically closest
ratio that does satisfy such requirements.

(vii)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.

(viii)    Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners Pro Rata; provided, however, that pursuant to Temporary Treasury
Regulation Section 1.707-5T(a)(2)(i), liabilities shall be allocated for the
purposes of Treasury Regulation Section 1.707-5 in accordance with the Partners’
interests in the Partnership’s profits, as determined by the General Partner.

(ix)    Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.

(x)    Economic Uniformity; Changes in Law.

(A)    For the proper administration of the Partnership and for the preservation
of uniformity of the Limited Partner Interests (or any class or classes
thereof), the General Partner shall (i) adopt such conventions as it deems
appropriate in determining the amount of depreciation, amortization and cost
recovery deductions; (ii) make special allocations of income, gain, loss,
deduction, Unrealized Gain or Unrealized Loss; and (iii) amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or
(y) otherwise to preserve or achieve uniformity of the Limited Partner Interests
(or any class or classes thereof). The General Partner may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this Section 6.1(d)(x)(A) only if such conventions, allocations or
amendments

 

63



--------------------------------------------------------------------------------

would not have a material adverse effect on the Partners, the holders of any
class or classes of Limited Partner Interests issued and Outstanding or the
Partnership, and if such allocations are consistent with the principles of
Section 704 of the Code.

(B)    With respect to an event triggering an adjustment to the Carrying Value
of Partnership property pursuant to Section 5.5(d) during any taxable period of
the Partnership ending before the conversion of Class B Units into Common Units
pursuant to Section 5.13(b), any Unrealized Gains and Unrealized Losses shall be
allocated among the Partners in a manner that to the nearest extent possible
results in the Capital Account maintained with respect to each such Class B
Units equaling the Per Unit Capital Amount for an Initial Common Unit.

(C)    With respect to an event triggering an adjustment to the Carrying Value
of Partnership property pursuant to Section 5.5(d) during any taxable period of
the Partnership ending upon, or after, the conversion of Class B Units into
Common Units pursuant to Section 5.13(b), any Unrealized Gains and Unrealized
Losses shall be allocated among the Partners in a manner that to the nearest
extent possible results in the Capital Account maintained with respect to each
such Common Unit issued upon conversion of Class B Units equaling the Per Unit
Capital Amount for an Initial Common Unit.

(xi)    Allocations with Respect to Series A Preferred Units. Notwithstanding
any other provision of this Section 6.1 (other than the Required Allocations):

(A)    Items of Partnership gross income and gain for the taxable period shall
be allocated to the holders of Series A Preferred Units in proportion to, and to
the extent of, an amount equal to the excess, if any, of (1) the Series A Issue
Price with respect to such holder’s Series A Preferred Units, over (2) such
holder’s existing Capital Account balance in respect of such Series A Preferred
Units, until the Capital Account balance of each such holder in respect of its
Series A Preferred Units is equal to the Series A Issue Price with respect to
such holder’s Series A Preferred Units.

(B)    Items of Partnership gross income shall be allocated to the Series A
Preferred Unitholders, Pro Rata, until the aggregate amount of gross income
allocated to each Series A Preferred Unitholder pursuant hereto for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all Net Losses allocated to such Series A Preferred Unitholder
pursuant to Section 6.1(b)(iii) for all previous taxable years.

(C)    If (A) prior to the conversion of the last Outstanding Series A Preferred
Unit (i) the Liquidation Date occurs or (ii) Sale Gain or Sale Loss is
recognized, and (B) after having made all other allocations provided for in this
Section 6.1 for the taxable period in which the Liquidation Date occurs or Sale
Gain or Sale Loss is recognized, the Per Unit Capital Amount of each Series A
Preferred Unit does not equal or exceed the Series A Liquidation Value, then

 

64



--------------------------------------------------------------------------------

items of gross income, gain, loss and deduction for such taxable period shall be
allocated among the Partners in a manner determined appropriate by the General
Partner so as to cause, to the maximum extent possible, the Per Unit Capital
Amount in respect of each Series A Preferred Unit to equal the Series A
Liquidation Value (and no other allocation pursuant to this Agreement shall
reverse the effect of such allocation). For the avoidance of doubt, the
reallocation of items set forth in the immediately preceding sentence provides
that, to the extent necessary to achieve the Per Unit Capital Amount balances
described above, items of gross income and gain that would otherwise be included
in Net Income or Net Loss, as the case may be, for the taxable period in which
the Liquidation Date occurs or Sale Gain or Sale Loss is recognized, reallocated
from the Unitholders holding Units other than Series A Preferred Units to
Unitholders holding Series A Preferred Units. If (i) the Liquidation Date occurs
or Sale Gain or Sale Loss is recognized on or before the date (not including any
extension of time) prescribed by law for the filing of the Partnership’s federal
income tax return for the taxable period immediately prior to the taxable period
in which the Liquidation Date occurs or Sale Gain or Sale Loss is recognized and
(ii) the reallocation of items for the taxable period in which the Liquidation
Date occurs or Sale Gain or Sale Loss is recognized as set forth above in this
Section 6.1(d)(xi)(C) fails to achieve the Per Unit Capital Amounts described
above, then items of gross income, gain, loss and deduction for such prior
taxable period shall be reallocated among all Partners in a manner that will, to
the maximum extent possible and after taking into account all other allocations
made pursuant to this Section 6.1(d)(xi)(C), cause the Per Unit Capital Amount
in respect of each Series A Preferred Unit to equal the Series A Liquidation
Value.

(xii)    Curative Allocation.

(A)    Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations and other than Section 6.1(d)(xi), the Required Allocations
shall be taken into account in making the Agreed Allocations so that, to the
extent possible, the net amount of items of gross income, gain, loss and
deduction allocated to each Partner pursuant to the Required Allocations and the
Agreed Allocations, together, shall be equal to the net amount of such items
that would have been allocated to each such Partner under the Agreed Allocations
had the Required Allocations and the related Curative Allocation not otherwise
been provided in this Section 6.1. In exercising its discretion under this
Section 6.1(d)(xii)(A), the General Partner may take into account future
Required Allocations that, although not yet made, are likely to offset other
Required Allocations previously made. Allocations pursuant to this
Section 6.1(d)(xii)(A) shall only be made with respect to Required Allocations
to the extent the General Partner determines that such allocations will
otherwise be inconsistent with the economic agreement among the Partners.

(B)    The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(xii)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required

 

65



--------------------------------------------------------------------------------

Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(xii)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.

(xiii)    Exercise of Noncompensatory Options. In accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(s) and as provided in Section 5.5(d),
immediately after the exercise of a 2018 Warrant or the conversion of a Limited
Partner Interest into Common Units (each such Common Unit a “Conversion Unit”)
upon the exercise of a noncompensatory option, the Carrying Value of each
Partnership property shall be adjusted to reflect its fair market value
immediately after such conversion and any resulting Unrealized Gain (if the
Capital Account of each such Conversion Unit is less than the Per Unit Capital
Account for a then Outstanding Initial Common Unit) or Unrealized Loss (if the
Capital Account of each such Conversion Unit is greater than the Per Unit
Capital Account for a then Outstanding Initial Common Unit) will be allocated to
each Partner holding Conversion Units in proportion to and to the extent of the
amount necessary to cause the Capital Account of each such Conversion Unit to
equal the Per Unit Capital Amount for a then Outstanding Initial Common Unit.
Any remaining Unrealized Gain or Unrealized Loss will be allocated to the
Partners pursuant to Section 6.1(d).

(xiv)    [Reserved].

(xv)    Special Allocation in Connection with Equity Restructuring Agreement.
Notwithstanding any other provision of this Section 6.1, the General Partner
shall have the discretion to allocate income, gain, loss and deduction for the
taxable year that includes the closing date of the Equity Restructuring
Agreement in a manner which is reasonably determined to result in each Unit
(including the Units issued pursuant to the Equity Restructuring Agreement)
having the same Per Unit Capital Amount.

Section 6.2    Allocations for Tax Purposes.

(a)    Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.

(b)    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined appropriate by the General
Partner (taking into account the General Partner’s discretion under
Section 6.1(d)(x)); provided, that the General Partner shall apply the
principles of Treasury Regulation Section 1.704-3(d) in all events.

(c)    The General Partner may determine to depreciate or amortize the portion
of an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined

 

66



--------------------------------------------------------------------------------

rate derived from the depreciation or amortization method and useful life
applied to the unamortized Book-Tax Disparity of such property, despite any
inconsistency of such approach with Treasury Regulation Section 1.167(c)-l(a)(6)
or any successor regulations thereto. If the General Partner determines that
such reporting position cannot reasonably be taken, the General Partner may
adopt depreciation and amortization conventions under which all purchasers
acquiring Limited Partner Interests in the same month would receive depreciation
and amortization deductions, based upon the same applicable rate as if they had
purchased a direct interest in the Partnership’s property. If the General
Partner chooses not to utilize such aggregate method, the General Partner may
use any other depreciation and amortization conventions to preserve the
uniformity of the intrinsic tax characteristics of any Limited Partner
Interests, so long as such conventions would not have a material adverse effect
on the Limited Partners or the Record Holders of any class or classes of Limited
Partner Interests.

(d)    In accordance with Treasury Regulation Sections 1.1245-1(e) and
1.1250-1(f), any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

(e)    All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.

(f)    Each item of Partnership income, gain, loss and deduction shall, for
federal income tax purposes, be determined for each taxable period and prorated
on a monthly basis and shall be allocated to the Partners as of the opening of
the National Securities Exchange on which the Partnership Interests are listed
or admitted to trading on the first Business Day of each month; provided,
however, that gain or loss on a sale or other disposition of any assets of the
Partnership or any other extraordinary item of income, gain, loss or deduction
as determined by the General Partner, shall be allocated to the Partners as of
the opening of the National Securities Exchange on which the Partnership
Interests are listed or admitted to trading on the first Business Day of the
month in which such item is recognized for federal income tax purposes. The
General Partner may revise, alter or otherwise modify such methods of allocation
to the extent permitted or required by Section 706 of the Code and the
regulations or rulings promulgated thereunder.

(g)    Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method determined by the General
Partner.

 

67



--------------------------------------------------------------------------------

(h)    If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective
allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x). In the
event such corrective allocations are necessary, the Series A Preferred
Unitholders agree to remain a partner of the Partnership until such allocations
are completed, and the General Partner agrees to make such allocations as soon
as practicable, even if such allocations are not consistent with Section 706 of
the Code and any Treasury Regulations thereunder.

Section 6.3    Requirement and Characterization of Distributions; Distributions
to Record Holders.

(a)    Within 45 days following the end of each Quarter commencing with the
Quarter ending on March 31, 2013, an amount equal to 100% of Available Cash with
respect to such Quarter shall be distributed first to the Series A Preferred
Unitholders in accordance with Section 5.12, and the balance in accordance with
this Article VI by the Partnership to Partners, Pro Rata, as of the Record Date
selected by the General Partner. All amounts of Available Cash distributed by
the Partnership on any date from any source shall be deemed to be Operating
Surplus until the sum of all amounts of Available Cash theretofore distributed
by the Partnership to the Partners equals the Operating Surplus from the Closing
Date through the close of the immediately preceding Quarter. Any remaining
amounts of Available Cash distributed by the Partnership on such date shall be
deemed to be “Capital Surplus.” Notwithstanding any provision to the contrary
contained in this Agreement, all distributions required to be made under this
Agreement shall be made subject to Sections 17-607 and 17-804 of the Delaware
Act and any other applicable law.

(b)    Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all cash received during or after the Quarter in
which the Liquidation Date occurs, other than from Working Capital Borrowings,
shall be applied and distributed solely in accordance with, and subject to the
terms and conditions of, Section 12.4.

(c)    Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through any Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.

(d)    The Partnership shall not make any distribution of Available Cash or
other property of the Partnership to holders of Class B Units pursuant to
Section 6.3(a) prior to the Class B Conversion Date.

(e)    Notwithstanding Section 6.3(a), but subject to Sections 17-607 and 17-804
of the Delaware Act, (i) the General Partner may cause the Partnership to make
special distributions of cash or cash equivalents in connection with
contributions of assets by Partners or by Persons who shall become Partners by
virtue of such contribution, (ii) such distributions shall not be subject to, or
considered as distributions under, Section 5.12(b)(i)(B), Section 6.1(d)(iii),
or the

 

68



--------------------------------------------------------------------------------

second and third sentences of Section 6.3(a) and (iii) notwithstanding anything
to the contrary set forth in this Agreement (including Section 6.1(d)(iii)), no
Partner shall receive an allocation of income (including gross income) or gain
as a result of receiving a distribution provided for in this Section 6.3(e).

Section 6.4    Special Provisions Relating to Series A Preferred Units.

(a)    Subject to any applicable transfer restrictions in Section 4.7 or
Section 5.12(b)(viii), the holder of a Series A Conversion Unit shall provide
notice to the Partnership of the transfer of any such Series A Conversion Unit,
as applicable, by the earlier of (i) 30 days following such transfer and
(ii) the last Business Day of the calendar year during which such transfer
occurred, unless, with respect to a transfer of a Series A Conversion Unit, by
virtue of the application of Section 5.5(d) or Section 6.1(d)(xiii), the
Partnership has previously determined, based on the advice of counsel, that the
transferred Series A Conversion Unit should have, as a substantive matter, like
intrinsic economic and federal income tax characteristics of an Initial Common
Unit. In connection with the condition imposed by this Section 6.4, the
Partnership shall take whatever steps are required to provide economic
uniformity to the Series A Conversion Unit in preparation for a transfer of such
Unit; provided, however, that no such steps may be taken that would have a
material adverse effect on the Unitholders holding Common Units (for this
purpose the allocations of income, gain, loss and deductions, and the making of
any guaranteed payments or any reallocation of Capital Account balances, among
the Partners in accordance with Section 5.5(d), Section 6.1(d)(xiii) and
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(4) with respect to Series A
Conversion Units will be deemed not to have a material adverse effect on the
Unitholders holding Common Units).

(b)    Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Series A Preferred Units (i) shall (A) possess the rights and
obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (B) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and
(ii) shall not be entitled to any distributions other than as provided in
Section 5.12 and Article VI.

Section 6.5    Application of Section 6.1 and Section 6.2. With respect to the
portion of the taxable year through the date hereof and any prior taxable years,
each item of Partnership income, gain, loss and deduction shall be allocated
among the Partners in accordance with Section 6.1 and Section 6.2 of the 2013
Agreement. Thereafter, each item of Partnership income, gain, loss and deduction
shall be allocated among the Partners in accordance with Section 6.1 and
Section 6.2 of this Agreement.

Section 6.6    Special Provisions Relating to 2018 Warrants. A Unitholder
holding a Common Unit that has resulted from the exercise of a 2018 Warrant
shall not be issued a Common Unit Certificate pursuant to Section 4.1, if the
Common Units are evidenced by Certificates, and shall not be permitted to
transfer such Common Unit to a Person that is not an Affiliate of the holder
until such time as the General Partner determines, based on advice of counsel,
that each such Common Unit should have, as a substantive matter, like intrinsic
economic and federal income tax characteristics, in all material respects, to
the intrinsic economic and federal income tax characteristics of a Common Unit,
provided that in all events

 

69



--------------------------------------------------------------------------------

such determination shall be made within 5 Business Days of the date of the
exercise of a 2018 Warrant. In connection with the condition imposed by this
Section 6.6, the General Partner shall act in good faith to provide economic
uniformity to such Common Units in preparation for a transfer of such Common
Units, including the application of this Section 6.6; provided, however, that no
such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units.

ARTICLE VII.

MANAGEMENT AND OPERATION OF BUSINESS

Section 7.1    Management.

(a)    The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted to a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 5.12(b)(iii), Section 5.12(b)(iv) and Section 7.4, shall have full power
and authority to do all things and on such terms as it determines to be
necessary or appropriate to conduct the business of the Partnership, to exercise
all powers set forth in Section 2.5 and to effectuate the purposes set forth in
Section 2.4, including the following:

(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible or exchangeable into Partnership Interests (subject to
Section 5.12(b)(iv) with respect to Series A Senior Securities and Series A
Parity Securities), and the incurring of any other obligations;

(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;

(iii)    the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.4 or Article XIV);

(iv)    the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons (including other Group
Members); the repayment or guarantee of obligations of any Group Member; and the
making of capital contributions to any Group Member;

 

70



--------------------------------------------------------------------------------

(v)    the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);

(vi)    the distribution of Partnership cash;

(vii)    the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;

(viii)    the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;

(ix)    the formation of, or acquisition of an interest in, and the contribution
of property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;

(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expenses and the settlement of claims and litigation;

(xi)    the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;

(xii)    the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.7);

(xiii)    subject to Section 5.12(b), the purchase, sale or other acquisition or
disposition of Partnership Interests, or the issuance of options, rights,
warrants, appreciation rights and phantom or tracking interests relating to
Partnership Interests;

(xiv)    the undertaking of any action in connection with the Partnership’s
participation in any Group Member; and

(xv)    the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.

 

71



--------------------------------------------------------------------------------

(b)    Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Interests or is otherwise bound by this Agreement hereby (i) approves, ratifies
and confirms the execution, delivery and performance by the parties thereto of
this Agreement, the Underwriting Agreement and the other agreements described in
or filed as exhibits to the Registration Statement that are related to the
transactions contemplated by the Registration Statement (collectively, the
“Transaction Documents”) (in each case other than this Agreement, without giving
effect to any amendments, supplements or restatements after the date hereof);
(ii) agrees that the General Partner (on its own or on behalf of the
Partnership) is authorized to execute, deliver and perform the agreements
referred to in clause (i) of this sentence and the other agreements, acts,
transactions and matters described in or contemplated by the Registration
Statement on behalf of the Partnership without any further act, approval or vote
of the Partners or the other Persons who may acquire an interest in Partnership
Interests or are otherwise bound by this Agreement; and (iii) agrees that the
execution, delivery or performance by the General Partner, any Group Member or
any Affiliate of any of them of this Agreement or any agreement authorized or
permitted under this Agreement (including the exercise by the General Partner or
any Affiliate of the General Partner of the rights accorded pursuant to
Article XV) shall not constitute a breach by the General Partner of any duty
that the General Partner may owe the Partnership or the Limited Partners or any
other Persons under this Agreement (or any other agreements) or of any duty
existing at law, in equity or otherwise.

Section 7.2    Replacement of Fiduciary Duties. Notwithstanding any other
provision of this Agreement, to the extent that any provision of this Agreement
(i) replaces, restricts or eliminates the duties (including fiduciary duties)
that might otherwise, as a result of Delaware or other applicable law, be owed
by the General Partner, the Board of Directors, any committee thereof or any
other Indemnitee to the Partnership, the Limited Partners, any other Person who
acquires an interest in a Partnership Interest or any other Person who is bound
by this Agreement, or (ii) constitutes a waiver or consent by the Partnership,
the Limited Partners, any other Person who acquires an interest in a Partnership
Interest or any other Person who is bound by this Agreement to any such
replacement, restriction or elimination, such provision is hereby approved by
the Partnership, all the Partners, each other Person who acquires an interest in
a Partnership Interest and each other Person who is bound by this Agreement.

Section 7.3    Certificate of Limited Partnership. The General Partner has
caused the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents that the General Partner determines to be necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.4(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.

 

72



--------------------------------------------------------------------------------

Section 7.4    Restrictions on the General Partner’s Authority. Except as
provided in Article XII and Article XIV, the General Partner may not sell,
exchange or otherwise dispose of all or substantially all of the assets of the
Partnership Group, taken as a whole, in a single transaction or a series of
related transactions without the approval of holders of a Unit Majority;
provided, however, that this provision shall not preclude or limit the General
Partner’s ability to mortgage, pledge, hypothecate or grant a security interest
in all or substantially all of the assets of the Partnership Group and shall not
apply to any forced sale of any or all of the assets of the Partnership Group
pursuant to the foreclosure of, or other realization upon, any such encumbrance.

Section 7.5    Reimbursement of the General Partner.

(a)    Except as provided in this Section 7.5 and elsewhere in this Agreement,
the General Partner shall not be compensated for its services as a general
partner or managing member of any Group Member.

(b)    The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine, for (i) all direct and indirect
expenses it incurs or payments it makes on behalf of the Partnership Group
(including salary, bonus, incentive compensation and other amounts paid to any
Person, including Affiliates of the General Partner, to perform services for the
Partnership Group or for the General Partner in the discharge of its duties to
the Partnership Group), and (ii) all other expenses allocable to the Partnership
Group or otherwise incurred by the General Partner in connection with operating
the Partnership Group’s business (including expenses allocated to the General
Partner by its Affiliates). The General Partner shall determine the expenses
that are allocable to the General Partner or the Partnership Group.
Reimbursements pursuant to this Section 7.5 shall be in addition to any
reimbursement to the General Partner as a result of indemnification pursuant to
Section 7.8.

(c)    The General Partner, without the approval of the Limited Partners (who
shall have no right to vote in respect thereof), may propose and adopt on behalf
of the Partnership benefit plans, programs and practices (including plans,
programs and practices involving the issuance of Partnership Interests or
options to purchase or rights, warrants or appreciation rights or phantom or
tracking interests relating to Partnership Interests), or cause the Partnership
to issue Partnership Interests in connection with, or pursuant to, any benefit
plan, program or practice maintained or sponsored by the General Partner or any
of its Affiliates, in each case for the benefit of employees and directors of
the General Partner or any of its Affiliates, in respect of services performed,
directly or indirectly, for the benefit of the Partnership Group. The
Partnership agrees to issue and sell to the General Partner or any of its
Affiliates any Partnership Interests that the General Partner or such Affiliates
are obligated to provide to any employees and directors pursuant to any such
benefit plans, programs or practices. Expenses incurred by the General Partner
in connection with any such plans, programs and practices (including the net
cost to the General Partner or such Affiliates of Partnership Interests
purchased by the General Partner or such Affiliates, from the Partnership, to
fulfill options or awards under such plans, programs and practices) shall be
reimbursed in accordance with Section 7.5(b). Any and all

 

73



--------------------------------------------------------------------------------

obligations of the General Partner under any benefit plans, programs or
practices adopted by the General Partner as permitted by this Section 7.5(c)
shall constitute obligations of the General Partner hereunder and shall be
assumed by any successor General Partner approved pursuant to Section 11.1 or
Section 11.2 or the transferee of or successor to all of the General Partner’s
General Partner Interest pursuant to Section 4.6.

(d)    The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.

Section 7.6    Outside Activities.

(a)    The General Partner, for so long as it is the General Partner of the
Partnership (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the Registration Statement,
(B) the acquiring, owning or disposing of debt securities or equity interests in
any Group Member or (C) the guarantee of, and mortgage, pledge, or encumbrance
of any or all of its assets in connection with, any indebtedness of any
Affiliate of the General Partner.

(b)    Each Unrestricted Person (other than the General Partner) shall have the
right to engage in businesses of every type and description and other activities
for profit and to engage in and possess an interest in other business ventures
of any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member, independently or with others,
including business interests and activities in direct competition with the
business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty otherwise existing at law, in
equity or otherwise, to any Group Member or any Partner or any other Person
bound by this Agreement. None of any Group Member, any Limited Partner or any
other Person shall have any rights by virtue of this Agreement, any Group Member
Agreement, or the partnership relationship established hereby in any business
ventures of any Unrestricted Person.

(c)    Subject to the terms of Sections 7.6(a) and (b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this Section 7.6 is hereby
approved by the Partnership, all Partners, and all other Persons bound by this
Agreement, (ii) it shall not be a breach of any fiduciary duty or any other
obligation of any type whatsoever of the General Partner or any other
Unrestricted Person for the Unrestricted Persons (other than the General
Partner) to engage in such business interests and activities in preference to or
to the exclusion of the Partnership or any other Group Member and (iii) the
Unrestricted Persons shall have no obligation hereunder or as a result of any
duty otherwise

 

74



--------------------------------------------------------------------------------

existing at law, in equity or otherwise, to present business opportunities to
the Partnership or any other Group Member. Notwithstanding anything to the
contrary in this Agreement, the doctrine of corporate opportunity, or any
analogous doctrine, shall not apply to any Unrestricted Person (including the
General Partner). No Unrestricted Person (including the General Partner) who
acquires knowledge of a potential transaction, agreement, arrangement or other
matter that may be an opportunity for any Group Member, shall have any duty to
communicate or offer such opportunity to any Group Member, and such Unrestricted
Person (including the General Partner) shall not be liable to the Partnership,
any Limited Partner, any other Person who acquires an interest in a Partnership
Interest or any other Person who is bound by this Agreement for breach of any
fiduciary or other duty existing at law, in equity or otherwise by reason of the
fact that such Unrestricted Person (including the General Partner) pursues or
acquires for itself, directs such opportunity to another Person or does not
communicate such opportunity or information to any Group Member; provided such
Unrestricted Person does not engage in such business or activity as a result of
or using confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person.

(d)    The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests in addition to those acquired on the Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units and/or other Partnership
Interests acquired by them. The term “Affiliates” when used in this
Section 7.6(d) with respect to the General Partner shall not include any Group
Member.

(e)    Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall limit or otherwise affect any separate contractual
obligations outside of this Agreement of any Person (including any Unrestricted
Person) to the Partnership or any of its Affiliates.

Section 7.7    Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.

(a)    The General Partner or any of its Affiliates may, but shall be under no
obligation to, lend to any Group Member, and any Group Member may borrow from
the General Partner or any of its Affiliates, funds needed or desired by the
Group Member for such periods of time and in such amounts as the General Partner
may determine; provided, however, that in any such case the lending party may
not charge the borrowing party interest at a rate greater than the rate that
would be charged the borrowing party or impose terms materially less favorable
to the borrowing party than would be charged or imposed on the borrowing party
by unrelated lenders on comparable loans made on an arm’s-length basis (without
reference to the lending party’s financial abilities or guarantees), all as
determined by the General Partner. The borrowing party shall reimburse the
lending party for any costs (other than any additional interest costs) incurred
by the lending party in connection with the borrowing of such funds. For
purposes of this Section 7.7(a) and Section 7.7(b), the term “Group Member”
shall include any Affiliate of a Group Member that is controlled by the Group
Member.

(b)    The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).

 

75



--------------------------------------------------------------------------------

(c)    No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty hereunder or
otherwise existing at law, in equity or otherwise, of the General Partner or its
Affiliates to the Partnership or the Limited Partners by reason of the fact that
the purpose or effect of such borrowing is directly or indirectly to enable
distributions to the General Partner or its Affiliates (including in their
capacities as Limited Partners) to exceed the General Partner’s Percentage
Interest of the total amount distributed to all Partners.

Section 7.8    Indemnification.

(a)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership on an after tax basis from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all threatened, pending or completed claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity on behalf of or for the benefit of the Partnership;
provided, that the Indemnitee shall not be indemnified and held harmless
pursuant to this Agreement if there has been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter for which the Indemnitee is seeking indemnification pursuant to this
Agreement, the Indemnitee acted in bad faith or engaged in fraud, willful
misconduct or, in the case of a criminal matter, acted with knowledge that the
Indemnitee’s conduct was unlawful; provided, further, no indemnification
pursuant to this Section 7.8 shall be available to any Affiliate of the General
Partner (other than a Group Member), or to any other Indemnitee, with respect to
any such Affiliate’s obligations pursuant to the Transaction Documents. Any
indemnification pursuant to this Section 7.8 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.

(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.8(a) in appearing at, participating in or defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the
Partnership prior to a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Section 7.8, the
Indemnitee is not entitled to be indemnified upon receipt by the Partnership of
any undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be ultimately determined that the Indemnitee is not entitled to be
indemnified as authorized by this Section 7.8.

(c)    The indemnification provided by this Section 7.8 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the

 

76



--------------------------------------------------------------------------------

holders of Outstanding Limited Partner Interests entitled to vote, as a matter
of law, in equity or otherwise, both as to actions in the Indemnitee’s capacity
as an Indemnitee and as to actions in any other capacity (including any capacity
under the Underwriting Agreement), and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee.

(d)    The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates, the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against, or
expense that may be incurred by, such Person in connection with the
Partnership’s or any other Group Member’s activities or such Person’s activities
on behalf of the Partnership or any other Group Member, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.

(e)    For purposes of this Section 7.8, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.8(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.

(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.8 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.

(h)    The provisions of this Section 7.8 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(i)    No amendment, modification or repeal of this Section 7.8 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.8 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

(j)    If a claim for indemnification (following the final disposition of the
action, suit or proceeding for which indemnification is being sought) or
advancement of expenses under this

 

77



--------------------------------------------------------------------------------

Section 7.8 is not paid in full within thirty (30) days after a written claim
therefor by any Indemnitee has been received by the Partnership, such Indemnitee
may file suit to recover the unpaid amount of such claim and, if successful in
whole or in part, shall be entitled to be paid the expenses of prosecuting such
claim, including reasonable attorneys’ fees. In any such action the Partnership
shall have the burden of proving that such Indemnitee is not entitled to the
requested indemnification or advancement of expenses under applicable law.

(k)    This Section 7.8 shall not limit the right of the Partnership, to the
extent and in the manner permitted by law, to indemnify and to advance expenses
to, and purchase and maintain insurance on behalf of, Persons other than
Indemnitees.

Section 7.9    Liability of Indemnitees.

(a)    Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable to the Partnership, the Limited Partners, any other
Person who acquires an interest in a Partnership Interest or any other Person
who is bound by this Agreement, for losses sustained or liabilities incurred as
a result of any act or omission of an Indemnitee, including any breach of
contract (including breach of this Agreement) or any breach of duties (including
breach of fiduciary duties) whether arising hereunder, at law, in equity or
otherwise unless there has been a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter in
question, the Indemnitee acted in bad faith or in the case of a criminal matter,
acted with knowledge that the Indemnitee’s conduct was criminal. To the fullest
extent permitted by law, the Limited Partners, any other Person who acquires an
interest in a Partnership Interest or any other Person who is bound by this
Agreement waives any and all rights to claim punitive damages or damages based
upon the Federal, State or other income taxes paid or payable by any such
Limited Partner or other Person.

(b)    Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and neither the General Partner nor any
other Indemnitee shall be responsible for any misconduct, negligence or wrong
doing on the part of any such agent appointed by the General Partner or any such
Indemnitee in good faith.

(c)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the
Partnership, the Partners, any Person who acquires an interest in a Partnership
Interest, or any other Person bound by this Agreement, the General Partner and
any other Indemnitee acting in connection with the Partnership’s business or
affairs shall not be liable to the Partnership, to any Partner, or to any Person
who acquires an interest in a Partnership Interest, or any other Person bound by
this Agreement for its good faith reliance on the provisions of this Agreement.

(d)    Any amendment, modification or repeal of this Section 7.9 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.9 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

 

78



--------------------------------------------------------------------------------

Section 7.10    Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.

(a)    Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner (in its individual capacity or its capacity as general
partner or limited partner) or any of its Affiliates or Associates or any
Indemnitee, on the one hand, and the Partnership, any Group Member or any
Partner, on the other, any resolution or course of action by the General Partner
or any of its Affiliates or Associates or any Indemnitee in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty hereunder or
existing at law, in equity or otherwise, if the resolution or course of action
in respect of such conflict of interest is (i) approved by Special Approval,
(ii) approved by the vote of holders of a majority of the Common Units
(excluding Common Units owned by the General Partner and its Affiliates), (iii)
on terms no less favorable to the Partnership than those generally being
provided to or available from unrelated third parties or (iv) fair and
reasonable to the Partnership, taking into account the totality of the
relationships between the parties involved (including other transactions that
may be particularly favorable or advantageous to the Partnership). The General
Partner shall be authorized but not required in connection with its resolution
of such conflict of interest to seek Special Approval or Unitholder approval of
such resolution, and the General Partner may also adopt a resolution or course
of action that has not received Special Approval or Unitholder approval.
Notwithstanding any other provision of this Agreement or applicable law, if
Special Approval is sought or obtained, then it shall be conclusively deemed
that, in making its decision, the Conflicts Committee acted in good faith, and
if neither Special Approval nor Unitholder approval is sought or obtained and
the Board of Directors determines that the resolution or course of action taken
with respect to a conflict of interest satisfies either of the standards set
forth in clauses (iii) or (iv) above, then it shall be presumed that, in making
its decision, the Board of Directors acted in good faith, and in any proceeding
brought by any Limited Partner or by or on behalf of such Limited Partner or any
other Limited Partner or the Partnership challenging such approval, the Person
bringing or prosecuting such proceeding shall have the burden of overcoming such
presumption. Notwithstanding anything to the contrary in this Agreement or any
duty otherwise existing at law or equity, the existence of the conflicts of
interest described in the Registration Statement and any actions of the General
Partner or any of its Affiliates or Associates or any other Indemnitee taken in
connection therewith are hereby approved by all Partners and shall not
constitute a breach of this Agreement or of any duty hereunder or existing at
law, in equity or otherwise.

(b)    Whenever the General Partner, the Board of Directors or any committee
thereof (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any Affiliate, Associate or Indemnitee of
the General Partner causes the General Partner to do so, in its capacity as the
general partner of the Partnership as opposed to in its individual capacity,
whether under this Agreement or any other agreement contemplated hereby or
otherwise, then, unless another express standard is provided for in this
Agreement, the General Partner, the Board of Directors, such committee, or such
Affiliate, Associate or

 

79



--------------------------------------------------------------------------------

Indemnitee causing the General Partner to do so, shall make such determination
or take or decline to take such other action in good faith and shall not be
subject to any other or different standards (including fiduciary standards)
imposed by this Agreement, any Group Member Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or at equity. A determination or other action or inaction will
conclusively be deemed to be in “good faith” for all purposes of this Agreement,
if the Person or Persons making such determination or taking or declining to
take such other action subjectively believe that the determination or other
action or inaction is in the best interests of the Partnership Group; provided,
that if the Board of Directors is making a determination or taking or declining
to take an action pursuant to clause (iii) or clause (iv) of the first sentence
of Section 7.10(a), then in lieu thereof, such determination or other action or
inaction will conclusively be deemed to be in “good faith” for all purposes of
this Agreement if the members of the Board of Directors making such
determination or taking or declining to take such other action subjectively
believe that the determination or other action or inaction meets the standard
set forth in clause (iii) or clause (iv) of the first sentence of
Section 7.10(a), as applicable; provided further, that if the Board of Directors
is making a determination that a director satisfies the eligibility requirements
to be a member of a Conflicts Committee, then in lieu thereof, such
determination will conclusively be deemed to be in “good faith” for all purposes
of this Agreement if the members of the Board of Directors making such
determination subjectively believe that the director satisfies the eligibility
requirements to be a member of the Conflicts Committee. In any proceeding
brought by the Partnership, any Limited Partner or any Person who acquires an
interest in a Partnership Interest or any other Person who is bound by this
Agreement challenging such action, determination or inaction, the Person
bringing or prosecuting such proceeding shall have the burden of proving that
such determination, action or inaction was not in good faith.

(c)    Whenever the General Partner (including the Board of Directors or any
committee thereof) makes a determination or takes or declines to take any other
action, or any of its Affiliates or Associates or any Indemnitee causes it to do
so, in its individual capacity as opposed to in its capacity as the general
partner of the Partnership, whether under this Agreement, any Group Member
Agreement or any other agreement contemplated hereby or otherwise, then the
General Partner, the Board of Directors or any committee thereof, or such
Affiliates or Associates or any Indemnitee causing it to do so, are entitled, to
the fullest extent permitted by law, to make such determination or to take or
decline to take such other action free of any duty (including any fiduciary or
other duty) existing at law, in equity or otherwise or obligation whatsoever to
the Partnership, any Limited Partner, any other Person who acquires an interest
in a Partnership Interest and any other Person bound by this Agreement, and the
General Partner, the Board of Directors or any committee thereof, or such
Affiliates or Associates or any Indemnitee causing it to do so, shall not, to
the fullest extent permitted by law, be required to act in good faith or
pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity. By way of illustration and not
of limitation, whenever the phrases, “at the option of the General Partner,” “in
its sole discretion” or some variation of those phrases, are used in this
Agreement, it indicates that the General Partner is acting in its individual
capacity. For the avoidance of doubt, whenever the General Partner votes or
transfers its Partnership Interests, or refrains from voting or transferring its
Partnership Interests, or otherwise acts in its capacity as a limited partner or
holder of Limited Partner Interests, it shall be acting in its individual
capacity.

 

80



--------------------------------------------------------------------------------

(d)    The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a limited partnership.

(e)    Notwithstanding anything to the contrary in this Agreement, the General
Partner or any other Indemnitee shall have no duty or obligation, express or
implied, to (i) sell or otherwise dispose of any asset of the Partnership Group
other than in the ordinary course of business or (ii) permit any Group Member to
use any facilities or assets of the General Partner and its Affiliates, except
as may be provided in contracts entered into from time to time specifically
dealing with such use. Any determination by the General Partner or any of its
Affiliates to enter into such contracts shall be in its sole discretion.

(f)    Notwithstanding anything to the contrary contained in this Agreement or
otherwise applicable provision of law or in equity, except as expressly set
forth in this Agreement, to the fullest extent permitted by law, none of the
General Partner, the Board of Directors, any committee thereof or any other
Indemnitee shall have any duties or liabilities, including fiduciary duties, to
the Partnership, any Limited Partner or any other Person bound by this
Agreement, and the provisions of this Agreement, to the extent that they
restrict, eliminate or otherwise modify the duties and liabilities, including
fiduciary duties, of the General Partner or any other Indemnitee otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities of the General Partner or such other Indemnitee.

(g)    The Limited Partners, each Person who acquires an interest in a
Partnership Interest and each other Person who is bound by this Agreement,
hereby authorize the General Partner, on behalf of the Partnership as a partner
or member of a Group Member, to approve actions by the general partner or
managing member of such Group Member similar to those actions permitted to be
taken by the General Partner pursuant to this Section 7.10.

(h)    The Limited Partners expressly acknowledge that the General Partner is
under no obligation to consider the separate interests of the Limited Partners
(including, without limitation, the tax consequences to Limited Partners based
on their particular circumstances) in deciding whether to cause the Partnership
to take (or decline to take) any actions, and that the General Partner shall not
be liable to the Limited Partners for monetary damages or equitable relief for
losses sustained, liabilities incurred or benefits not derived by Limited
Partners in connection with such decisions.

Section 7.11    Other Matters Concerning the General Partner.

(a)    The General Partner and any other Indemnitee may rely upon, and shall be
protected from liability to the Partnership, any Limited Partner, any Person who
acquires an interest in a Partnership Interest, and any other Person bound by
this Agreement in acting or refraining from acting upon, any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, bond, debenture or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.

 

81



--------------------------------------------------------------------------------

(b)    The General Partner and any other Indemnitee may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the advice or opinion (including an Opinion of
Counsel) of such Persons as to matters that the General Partner or such
Indemnitee reasonably believes to be within such Person’s professional or expert
competence shall be conclusively presumed to have been done or omitted in good
faith and in accordance with such advice or opinion.

(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership.

Section 7.12    Purchase or Sale of Partnership Interests. The General Partner
may cause the Partnership to purchase or otherwise acquire Partnership Interests
or options, rights, warrants, appreciation rights or phantom or tracking
interests relating to Partnership Interests. As long as Partnership Interests
are held by any Group Member, such Partnership Interests shall not be considered
Outstanding for any purpose, except as otherwise provided herein. The General
Partner or any Affiliate of the General Partner may also purchase or otherwise
acquire and sell or otherwise dispose of Partnership Interests for its own
account, subject to the provisions of Articles IV and X.

Section 7.13    Registration Rights of the General Partner and its Affiliates.

(a)    If (i) the General Partner or any Affiliate of the General Partner
(including, for purposes of this Section 7.13, any Person that is an Affiliate
of the General Partner at the Closing Date notwithstanding that it may later
cease to be an Affiliate of the General Partner, but excluding any individual
who is an Affiliate of the General Partner based on such individual’s status as
an officer, director or employee of the General Partner or of an Affiliate of
the General Partner) holds Partnership Interests that it desires to sell and
(ii) Rule 144 of the Securities Act (or any successor rule or regulation to Rule
144) or another exemption from registration is not available to enable such
holder of Partnership Interests (the “Holder”) to dispose of the number of
Partnership Interests it desires to sell at the time it desires to do so without
registration under the Securities Act, then at the option and upon the request
of the Holder, the Partnership shall file with the Commission as promptly as
practicable after receiving such request, and use commercially reasonable
efforts to cause to become effective and remain effective for a period of not
less than six months following its effective date or such shorter period as
shall terminate when all Partnership Interests covered by such registration
statement have been sold, a registration statement under the Securities Act
registering the offering and sale of the number of Partnership Interests
specified by the Holder; provided, however, that the Partnership shall not be
required to effect more than four registrations in total pursuant to this
Section 7.13(a) and Section 7.13(b), no more than two of which shall be required
to be made at any time that the Partnership is not eligible to use Form S-3 (or
a comparable form) for the registration under the Securities Act of its
securities; and provided further, however, that if the Conflicts Committee
determines that the requested registration would be materially detrimental to
the Partnership and its Partners because such registration would (x) materially
interfere with a significant acquisition, reorganization or other similar
transaction involving the Partnership, (y) require premature disclosure of
material information that the Partnership has a bona fide business purpose for

 

82



--------------------------------------------------------------------------------

preserving as confidential or (z) render the Partnership unable to comply with
requirements under applicable securities laws, then the Partnership shall have
the right to postpone such requested registration for a period of not more than
six months after receipt of the Holder’s request, such right pursuant to this
Section 7.13(a) or Section 7.13(b) not to be utilized more than once in any
twelve-month period. In connection with any registration pursuant to the first
sentence of this Section 7.13(a), the Partnership shall (i) promptly prepare and
file (A) such documents as may be necessary to register or qualify the
securities subject to such registration under the securities laws of such states
as the Holder shall reasonably request; provided, however, that no such
qualification shall be required in any jurisdiction where, as a result thereof,
the Partnership would become subject to general service of process or to
taxation or qualification to do business as a foreign corporation or partnership
doing business in such jurisdiction solely as a result of such registration, and
(B) such documents as may be necessary to apply for listing or to list the
Partnership Interests subject to such registration on such National Securities
Exchange as the Holder shall reasonably request and (ii) do any and all other
acts and things that may be necessary or appropriate to enable the Holder to
consummate a public sale of such Partnership Interests in such states. Except as
set forth in Section 7.13(d), all costs and expenses of any such registration
and offering (other than the underwriting discounts and commissions) shall be
paid by the Partnership, without reimbursement by the Holder.

(b)    If any Holder holds Partnership Interests that it desires to sell and
Rule 144 of the Securities Act (or any successor rule or regulation to Rule 144)
or another exemption from registration is not available to enable such Holder to
dispose of the number of Partnership Interests it desires to sell at the time it
desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Interests covered
by such shelf registration statement have been sold, a “shelf” registration
statement covering the Partnership Interests specified by the Holder on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the Commission; provided, however, that the Partnership
shall not be required to effect more than four registrations pursuant to
Section 7.13(a) and this Section 7.13(b); and provided further, however, that if
the Conflicts Committee determines that any offering under, or the use of any
prospectus forming a part of, the shelf registration statement would be
materially detrimental to the Partnership and its Partners because such offering
or use would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership,
(y) require premature disclosure of material information that the Partnership
has a bona fide business purpose for preserving as confidential or (z) render
the Partnership unable to comply with requirements under applicable securities
laws, then the Partnership shall have the right to suspend such offering or use
for a period of not more than six months after receipt of the Holder’s request,
such right pursuant to Section 7.13(a) or this Section 7.13(b) not to be
utilized more than once in any twelve-month period. In connection with any shelf
registration pursuant to this Section 7.13(b), the Partnership shall
(i) promptly prepare and file (A) such documents as may be necessary to register
or qualify the securities subject to such shelf registration under the
securities laws of such states as the Holder shall reasonably request; provided,
however, that no such qualification shall be required in any jurisdiction where,
as a result thereof, the Partnership would become subject to general service of
process or to taxation or qualification to do business

 

83



--------------------------------------------------------------------------------

as a foreign corporation or partnership doing business in such jurisdiction
solely as a result of such shelf registration, and (B) such documents as may be
necessary to apply for listing or to list the Partnership Interests subject to
such shelf registration on such National Securities Exchange as the Holder shall
reasonably request, and (ii) do any and all other acts and things that may be
necessary or appropriate to enable the Holder to consummate a public sale of
such Partnership Interests in such states. Except as set forth in
Section 7.13(d), all costs and expenses of any such shelf registration and
offering (other than the underwriting discounts and commissions) shall be paid
by the Partnership, without reimbursement by the Holder.

(c)    If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of equity securities of the
Partnership for cash (other than an offering relating solely to an employee
benefit plan), the Partnership shall notify each Holder that is an Affiliate of
the Partnership at the time of such proposal and use all reasonable efforts to
include such number or amount of securities held by such Holder in such
registration statement as it shall request; provided, that the Partnership is
not required to make any effort or take any action to so include the securities
of such Holder once the registration statement is declared effective by the
Commission or otherwise becomes effective, including any registration statement
providing for the offering from time to time of securities pursuant to Rule 415
of the Securities Act. If the proposed offering pursuant to this Section 7.13(c)
shall be an underwritten offering, then, in the event that the managing
underwriter or managing underwriters of such offering advise the Partnership and
such Holder in writing that in their opinion the inclusion of all or some of the
Holder’s Partnership Interests would have a material adverse effect on the
success of the offering, the Partnership shall include in such offering only
that number or amount, if any, of securities held by such Holder that, in the
opinion of the managing underwriter or managing underwriters, will not have a
material adverse effect on the success of the offering. Except as set forth in
Section 7.13(d), all costs and expenses of any such registration and offering
(other than the underwriting discounts and commissions) shall be paid by the
Partnership, without reimbursement by such Holder.

(d)    If underwriters are engaged in connection with any registration referred
to in this Section 7.13, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under
Section 7.8, the Partnership shall, to the fullest extent permitted by law,
indemnify and hold harmless the Holder, its officers, directors and each Person
who controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnified Person may be involved, or is threatened to be involved, as a
party or otherwise, under the Securities Act or otherwise (hereinafter referred
to in this Section 7.13(d) as a “claim” and in the plural as “claims”) based
upon, arising out of or resulting from any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which any Partnership Interests were registered under the Securities Act or any
state securities or Blue Sky laws, in any preliminary prospectus (if used prior
to the effective date of such registration statement), or in any summary or
final prospectus or any free writing prospectus or in any amendment or
supplement thereto, or

 

84



--------------------------------------------------------------------------------

arising out of, based upon or resulting from the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein not misleading; provided, however, that the
Partnership shall not be liable to any Indemnified Person to the extent that any
such claim arises out of, is based upon or results from an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, such preliminary, summary or final prospectus or any
free writing prospectus or such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Partnership by or on behalf
of such Indemnified Person specifically for use in the preparation thereof.

(e)    The provisions of Section 7.13(a), Section 7.13(b) and Section 7.13(c)
shall continue to be applicable with respect to the General Partner (and any of
the General Partner’s Affiliates) after it ceases to be a general partner of the
Partnership, during a period of two years subsequent to the effective date of
such cessation and for so long thereafter as is required for the Holder to sell
all of the Partnership Interests with respect to which it has requested during
such two-year period inclusion in a registration statement otherwise filed or
that a registration statement be filed; provided, however, that the Partnership
shall not be required to file successive registration statements covering the
same Partnership Interests for which registration was demanded during such
two-year period. The provisions of Section 7.13(d) shall continue in effect
thereafter.

(f)    The rights to cause the Partnership to register Partnership Interests
pursuant to this Section 7.13 may be assigned (but only with all related
obligations) by a Holder to a transferee of such Partnership Interests, provided
(i) the Partnership is, within a reasonable time after such transfer, furnished
with written notice of the name and address of such transferee and the
Partnership Interests with respect to which such registration rights are being
assigned and (ii) such transferee agrees in writing to be bound by and subject
to the terms set forth in this Section 7.13.

(g)    Any request to register Partnership Interests pursuant to this
Section 7.13 shall (i) specify the Partnership Interests intended to be offered
and sold by the Person making the request, (ii) express such Person’s present
intent to offer such Partnership Interests for distribution, (iii) describe the
nature or method of the proposed offer and sale of Partnership Interests and
(iv) contain the undertaking of such Person to provide all such information and
materials regarding such Person and take all action as may be required in order
to permit the Partnership to comply with all applicable requirements in
connection with the registration of such Partnership Interests.

Section 7.14    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner and any officer of the General
Partner authorized by the General Partner to act on behalf of and in the name of
the Partnership has full power and authority to encumber, sell or otherwise use
in any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives, to the fullest extent permitted by law, any and
all defenses or other remedies that may be available against such Person to
contest, negate or

 

85



--------------------------------------------------------------------------------

disaffirm any action of the General Partner or any such officer in connection
with any such dealing. In no event shall any Person dealing with the General
Partner or any such officer or its representatives be obligated to ascertain
that the terms of this Agreement have been complied with or to inquire into the
necessity or expedience of any act or action of the General Partner or any such
officer or its representatives. Each and every certificate, document or other
instrument executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (a) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (b) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (c) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

ARTICLE VIII.

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 8.1    Records and Accounting. The General Partner shall keep or cause
to be kept at the principal office of the Partnership appropriate books and
records with respect to the Partnership’s business, including all books and
records necessary to provide to the Limited Partners any information required to
be provided pursuant to Section 3.4(a). Any books and records maintained by or
on behalf of the Partnership in the regular course of its business, including
the record of the Record Holders of Units or other Partnership Interests, books
of account and records of Partnership proceedings, may be kept on, or be in the
form of, computer disks, hard drives, magnetic tape, photographs, micrographics
or any other information storage device; provided, that the books and records so
maintained are convertible into clearly legible written form within a reasonable
period of time. The books of the Partnership shall be maintained, for financial
reporting purposes, on an accrual basis in accordance with U.S. GAAP. The
Partnership shall not be required to keep books maintained on a cash basis and
the General Partner shall be permitted to calculate cash-based measures,
including Operating Surplus, by making such adjustments to its accrual basis
books to account for non-cash items and other adjustments as the General Partner
determines to be necessary or appropriate.

Section 8.2    Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.

Section 8.3    Reports.

(a)    As soon as practicable, but in no event later than 90 days after the
close of each fiscal year of the Partnership, the General Partner shall cause to
be mailed or made available, by any reasonable means, to each Record Holder of a
Unit as of a date selected by the General Partner, an annual report containing
financial statements of the Partnership for such fiscal year of the Partnership,
presented in accordance with U.S. GAAP, including a balance sheet and statements
of operations, Partnership equity and cash flows, such statements to be audited
by a firm of independent public accountants selected by the General Partner.

(b)    As soon as practicable, but in no event later than 45 days after the
close of each Quarter except the last Quarter of each fiscal year, the General
Partner shall cause to be mailed

 

86



--------------------------------------------------------------------------------

or made available, by any reasonable means to each Record Holder of a Unit, as
of a date selected by the General Partner, a report containing unaudited
financial statements of the Partnership and such other information as may be
required by applicable law, regulation or rule of any National Securities
Exchange on which the Units are listed or admitted to trading, or as the General
Partner determines to be necessary or appropriate.

(c)    The General Partner shall be deemed to have made a report available to
each Record Holder as required by this Section 8.3 if it has either (i) filed
such report with the Commission via its Electronic Data Gathering, Analysis and
Retrieval system and such report is publicly available on such system or
(ii) made such report available on any publicly available website maintained by
the Partnership.

ARTICLE IX.

TAX MATTERS

Section 9.1    Tax Returns and Information. The Partnership shall timely file
all returns of the Partnership that are required for federal, state and local
income tax purposes on the basis of the accrual method and the taxable period or
years that it is required by law to adopt, from time to time, as determined by
the General Partner. In the event the Partnership is required to use a taxable
period other than a year ending on December 31, the General Partner shall use
reasonable efforts to change the taxable period of the Partnership to a year
ending on December 31. The tax information reasonably required by Record Holders
for federal and state income tax reporting purposes with respect to a taxable
period shall be furnished to them within 90 days of the close of the calendar
year in which the Partnership’s taxable period ends, subject to Section 5.06 of
the Series A Purchase Agreement. The classification, realization and recognition
of income, gain, losses and deductions and other items shall be on the accrual
method of accounting for federal income tax purposes.

Section 9.2    Tax Elections.

(a)    The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(f) without regard to the actual price paid by
such transferee.

(b)    Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.

Section 9.3    Tax Controversies. Subject to the provisions hereof, the General
Partner is designated as the Tax Matters Partner (as defined in
Section 6231(a)(7) of the Code as in

 

87



--------------------------------------------------------------------------------

effect prior to the enactment of the Bipartisan Budget Act of 2015), and the
“partnership representative” (as defined in Section 6223 of the Code following
the enactment of the Bipartisan Budget Act of 2015) and is authorized and
required to represent the Partnership (at the Partnership’s expense) in
connection with all examinations of the Partnership’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services and costs associated
therewith. In its capacity as “partnership representative,” the General Partner
shall exercise any and all authority of the “partnership representative” under
the Code, including, without limitation, (i) binding the Partnership and its
Partners with respect to tax matters and (ii) determining whether to make any
available election under Section 6226 of the Code. Each Partner agrees to
cooperate with the General Partner and to do or refrain from doing any or all
things reasonably required by the General Partner to conduct such proceedings.
Each Partner agrees that notice of or updates regarding tax controversies shall
be deemed conclusively to have been given or made by the General Partner if the
Partnership has either (a) filed the information for which notice is required
with the Commission via its Electronic Data Gathering, Analysis and Retrieval
system and such information is publicly available on such system or (b) made the
information for which notice is required available on any publicly available
website maintained by the Partnership, whether or not such Partner remains a
Partner in the Partnership at the time such information is made publicly
available. The General Partner may amend the provisions of this Agreement in
accordance with Article XIII as determined appropriate in order to minimize the
potential U.S. federal and state or local income tax consequences to current and
former Limited Partners, and for the proper administration of the Partnership,
upon any amendment to the provisions of Subchapter C of Chapter 63 of Subtitle A
of the Code, as enacted by the Bipartisan Budget Act of 2015, or the
promulgation of regulations or publication of other administrative guidance
thereunder.

Section 9.4    Withholding; Tax Payments.

(a)    The General Partner may treat taxes paid by the Partnership on behalf of
all or less than all of the Partners, either as a distribution of cash to such
Partners or as a general expense of the Partnership, as determined appropriate
under the circumstances by the General Partner.

(b)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that may be required to cause the
Partnership and other Group Members to comply with any withholding requirements
established under the Code or any other federal, state or local law including
pursuant to Sections 1441, 1442, 1445 and 1446 of the Code or established under
any foreign law. To the extent that the Partnership is required or elects to
withhold and pay over to any taxing authority any amount resulting from the
allocation or distribution of income to any Partner (including by reason of
Section 1446 of the Code), the General Partner may treat the amount withheld as
a distribution of cash pursuant to Section 6.3 or Section 12.4(c) in the amount
of such withholding from such Partner.

ARTICLE X.

ADMISSION OF PARTNERS

Section 10.1    Admission of Limited Partners.

 

88



--------------------------------------------------------------------------------

(a)    [Reserved]

(b)    By acceptance of the transfer of any Limited Partner Interests in
accordance with Article IV or the acceptance of any Limited Partner Interests
issued pursuant to Article V or pursuant to a merger or consolidation or
conversion pursuant to Article XIV, each transferee of, or other such Person
acquiring, a Limited Partner Interest (including any nominee holder or an agent
or representative acquiring such Limited Partner Interests for the account of
another Person) (i) shall be admitted to the Partnership as a Limited Partner
with respect to the Limited Partner Interests so transferred or issued to such
Person when any such transfer or admission is reflected in the books and records
of the Partnership and such Limited Partner becomes the Record Holder of the
Limited Partner Interests so transferred, (ii) shall become bound, and shall be
deemed to have agreed to be bound, by the terms of this Agreement,
(iii) represents that the transferee or other recipient has the capacity, power
and authority to enter into this Agreement and (iv) makes the consents,
acknowledgements and waivers contained in this Agreement, all with or without
execution of this Agreement by such Person. The transfer of any Limited Partner
Interests and the admission of any additional or successor Limited Partner shall
not constitute an amendment to this Agreement. A Person may become a Limited
Partner or Record Holder of a Limited Partner Interest without the consent or
approval of any of the Partners. A Person may not become a Limited Partner
without acquiring a Limited Partner Interest and until such Person is reflected
in the books and records of the Partnership as the Record Holder of such Limited
Partner Interest.

(c)    The name and mailing address of each Limited Partner shall be listed on
the books and records of the Partnership maintained for such purpose by the
Partnership or the Transfer Agent. The General Partner shall update the books
and records of the Partnership from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable). A Limited Partner Interest may be represented by a Certificate,
as provided in Section 4.1.

(d)    Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(b).

Section 10.2    Admission of Successor General Partner. A successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner Interest pursuant to Section 4.6 who
is proposed to be admitted as a successor General Partner shall be admitted to
the Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer of the General Partner Interest
pursuant to Section 4.6, provided, however, that no such successor shall be
admitted to the Partnership until compliance with the terms of Section 4.6 has
occurred and such successor has executed and delivered such other documents or
instruments as may be required to effect such admission. Any such successor is
hereby authorized to, and shall, subject to the terms hereof, carry on the
business of the members of the Partnership Group without dissolution.

 

89



--------------------------------------------------------------------------------

Section 10.3    Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership.

ARTICLE XI.

WITHDRAWAL OR REMOVAL OF PARTNERS

Section 11.1    Withdrawal of the General Partner.

(a)    The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”):

(i)    the General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;

(ii)    the General Partner transfers all of its General Partner Interest
pursuant to Section 4.6;

(iii)    the General Partner is removed pursuant to Section 11.2;

(iv)    the General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this
Section 11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
General Partner or of all or any substantial part of its properties;

(v)    a final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or

(vi)    (A) in the event the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the General Partner is a partnership or a
limited liability company, the dissolution and commencement of winding up of the
General Partner; (C) in the event the General Partner is acting in such capacity
by virtue of being a trustee of a trust, the termination of the trust; (D) in
the event the General Partner is a natural person, his death or adjudication of
incompetency; and (E) otherwise in the event of the termination of the General
Partner.

 

90



--------------------------------------------------------------------------------

If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A),
(vi)(B), (vi)(C) or (vi)(E) occurs, the withdrawing General Partner shall give
notice to the Limited Partners within 30 days after such occurrence. The
Partners hereby agree that only the Events of Withdrawal described in this
Section 11.1 shall result in the withdrawal of the General Partner from the
Partnership.

(b)    Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) at any time during the period
beginning on the Closing Date and ending at 11:59 p.m., prevailing Central Time,
on December 31, 2022, the General Partner voluntarily withdraws by giving at
least 90 days’ advance notice of its intention to withdraw to the Limited
Partners; provided, that prior to the effective date of such withdrawal, the
withdrawal is approved by Unitholders holding at least a majority of the
Outstanding Common Units (excluding Common Units held by the General Partner and
its Affiliates) and the General Partner delivers to the Partnership an Opinion
of Counsel (“Withdrawal Opinion of Counsel”) that such withdrawal (following the
selection of the successor General Partner) would not result in the loss of the
limited liability under the Delaware Act of any Limited Partner or cause any
Group Member to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already so treated or taxed); (ii) at any time after 11:59 p.m.,
prevailing Central Time, on December 31, 2022, the General Partner voluntarily
withdraws by giving at least 90 days’ advance notice to the Unitholders, such
withdrawal to take effect on the date specified in such notice; (iii) at any
time that the General Partner ceases to be the General Partner pursuant to
Section 11.1(a)(ii) or is removed pursuant to Section 11.2; or
(iv) notwithstanding clause (i) of this sentence, at any time that the General
Partner voluntarily withdraws by giving at least 90 days’ advance notice of its
intention to withdraw to the Limited Partners, such withdrawal to take effect on
the date specified in the notice, if at the time such notice is given one Person
and its Affiliates (other than the General Partner and its Affiliates) own
beneficially or of record or control at least 50% of the Outstanding Units. The
withdrawal of the General Partner from the Partnership upon the occurrence of an
Event of Withdrawal shall also constitute the withdrawal of the General Partner
as general partner, manager or managing member, if any, to the extent
applicable, of the other Group Members. If the General Partner gives a notice of
withdrawal pursuant to Section 11.1(a)(i), the holders of a Unit Majority, may,
prior to the effective date of such withdrawal, elect a successor General
Partner who shall be admitted as a general partner of the Partnership upon the
effective date of such withdrawal. The Person so elected as successor General
Partner shall automatically become the successor general partner, manager or
managing member, to the extent applicable, of the other Group Members of which
the General Partner is a general partner, manager or a managing member. If,
prior to the effective date of the General Partner’s withdrawal pursuant to
Section 11.1(a)(i), a successor is not selected by the Unitholders as provided
herein or the Partnership does not receive a Withdrawal Opinion of Counsel, the
Partnership shall be dissolved in accordance with Section 12.1 unless the
business of the Partnership is continued pursuant to Section 12.2. Any successor
General Partner elected in accordance with the terms of this Section 11.1 shall
be subject to the provisions of Section 10.2.

Section 11.2    Removal of the General Partner. The General Partner may be
removed if such removal is approved by the Unitholders holding at least 66 2/3%
of the Outstanding Units (excluding Series A Preferred Units, but including
Units held by the General Partner and its

 

91



--------------------------------------------------------------------------------

Affiliates) voting as a single class. Any such action by such holders for
removal of the General Partner must also provide for the election of a successor
General Partner by the Unitholders holding a majority of the outstanding Common
Units, voting as a class (including, in each case, Units held by the General
Partner and its Affiliates). Such removal shall be effective immediately
following the admission of a successor General Partner pursuant to Section 10.2.
The removal of the General Partner shall also automatically constitute the
removal of the General Partner as general partner, manager or managing member,
to the extent applicable, of the other Group Members of which the General
Partner is a general partner, manager or a managing member. If a Person is
elected as a successor General Partner in accordance with the terms of this
Section 11.2, such Person shall, upon admission pursuant to Section 10.2,
automatically become a successor general partner, manager or managing member, to
the extent applicable, of the other Group Members of which the General Partner
is a general partner, manager or a managing member. The right of the holders of
Outstanding Units to remove the General Partner shall not exist or be exercised
unless the Partnership has received an opinion opining as to the matters covered
by a Withdrawal Opinion of Counsel. Any successor General Partner elected in
accordance with the terms of this Section 11.2 shall be subject to the
provisions of Section 10.2.

Section 11.3    Interest of Departing General Partner and Successor General
Partner.

(a)    In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its General Partner Interest and its or its Affiliates’ or beneficial
owners’ general partner interest (or equivalent interest), if any, in the other
Group Members (collectively, the “Combined Interest”) in exchange for an amount
in cash equal to the fair market value of such Combined Interest, such amount to
be determined and payable as of the effective date of its withdrawal or removal.
If the General Partner is removed by the Unitholders under circumstances where
Cause exists or if the General Partner withdraws under circumstances where such
withdrawal violates this Agreement, and if a successor General Partner is
elected in accordance with the terms of Section 11.1 or Section 11.2 (or if the
business of the Partnership is continued pursuant to Section 12.2 and the
successor General Partner is not the former General Partner), such successor
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner (or, in the event the business of
the Partnership is continued, prior to the date the business of the Partnership
is continued), to purchase the Combined Interest for such fair market value of
such Combined Interest. In either event, the Departing General Partner shall be
entitled to receive all reimbursements due such Departing General Partner
pursuant to Section 7.5, including any employee-related liabilities (including
severance liabilities), incurred in connection with the termination of any
employees employed by the Departing General Partner or its Affiliates (other
than any Group Member) for the benefit of the Partnership or the other Group
Members.

For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal

 

92



--------------------------------------------------------------------------------

or removal, by an independent investment banking firm or other independent
expert selected by the Departing General Partner and its successor, which, in
turn, may rely on other experts, and the determination of which shall be
conclusive as to such matter. If such parties cannot agree upon one independent
investment banking firm or other independent expert within 45 days after the
effective date of such withdrawal or removal, then the Departing General Partner
shall designate an independent investment banking firm or other independent
expert, the Departing General Partner’s successor shall designate an independent
investment banking firm or other independent expert, and such firms or experts
shall mutually select a third independent investment banking firm or independent
expert, which third independent investment banking firm or other independent
expert shall determine the fair market value of the Combined Interest. In making
its determination, such third independent investment banking firm or other
independent expert shall consider the value of the Units, including the then
current trading price of Units on any National Securities Exchange on which
Units are then listed or admitted to trading, the value of the Partnership’s
assets, the rights and obligations of the Departing General Partner (including
an appropriate “control premium”), the value of the General Partner Interest and
other factors it may deem relevant.

(b)    If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and the Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest to Common Units will be
characterized as if the Departing General Partner (or its transferee)
contributed the Combined Interest to the Partnership in exchange for the newly
issued Common Units.

Section 11.4     [Reserved].

Section 11.5    Withdrawal of Limited Partners. No Limited Partner shall have
any right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.

ARTICLE XII.

DISSOLUTION AND LIQUIDATION

Section 12.1    Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1, 11.2 or 12.2, the Partnership shall not be dissolved
and such successor General Partner is hereby authorized to, and shall, continue
the business of the Partnership. Subject to Section 12.2, the Partnership shall
dissolve, and its affairs shall be wound up, upon:

 

93



--------------------------------------------------------------------------------

(a)    an Event of Withdrawal of the General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and such successor is admitted to the Partnership pursuant to this Agreement;

(b)    an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;

(c)    the entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Delaware Act; or

(d)    at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.

Section 12.2    Continuation of the Business of the Partnership After
Dissolution.

Upon (a) an Event of Withdrawal caused by the withdrawal or removal of the
General Partner as provided in Section 11.1(a)(i) or (iii) and the failure of
the Partners to select a successor to such Departing General Partner pursuant to
Section 11.1 or Section 11.2, then within 90 days thereafter, or (b) an event
constituting an Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or
(vi), then, to the maximum extent permitted by law, within 180 days thereafter,
the holders of a Unit Majority may elect to continue the business of the
Partnership on the same terms and conditions set forth in this Agreement by
appointing, effective as of the date of the Event of Withdrawal, as a successor
General Partner a Person approved by the holders of a Unit Majority. Unless such
an election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:

(i)    the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;

(ii)    if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and

(iii)    the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement; provided, that the right of the holders of a Unit
Majority to approve a successor General Partner and to continue the business of
the Partnership shall not exist and may not be exercised unless the Partnership
has received an Opinion of Counsel that (x) the exercise of the right would not
result in the loss of limited liability under the Delaware Act of any Limited
Partner and (y) neither the Partnership nor any Group Member would be treated as
an association taxable as a corporation or otherwise be taxable as an entity for
federal income tax purposes upon the exercise of such right to continue (to the
extent not already so treated or taxed).

Section 12.3    Liquidator. Upon dissolution of the Partnership the General
Partner shall select one or more Persons to act as Liquidator. The Liquidator
(if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by

 

94



--------------------------------------------------------------------------------

holders of at least a majority of the Outstanding Common Units. The Liquidator
(if other than the General Partner) shall agree not to resign at any time
without 15 days’ prior notice and may be removed at any time, with or without
cause, by notice of removal approved by holders of at least a majority of the
Outstanding Common Units. Upon dissolution, removal or resignation of the
Liquidator, a successor and substitute Liquidator (who shall have and succeed to
all rights, powers and duties of the original Liquidator) shall within 30 days
thereafter be approved by holders of at least a majority of the Outstanding
Common Units. The right to approve a successor or substitute Liquidator in the
manner provided herein shall be deemed to refer also to any such successor or
substitute Liquidator approved in the manner herein provided. Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
General Partner under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.4) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.

Section 12.4    Liquidation. The Liquidator shall proceed to dispose of the
assets of the Partnership, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 17-804 of the Delaware Act and the following:

(a)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.

(b)    Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be applied as additional liquidation
proceeds.

(c)    All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (including the allocation provided for under
Section 6.1(d)(xi)(C), which allocates items of gross income, gain, loss and
deduction among the Partners to the maximum extent possible to provide a
preference in liquidation to the Capital

 

95



--------------------------------------------------------------------------------

Account of the Series A Preferred Units over the Capital Accounts of Series A
Junior Securities, but excluding adjustments made by reason of distributions
pursuant to this Section 12.4(c)) for the taxable period of the Partnership
during which the liquidation of the Partnership occurs (with such date of
occurrence being determined pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(g)); provided that any cash or cash equivalents
available for distribution under this Section 12.4(c) shall be distributed with
respect to the Series A Preferred Units and Series A Senior Securities (up to
the positive balances in the associated Capital Accounts) prior to any
distribution of cash or cash equivalents with respect to the Series A Junior
Securities.

(d)    If the amount the Series A Preferred Unitholders are entitled to receive
with respect to their Series A Preferred Units pursuant to Section 12.4(c) is
not equal to the Series A Liquidation Value with respect to such Series A
Preferred Units, then to the extent permitted by law and notwithstanding
anything to the contrary contained in this Agreement, items of gross income and
gain for any preceding taxable period(s) with respect to which IRS Form 1065
Schedules K-1 have not been filed by the Partnership will be reallocated among
the Partners until the Capital Accounts of the Series A Preferred Unitholders
with respect to their Series A Preferred Units are equal to the Series A
Liquidation Value with respect to each such Series A Preferred Unit, and no
other allocation of Profit or Loss pursuant to this Agreement will reverse the
effect of such allocation. In the event the allocations provided for in this
Section 12.4(d) do not result in the Capital Accounts of the Series A Preferred
Unitholders with respect to their Series A Preferred Units being equal to the
aggregate Series A Liquidation Value with respect to such Series A Preferred
Units, the Partnership shall, prior to making the liquidating distributions
pursuant to Section 12.4(c), pay each such holder of Series A Preferred Units an
amount equal to the excess of (i) the aggregate Series A Liquidation Value with
respect to such Series A Preferred Units over (ii) the amount to be distributed
to such Partner with respect to its Series A Preferred Units pursuant to
Section 12.4(c) and such payment shall be treated for federal income tax
purposes as guaranteed payments for the use of capital under Section 707(c) of
the Code.

Section 12.5    Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the winding up of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

Section 12.6    Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Partnership assets.

Section 12.7    Waiver of Partition. To the maximum extent permitted by law,
each Partner hereby waives any right to partition of the Partnership property.

Section 12.8    Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital

 

96



--------------------------------------------------------------------------------

Account upon liquidation of its interest in the Partnership by the end of the
taxable period of the Partnership during which such liquidation occurs, or, if
later, within 90 days after the date of such liquidation.

ARTICLE XIII.

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

Section 13.1    Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner,
subject to Section 5.12(b)(iii)(B), Section 5.12(b)(iv) and Section 5.13(g), may
amend any provision of this Agreement and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to reflect:

(a)    a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;

(b)    the admission, substitution, withdrawal or removal of Partners in
accordance with this Agreement;

(c)    a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;

(d)    a change that the General Partner determines (i) does not adversely
affect the Limited Partners considered as a whole (including any particular
class of Partnership Interests as compared to other classes of Partnership
Interests) in any material respect (except as permitted by subsection
(g) hereof); provided, however, for purposes of determining whether an amendment
satisfies the requirements of this Section 13.1(d)(i), the General Partner shall
disregard the effect on any class or classes of Partnership Interests that have
approved such amendment pursuant to Section 13.3(c), (ii) to be necessary or
appropriate to (A) satisfy any requirements, conditions or guidelines contained
in any opinion, directive, order, ruling or regulation of any federal or state
agency or judicial authority or contained in any federal or state statute
(including the Delaware Act) or (B) facilitate the trading of the Units
(including the division of any class or classes of Outstanding Units into
different classes to facilitate uniformity of tax consequences within such
classes of Units) or comply with any rule, regulation, guideline or requirement
of any National Securities Exchange on which the Units are or will be listed or
admitted to trading, (iii) to be necessary or appropriate in connection with
action taken by the General Partner pursuant to Section 5.9 or (iii) is required
to effect the intent expressed in the Registration Statement or the intent of
the provisions of this Agreement or is otherwise contemplated by this Agreement;

(e)    a change in the fiscal year or taxable period of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable period of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;

 

97



--------------------------------------------------------------------------------

(f)    an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;

(g)    an amendment that the General Partner determines to be necessary or
appropriate in connection with the creation, authorization or issuance of any
class or series of Partnership Interests or options, rights, warrants,
appreciation rights or phantom or tracking interests relating to the Partnership
Interests pursuant to Section 5.6;

(h)    any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

(i)    an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;

(j)    an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4 or 7.1(a);

(k)    a merger, conveyance or conversion pursuant to Section 14.3(d) or
Section 14.3(e); or

(l)    any other amendments substantially similar to the foregoing.

Section 13.2    Amendment Procedures. Amendments to this Agreement may be
proposed only by the General Partner. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve any
amendment to this Agreement and may decline to do so in its sole discretion,
and, in declining to propose or approve an amendment, to the fullest extent
permitted by law shall not be required to act in good faith or pursuant to any
other standard imposed by this Agreement, any Group Member Agreement, any other
agreement contemplated hereby or under the Delaware Act or any other law, rule
or regulation or at equity. An amendment shall be effective upon its approval by
the General Partner and, except as otherwise provided by Section 13.1 or
Section 13.3, the holders of a Unit Majority, unless a greater or different
percentage is required under this Agreement. Each proposed amendment that
requires the approval of the holders of a specified percentage of Outstanding
Units or class of Limited Partners shall be set forth in a writing that contains
the text of the proposed amendment. If such an amendment is proposed, the
General Partner shall seek the written approval of the requisite percentage of
Outstanding Units or class of Limited Partners or call a meeting of the
Unitholders to consider and vote on such proposed amendment. The

 

98



--------------------------------------------------------------------------------

General Partner shall notify all Record Holders upon final adoption of any
amendments. The General Partner shall be deemed to have notified all Record
Holders as required by this Section 13.2 if it has either (i) filed such
amendment with the Commission via its Electronic Data Gathering, Analysis and
Retrieval system and such amendment is publicly available on such system or
(ii) made such amendment available on any publicly available website maintained
by the Partnership.

Section 13.3    Amendment Requirements.

(a)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement (other than a provision of the Delaware Act that
becomes a part of this Agreement by operation of law) that establishes a
percentage of Outstanding Units (including Units deemed owned by the General
Partner) or class of Limited Partners required to take any action shall be
amended, altered, changed, repealed or rescinded in any respect that would have
the effect of (i) in the case of any provision of this Agreement other than
Section 11.2 or Section 13.4, reducing such percentage or (ii) in the case of
Section 11.2 or Section 13.4, increasing such percentage, unless such amendment
is approved by the written consent or the affirmative vote of holders of
Outstanding Units whose aggregate Outstanding Units constitute not less than the
voting requirement sought to be reduced or increased, as applicable.

(b)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of (including
requiring any holder of a class of Partnership Interests to make additional
Capital Contributions to the Partnership) any Limited Partner without its
consent, unless such shall be deemed to have occurred as a result of an
amendment approved pursuant to Section 13.3(c), or (ii) enlarge the obligations
of, restrict, change or modify in any way any action by or rights of, or reduce
in any way the amounts distributable, reimbursable or otherwise payable to, the
General Partner or any of its Affiliates without its consent, which consent may
be given or withheld at its option.

(c)    Except as provided in Section 14.3 or Section 13.1 (this Section 13.3(c)
being subject to the General Partner’s authority to unilaterally approve
amendments pursuant to Section 13.1), any amendment that would have a material
adverse effect on the rights or preferences of any class of Partnership
Interests in relation to other classes of Partnership Interests must be approved
by the holders of not less than a majority of the Outstanding Partnership
Interests of the class affected. If the General Partner determines an amendment
does not satisfy the requirements of Section 13.1(d)(i) because it adversely
affects one or more classes of Partnership Interests, as compared to other
classes of Partnership Interests, in any material respect, such amendment shall
only be required to be approved by the adversely affected class or classes.

(d)    Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by
Section 14.3(b), no amendments shall become effective without the approval of
the holders of at least 90% of the Outstanding Units voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable partnership law of the state under whose laws the Partnership is
organized.

 

99



--------------------------------------------------------------------------------

(e)    Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.

Section 13.4    Special Meetings. All acts of Limited Partners to be taken
pursuant to this Agreement shall be taken in the manner provided in this
Article XIII. Special meetings of the Limited Partners may be called by the
General Partner or by Limited Partners owning 20% or more of the Outstanding
Units of the class or classes for which a meeting is proposed. Limited Partners
shall call a special meeting by delivering to the General Partner one or more
requests in writing stating that the signing Limited Partners wish to call a
special meeting and indicating the general or specific purposes for which the
special meeting is to be called. Within 60 days after receipt of such a call
from Limited Partners or within such greater time as may be reasonably necessary
for the Partnership to comply with any statutes, rules, regulations, listing
agreements or similar requirements governing the holding of a meeting or the
solicitation of proxies for use at such a meeting, the General Partner shall
send a notice of the meeting to the Limited Partners either directly or
indirectly through the Transfer Agent. A meeting shall be held at a time and
place determined by the General Partner on a date not less than 10 days nor more
than 60 days after the time notice of the meeting is given as provided in
Section 16.1. Limited Partners shall not vote on matters that would cause the
Limited Partners to be deemed to be taking part in the management and control of
the business and affairs of the Partnership so as to jeopardize the Limited
Partners’ limited liability under the Delaware Act or the law of any other state
in which the Partnership is qualified to do business.

Section 13.5    Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 16.1. The notice shall be
deemed to have been given at the time when deposited in the mail or sent by
other means of written communication.

Section 13.6    Record Date. For purposes of determining the Limited Partners
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11 the General Partner may
set a Record Date, which shall not be less than 10 nor more than 60 days before
(a) the date of the meeting (unless such requirement conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are listed or admitted to trading or U.S. federal securities
laws, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange or U.S. federal securities laws shall govern) or
(b) in the event that approvals are sought without a meeting, the date by which
Limited Partners are requested in writing by the General Partner to give such
approvals. If the General Partner does not set a Record Date, then (a) the
Record Date for determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners shall be the close of business on the
day next preceding the day on which notice is given, and (b) the Record Date for
determining the Limited Partners entitled to give approvals without a meeting
shall be the date the first written approval is deposited with the Partnership
in care of the General Partner in accordance with Section 13.11.

Section 13.7    Adjournment. When a meeting is adjourned to another time or
place, notice need not be given of the adjourned meeting and a new Record Date
need not be fixed, if the time and place thereof are announced at the meeting at
which the adjournment is taken,

 

100



--------------------------------------------------------------------------------

unless such adjournment shall be for more than 45 days. At the adjourned
meeting, the Partnership may transact any business which might have been
transacted at the original meeting. If the adjournment is for more than 45 days
or if a new Record Date is fixed for the adjourned meeting, a notice of the
adjourned meeting shall be given in accordance with this Article XIII.

Section 13.8    Waiver of Notice; Approval of Meeting; Approval of Minutes. The
transactions at any meeting of Limited Partners, however called and noticed, and
whenever held, shall be as valid as if it had occurred at a meeting duly held
after regular call and notice, if a quorum is present either in person or by
proxy. Attendance of a Limited Partner at a meeting shall constitute a waiver of
notice of the meeting, except when the Limited Partner attends the meeting for
the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.

Section 13.9    Quorum and Voting. The holders of a majority of the Outstanding
Units of the class or classes for which a meeting has been called (including
Outstanding Units deemed owned by the General Partner or its Affiliates)
represented in person or by proxy shall constitute a quorum at a meeting of
Limited Partners of such class or classes unless any such action by the Limited
Partners requires approval by holders of a greater percentage of such Units, in
which case the quorum shall be such greater percentage. At any meeting of the
Limited Partners duly called and held in accordance with this Agreement at which
a quorum is present, the act of Limited Partners holding Outstanding Units that
in the aggregate represent a majority of the Outstanding Units entitled to vote
and be present in person or by proxy at such meeting shall be deemed to
constitute the act of all Limited Partners, unless a greater or different
percentage or class vote is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such greater
or different percentage or the act of the Limited Partners holding the requisite
percentage of the necessary class, shall be required. The Limited Partners
present at a duly called or held meeting at which a quorum is present may
continue to transact business until adjournment, notwithstanding the withdrawal
of enough Limited Partners to leave less than a quorum, if any action taken
(other than adjournment) is approved by the required percentage of Outstanding
Units or class of Limited Partners specified in this Agreement (including
Outstanding Units deemed owned by the General Partner or its Affiliates). In the
absence of a quorum any meeting of Limited Partners may be adjourned from time
to time by the affirmative vote of holders of at least a majority of the
Outstanding Units entitled to vote at such meeting (including Outstanding Units
deemed owned by the General Partner) represented either in person or by proxy,
but no other business may be transacted, except as provided in Section 13.7.

Section 13.10    Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to

 

101



--------------------------------------------------------------------------------

take the minutes of any meeting. All minutes shall be kept with the records of
the Partnership maintained by the General Partner. The General Partner may make
such other regulations consistent with applicable law and this Agreement as it
may deem advisable concerning the conduct of any meeting of the Limited Partners
or solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the revocation of approvals in writing.

Section 13.11    Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting, without a vote and without prior notice, if an approval in
writing or by electronic transmission is signed or transmitted by Limited
Partners owning not less than the minimum percentage of the Outstanding Units
(including Outstanding Units deemed owned by the General Partner or its
Affiliates) that would be necessary to authorize or take such action at a
meeting at which all the Limited Partners entitled to vote thereon were present
and voted (unless such provision conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Units are listed
or admitted to trading, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange shall govern). Prompt notice of
the taking of action without a meeting shall be given to the Limited Partners
who have not approved in writing. The General Partner may specify that any
written ballot, if any, submitted to Limited Partners for the purpose of taking
any action without a meeting shall be returned to the Partnership within the
time period, which shall be not less than 20 days, specified by the General
Partner. If a ballot returned to the Partnership does not vote all of the Units
held by the Limited Partners, the Partnership shall be deemed to have failed to
receive a ballot for the Units that were not voted. If approval of the taking of
any action by the Limited Partners is solicited by any Person other than by or
on behalf of the General Partner, the written approvals shall have no force and
effect unless and until (a) they are deposited with the Partnership in care of
the General Partner and (b) an Opinion of Counsel is delivered to the General
Partner to the effect that the exercise of such right and the action proposed to
be taken with respect to any particular matter (i) will not cause the Limited
Partners to be deemed to be taking part in the management and control of the
business and affairs of the Partnership so as to jeopardize the Limited
Partners’ limited liability, and (ii) is otherwise permissible under the state
statutes then governing the rights, duties and liabilities of the Partnership
and the Partners. Nothing contained in this Article XIII shall be deemed to
require the General Partner to solicit all Limited Partners in connection with a
matter approved by the holders of the requisite percentage of Units acting by
written consent without a meeting.

Section 13.12    Right to Vote and Related Matters.

(a)    Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 (and also subject to the limitations contained in the
definition of “Outstanding”) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units or the holders thereof shall be deemed to be references to
the votes or acts of the Record Holders of such Outstanding Units.

 

102



--------------------------------------------------------------------------------

(b)    With respect to Units that are held for a Person’s account by another
Person (such as a broker, dealer, bank, trust company or clearing corporation,
or an agent of any of the foregoing), in whose name such Units are registered,
such other Person shall, in exercising the voting rights in respect of such
Units on any matter, and unless the arrangement between such Persons provides
otherwise, vote such Units in favor of, and at the direction of, the Person who
is the beneficial owner, and the Partnership shall be entitled to assume it is
so acting without further inquiry. The provisions of this Section 13.12(b) (as
well as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.

ARTICLE XIV.

MERGER, CONSOLIDATION OR CONVERSION

Section 14.1    Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts,
business trusts, associations, real estate investment trusts, common law trusts
or unincorporated businesses or entities, including a partnership (whether
general or limited (including a limited liability partnership or a limited
liability limited partnership)) (each an “Other Entity”) or convert into any
such Other Entity, whether such Other Entity is formed under the laws of the
State of Delaware or any other state of the United States of America, pursuant
to a written plan of merger or consolidation (“Merger Agreement”) or a written
plan of conversion (“Plan of Conversion”), as the case may be, in accordance
with this Article XIV.

Section 14.2    Procedure for Merger, Consolidation or Conversion.

(a)    Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any fiduciary duty or
obligation whatsoever to the Partnership, any Limited Partner and, in declining
to consent to a merger, consolidation or conversion, shall not be required to
act in good faith or pursuant to any other standard imposed by this Agreement,
any other agreement contemplated hereby or under the Delaware Act or any other
law, rule or regulation or at equity.

(b)    If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:

(i)    the name, jurisdiction of formation or organization and type of entity of
each of the business entities proposing to merge or consolidate;

(ii)    the name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (the “Surviving
Business Entity”);

(iii)    the terms and conditions of the proposed merger or consolidation;

(iv)    the manner and basis of exchanging or converting the equity interests of
each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (i) if
any interests, securities or rights

 

103



--------------------------------------------------------------------------------

of any constituent business entity are not to be exchanged or converted solely
for, or into, cash, property or interests, rights, securities or obligations of
the Surviving Business Entity, then the cash, property or interests, rights,
securities or obligations of any Other Entity (other than the Surviving Business
Entity) which the holders of such interests, securities or rights are to receive
in exchange for, or upon conversion of, their interests, securities or rights,
and (ii) in the case of equity interests represented by certificates, upon the
surrender of such certificates, which cash, property or interests, rights,
securities or obligations of the Surviving Business Entity or any Other Entity
(other than the Surviving Business Entity), or evidences thereof, are to be
delivered;

(v)    a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles or certificate of trust, declaration of trust, certificate or agreement
of limited partnership, certificate of formation or limited liability company
agreement or other similar charter or governing document) of the Surviving
Business Entity to be effected by such merger or consolidation;

(vi)    the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain and stated in the certificate of merger); and

(vii)    such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.

(c)    If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:

(i)    the name of the converting entity and the converted entity;

(ii)    a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;

(iii)    a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;

(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity or an Other Entity, or
for the cancellation of such equity securities;

(v)    in an attachment or exhibit, the certificate of limited partnership of
the Partnership;

(vi)    in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;

 

104



--------------------------------------------------------------------------------

(vii)    the effective time of the conversion, which may be the date of the
filing of the certificate of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided, that if the
effective time of the conversion is to be later than the date of the filing of
such certificate of conversion, the effective time shall be fixed at a date or
time certain and stated in such certificate of conversion); and

(viii)    such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.

Section 14.3    Approval by Limited Partners.

(a)    Except as provided in Section 14.3(d), the General Partner, upon its
approval of the Merger Agreement or the Plan of Conversion, as the case may be,
shall direct that the Merger Agreement or the Plan of Conversion and the merger,
consolidation or conversion contemplated thereby, as applicable, be submitted to
a vote of Limited Partners, whether at a special meeting or by written consent
or consent by electronic transmission, in any case in accordance with the
requirements of Article XIII. A copy or a summary of the Merger Agreement or the
Plan of Conversion, as the case may be, shall be included in or enclosed with
the notice of a special meeting or the solicitation of written consent or
consent by electronic transmission.

(b)    Except as provided in Sections 14.3(d) and 14.3(e), the Merger Agreement
or Plan of Conversion, as the case may be, shall be approved upon receiving the
affirmative vote or consent of the holders of a Unit Majority unless the Merger
Agreement or Plan of Conversion, as the case may be, contains any provision
that, if contained in an amendment to this Agreement, the provisions of this
Agreement or the Delaware Act would require for its approval the vote or consent
of a greater percentage of the Outstanding Units or of any class of Limited
Partners, in which case such greater percentage vote or consent shall be
required for approval of the Merger Agreement or the Plan of Conversion, as the
case may be.

(c)    Except as provided in Sections 14.3(d) and 14.3(e), after such approval
by vote or consent of the Limited Partners, and at any time prior to the filing
of the certificate of merger or certificate of conversion pursuant to
Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.

(d)    Notwithstanding anything else contained in this Article XIV or this
Agreement, but subject to Section 5.12(b)(iii) and Section 5.12(b)(vii) the
General Partner is permitted, without Limited Partner approval, to convert the
Partnership or any Group Member into a new limited liability entity, to merge
the Partnership or any Group Member into, or convey all of the Partnership’s
assets to, another limited liability entity that shall be newly formed and shall
have no assets, liabilities or operations at the time of such conversion, merger
or conveyance other than those it receives from the Partnership or other Group
Member if (i) the General Partner has received an Opinion of Counsel that the
conversion, merger or conveyance, as the case may be, would not result in the
loss of the limited liability under the Delaware Act of any Limited Partner or
cause the Partnership or any Group Member to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not already treated as such), (ii) the sole
purpose of such conversion, merger, or conveyance is to

 

105



--------------------------------------------------------------------------------

effect a mere change in the legal form of the Partnership into another limited
liability entity and (iii) the governing instruments of the new entity provide
the Limited Partners and the General Partner with substantially the same rights
and obligations as are herein contained.

(e)    Additionally, notwithstanding anything else contained in this Article XIV
or in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into an Other Entity
if (A) the General Partner has received an Opinion of Counsel that the merger or
consolidation, as the case may be, would not result in the loss of the limited
liability under the Delaware Act of any Limited Partner or cause the Partnership
or any Group Member to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already treated as such), (B) the merger or consolidation would not
result in an amendment to this Agreement, other than any amendments that could
be adopted pursuant to Section 13.1, (C) the Partnership is the Surviving
Business Entity in such merger or consolidation, (D) each Unit outstanding
immediately prior to the effective date of the merger or consolidation is to be
an identical Unit of the Partnership after the effective date of the merger or
consolidation, and (E) the number of Partnership Interests to be issued by the
Partnership in such merger or consolidation does not exceed 20% of the
Partnership Interests Outstanding immediately prior to the effective date of
such merger or consolidation.

(f)    Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger
or consolidation approved in accordance with this Article XIV may (a) effect any
amendment to this Agreement or (b) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.

Section 14.4    Certificate of Merger or Certificate of Conversion. Upon the
required approval by the General Partner and the Unitholders of a Merger
Agreement or the Plan of Conversion, as the case may be, a certificate of merger
or certificate of conversion, as applicable, shall be executed and filed with
the Secretary of State of the State of Delaware in conformity with the
requirements of the Delaware Act.

Section 14.5    Effect of Merger, Consolidation or Conversion.

(a)    At the effective time of the certificate of merger:

(i)    all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;

(ii)    the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;

 

106



--------------------------------------------------------------------------------

(iii)    all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and

(iv)    all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.

(b)    At the effective time of the certificate of conversion, for all purposes
of the laws of the State of Delaware:

(i)    the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;

(ii)    all rights, title, and interests to all real estate and other property
owned by the Partnership shall remain vested in the converted entity in its new
organizational form without reversion or impairment, without further act or
deed, and without any transfer or assignment having occurred, but subject to any
existing liens or other encumbrances thereon;

(iii)    all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;

(iv)    all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and are enforceable against
the converted entity by such creditors and obligees to the same extent as if the
liabilities and obligations had originally been incurred or contracted by the
converted entity; and

(v)    the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other rights or securities in the
converted entity or cash as provided in the plan of conversion shall be so
converted, and Partners shall be entitled only to the rights provided in the
Plan of Conversion.

ARTICLE XV.

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

Section 15.1    Right to Acquire Limited Partner Interests.

(a)    Notwithstanding any other provision of this Agreement, except
Section 5.12(b)(vii), if at any time the General Partner and its Affiliates hold
more than 80% of the total Limited Partner Interests of any class then
Outstanding, the General Partner shall then have the right, which right it may
assign and transfer in whole or in part to the Partnership or any Affiliate of
the General Partner, exercisable in its sole discretion, to purchase all, but
not less than all, of such Limited Partner Interests (but excluding the Series A
Preferred Units, which are subject to Section 5.12(b)(vii)) of such class then
Outstanding held by Persons other than the General Partner and its Affiliates,
at the greater of (x) the Current Market Price as of the date

 

107



--------------------------------------------------------------------------------

three days prior to the date that the notice described in Section 15.1(b) is
mailed and (y) the highest price paid by the General Partner or any of its
Affiliates for any such Limited Partner Interest of such class purchased during
the 90-day period preceding the date that the notice described in
Section 15.1(b) is mailed.

(b)    If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class (as of a Record Date selected by the General Partner) at least 10, but not
more than 60, days prior to the Purchase Date. Such Notice of Election to
Purchase shall also be published for a period of at least three consecutive days
in at least two daily newspapers of general circulation printed in the English
language and published in the Borough of Manhattan, New York. The Notice of
Election to Purchase shall specify the Purchase Date and the price (determined
in accordance with Section 15.1(a)) at which Limited Partner Interests will be
purchased and state that the General Partner, its Affiliate or the Partnership,
as the case may be, elects to purchase such Limited Partner Interests, upon
surrender of Certificates representing such Limited Partner Interests in the
case of Limited Partner Interests evidenced by Certificates, in exchange for
payment, at such office or offices of the Transfer Agent as the Transfer Agent
may specify, or as may be required by any National Securities Exchange on which
such Limited Partner Interests are listed or admitted to trading. Any such
Notice of Election to Purchase mailed to a Record Holder of Limited Partner
Interests at his address as reflected in the records of the Transfer Agent shall
be conclusively presumed to have been given regardless of whether the owner
receives such notice. On or prior to the Purchase Date, the General Partner, its
Affiliate or the Partnership, as the case may be, shall deposit with the
Transfer Agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
Section 15.1. If the Notice of Election to Purchase shall have been duly given
as aforesaid at least 10 days prior to the Purchase Date, and if on or prior to
the Purchase Date the deposit described in the preceding sentence has been made
for the benefit of the holders of Limited Partner Interests subject to purchase
as provided herein, then from and after the Purchase Date, notwithstanding that
any Certificate shall not have been surrendered for purchase, all rights of the
holders of such Limited Partner Interests (including any rights pursuant to
Article III, Article IV, Article V, Article VI and Article XII) shall thereupon
cease, except the right to receive the purchase price (determined in accordance
with Section 15.1(a)) for Limited Partner Interests therefor, without interest,
upon surrender to the Transfer Agent of the Certificates representing such
Limited Partner Interests in the case of Limited Partner Interests evidenced by
Certificates, and such Limited Partner Interests shall thereupon be deemed to be
transferred to the General Partner, its Affiliate or the Partnership, as the
case may be, on the record books of the Transfer Agent and the Partnership, and
the General Partner or any Affiliate of the General Partner, or the Partnership,
as the case may be, shall be deemed to be the owner of all such Limited Partner
Interests from and after the Purchase Date and shall have all rights as the
owner of such Limited Partner Interests (including all rights as owner of such
Limited Partner Interests pursuant to Article III, Article IV, Article V,
Article VI and Article XII).

(c)    In the case of Limited Partner Interests evidenced by Certificates, at
any time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to

 

108



--------------------------------------------------------------------------------

purchase as provided in this Section 15.1 may surrender his Certificate
evidencing such Limited Partner Interest to the Transfer Agent in exchange for
payment of the amount described in Section 15.1(a), therefor, without interest
thereon.

ARTICLE XVI.

GENERAL PROVISIONS

Section 16.1    Addresses and Notices; Written Communications.

(a)    Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner at the address described below. Any notice, payment or report to be
given or made to a Partner hereunder shall be deemed conclusively to have been
given or made, and the obligation to give such notice or report or to make such
payment shall be deemed conclusively to have been fully satisfied, upon sending
of such notice, payment or report to the Record Holder of such Partnership
Interests at his address as shown on the records of the Transfer Agent or as
otherwise shown on the records of the Partnership, regardless of any claim of
any Person who may have an interest in such Partnership Interests by reason of
any assignment or otherwise. Notwithstanding the foregoing, if (i) a Partner
shall consent to receiving notices, demands, requests, reports or proxy
materials via electronic mail or by the Internet or (ii) the rules of the
Commission shall permit any report or proxy materials to be delivered
electronically or made available via the Internet, any such notice, demand,
request, report or proxy materials shall be deemed given or made when delivered
or made available via such mode of delivery. An affidavit or certificate of
making of any notice, payment or report in accordance with the provisions of
this Section 16.1 executed by the General Partner, the Transfer Agent or the
mailing organization shall be prima facie evidence of the giving or making of
such notice, payment or report. If any notice, payment or report given or made
in accordance with the provisions of this Section 16.1 is returned marked to
indicate that such notice, payment or report was unable to be delivered, such
notice, payment or report and, in the case of notices, payments or reports
returned by the United States Postal Service (or other physical mail delivery
mail service outside the United States of America), any subsequent notices,
payments and reports shall be deemed to have been duly given or made without
further mailing (until such time as such Record Holder or another Person
notifies the Transfer Agent or the Partnership of a change in his address) or
other delivery if they are available for the Partner at the principal office of
the Partnership for a period of one year from the date of the giving or making
of such notice, payment or report to the other Partners. Any notice to the
Partnership shall be deemed given if received by the General Partner at the
principal office of the Partnership designated pursuant to Section 2.3. The
General Partner may rely and shall be protected in relying on any notice or
other document from a Partner or other Person if believed by it to be genuine.

(b)    The terms “in writing”, “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.

 

109



--------------------------------------------------------------------------------

Section 16.2    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 16.3    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 16.4    Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.

Section 16.5    Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.

Section 16.6    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

Section 16.7    Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted Person shall be entitled to assert rights and remedies hereunder as
a third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person.

Section 16.8    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Sections 10.1(a) or
(b) without execution hereof.

Section 16.9    Applicable Law; Forum, Venue and Jurisdiction.

(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

(b)    The Partnership, each Partner, each Record Holder, each other Person who
acquires any legal or beneficial interest in the Partnership (whether through a
broker, dealer, bank, trust company or clearing corporation or an agent of any
of the foregoing or otherwise) and each other Person who is bound by this
Agreement (collectively, the “Consenting Parties” and each a “Consenting
Party”):

(i)    irrevocably agrees that, unless the General Partner shall otherwise agree
in writing, any claims, suits, actions or proceedings arising out of or relating
in any way to this Agreement or any Partnership Interest (including, without
limitation, any claims,

 

110



--------------------------------------------------------------------------------

suits or actions under or to interpret, apply or enforce (A) the provisions of
this Agreement, including without limitation the validity, scope or
enforceability of this Section 16.9, (B) the duties, obligations or liabilities
of the Partnership to the Limited Partners or the General Partner, or of Limited
Partners or the General Partner to the Partnership, or among Partners, (C) the
rights or powers of, or restrictions on, the Partnership, the Limited Partners
or the General Partner, (D) any provision of the Delaware Act or other similar
applicable statutes, (E) any other instrument, document, agreement or
certificate contemplated either by any provision of the Delaware Act relating to
the Partnership or by this Agreement or (F) the federal securities laws of the
United States or the securities or antifraud laws of any international,
national, state, provincial, territorial, local or other governmental or
regulatory authority, including, in each case, the applicable rules and
regulations promulgated thereunder (regardless of whether such Disputes
(x) sound in contract, tort, fraud or otherwise, (y) are based on common law,
statutory, equitable, legal or other grounds, or (z) are derivative or direct
claims)) (a “Dispute”), shall be exclusively brought in the Court of Chancery of
the State of Delaware or, if such court does not have subject matter
jurisdiction thereof, any other court located in the State of Delaware with
subject matter jurisdiction;

(ii)    irrevocably submits to the exclusive jurisdiction of such courts in
connection with any such claim, suit, action or proceeding;

(iii)    irrevocably agrees not to, and waives any right to, assert in any such
claim, suit, action or proceeding that (A) it is not personally subject to the
jurisdiction of such courts or of any other court to which proceedings in such
courts may be appealed, (B) such claim, suit, action or proceeding is brought in
an inconvenient forum or (C) the venue of such claim, suit, action or proceeding
is improper;

(iv)    expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding;

(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law; and

(vi)    irrevocably waives any and all right to trial by jury in any such claim,
suit, action or proceeding; (vii) agrees that proof shall not be required that
monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate and
(viii) agrees that if a Dispute that would be subject to this Section 16.9 if
brought against a Consenting Party is brought against an employee, officer,
director, agent or indemnitee of such Consenting Party or its affiliates (other
than Disputes brought by the employer or principal of any such employee,
officer, director, agent or indemnitee) for alleged actions or omissions of such
employee, officer, director, agent or indemnitee undertaken as an employee,
officer, director, agent or indemnitee of such Consenting Party or its
affiliates, such employee, officer, director, agent or indemnitee shall be
entitled to invoke this Section 16.9.

 

111



--------------------------------------------------------------------------------

Section 16.10    Invalidity of Provisions. If any provision or part of a
provision of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and part thereof contained herein shall not be affected
thereby and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible.

Section 16.11    Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.

Section 16.12    Facsimile Signatures. The use of facsimile signatures affixed
in the name and on behalf of the transfer agent and registrar of the Partnership
on Certificates representing Units is expressly permitted by this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.

 

GENERAL PARTNER: USA COMPRESSION GP, LLC

By:  

 

Name:   Title:  

Signature Page to Second Amended and Restated Agreement of Limited Partnership



--------------------------------------------------------------------------------

EXHIBIT A

to the Second Amended and Restated

Agreement of Limited Partnership of

USA Compression Partners, LP

Certificate Evidencing Common Units

Representing Limited Partner Interests in

USA Compression Partners, LP

 

No.    Common Units

In accordance with Section 4.1 of the Second Amended and Restated Agreement of
Limited Partnership of USA Compression Partners, LP, as amended, supplemented or
restated from time to time (the “Partnership Agreement”), USA Compression
Partners, LP, a Delaware limited partnership (the “Partnership”), hereby
certifies that                  (the “Holder”) is the registered owner of
                 Common Units representing limited partner interests in the
Partnership (the “Common Units”) transferable on the books of the Partnership,
in person or by duly authorized attorney, upon surrender of this Certificate
properly endorsed. The rights, preferences and limitations of the Common Units
are set forth in, and this Certificate and the Common Units represented hereby
are issued and shall in all respects be subject to the terms and provisions of,
the Partnership Agreement. Copies of the Partnership Agreement are on file at,
and will be furnished without charge on delivery of written request to the
Partnership at, the principal office of the Partnership located at 100 Congress
Avenue, Suite 450, Austin, Texas 78701. Capitalized terms used herein but not
defined shall have the meanings given them in the Partnership Agreement.

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF USA COMPRESSION
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF USA COMPRESSION PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE USA COMPRESSION PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). USA
COMPRESSION GP, LLC, THE GENERAL PARTNER OF USA COMPRESSION PARTNERS, LP, MAY
IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES
AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A
SIGNIFICANT RISK OF USA COMPRESSION PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF
ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF
ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.

 

A-1



--------------------------------------------------------------------------------

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar. This
Certificate shall be governed by and construed in accordance with the laws of
the State of Delaware.

 

Dated:                                   
                                                                            
Countersigned and Registered by: [                                     ] As
Transfer Agent and Registrar

 

USA Compression Partners, LP By:    USA Compression GP, LLC By:   

 

Name:   

 

Title:   

Secretary

 

 

A-2



--------------------------------------------------------------------------------

[Reverse of Certificate]

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM — as tenants in common    UNIF GIFT TRANSFERS MIN ACT TEN ENT — as
tenants by the entireties    Custodian JT TEN — as joint tenants with right of
survivorship and not as tenants in common   

(Cust) (Minor)

 

under Uniform Gifts/Transfers to CD Minors Act (State)

Additional abbreviations, though not in the above list, may also be used.

 

A-3



--------------------------------------------------------------------------------

ASSIGNMENT OF COMMON UNITS OF

USA COMPRESSION PARTNERS, LP

FOR VALUE RECEIVED,                 hereby assigns, conveys, sells and transfers
unto

 

 

(Please print or typewrite name and address of assignee)

  

 

(Please insert Social Security or other identifying number of assignee)

                 Common Units representing limited partner interests evidenced
by this Certificate, subject to the Partnership Agreement, and does hereby
irrevocably constitute and appoint                      as its attorney-in-fact
with full power of substitution to transfer the same on the books of USA
Compression Partners, LP

 

Date:                                   
                                         
                                               NOTE: The signature to any
endorsement hereon must correspond with the name as written upon the face of
this Certificate in every particular. without alteration, enlargement or change.
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, (Signature) SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO
S.E.C. RULE 17Ad-15   

 

   (Signature)   

 

   (Signature)

No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

to the Second Amended and Restated

Agreement of Limited Partnership of

USA Compression Partners, LP

Restrictions on Transfer of Series A Preferred Units

THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THIS SECURITY”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A PREFERRED
UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO USA COMPRESSION PARTNERS, LP THAT
SUCH REGISTRATION IS NOT REQUIRED.

THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN SECTIONS 4.5,
4.7 AND 5.12(b)(viii) OF AND ELSEWHERE IN THE SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF USA COMPRESSION PARTNERS, LP, AS AMENDED,
SUPPLEMENTED OR RESTATED FROM TIME TO TIME (THE “PARTNERSHIP AGREEMENT”) AND THE
VOTING RESTRICTIONS SET FORTH IN THE DEFINITION OF THE DEFINED TERM
“OUTSTANDING” IN THE PARTNERSHIP AGREEMENT.

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF USA COMPRESSION
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF USA COMPRESSION PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE USA COMPRESSION PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). USA
COMPRESSION GP, LLC, THE GENERAL PARTNER OF USA COMPRESSION PARTNERS, LP, MAY
IMPOSE RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT DETERMINES, WITH THE
ADVICE OF COUNSEL, THAT SUCH RESTRICTIONS ARE NECESSARY OR ADVISABLE TO
(I) AVOID A SIGNIFICANT RISK OF USA COMPRESSION PARTNERS, LP BECOMING TAXABLE AS
A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR U.S. FEDERAL INCOME
TAX PURPOSES OR (II) PRESERVE THE UNIFORMITY OF THE LIMITED PARTNER INTERESTS OF
USA COMPRESSION PARTNERS, LP (OR ANY CLASS OR CLASSES THEREOF).

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B

Form of Registration Rights Agreement

[See Attached.]



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [●], 2018, is
entered into by and among USA Compression Partners, LP, a Delaware limited
partnership (the “Partnership”), Energy Transfer Equity, L.P., a Delaware
limited partnership (“ETE”), Energy Transfer Partners, L.P., a Delaware limited
partnership (“ETP” and, together with ETE, the “Energy Transfer Parties”), and
USA Compression Holdings, LLC, a Delaware limited liability company (“USAC
Holdings” and, together with the Energy Transfer Parties, the “Holders” and each
individually a “Holder”). Each party to this Agreement is sometimes referred to
individually in this Agreement as a “Party” and all of the parties to this
Agreement are sometimes collectively referred to in this Agreement as the
“Parties.”

WHEREAS, this Agreement is made in connection with the entry into of (i) that
certain Purchase Agreement (the “Purchase Agreement”), dated as of January 15,
2018, by and among USAC Holdings, ETE, Energy Transfer Partners, L.L.C., a
Delaware limited liability company, and, solely for certain purposes set forth
therein, R/C IV USACP Holdings, L.P., a Delaware limited partnership, and ETP;
(ii) that certain Contribution Agreement (the “Contribution Agreement”), dated
as of January 15, 2018, by and among ETP, Energy Transfer Partners GP, L.P., a
Delaware limited partnership and the general partner of ETP, ETC Compression,
LLC, a Delaware limited liability company, the Partnership, and, solely for
certain purposes set forth therein, ETE; and (iii) that certain Equity
Restructuring Agreement (the “Restructuring Agreement” and, together with the
Purchase Agreement and the Contribution Agreement,
the “Transaction Agreements”), dated as of January 15, 2018, by and among ETE,
USA Compression GP, LLC, a Delaware limited liability company and the general
partner of the Partnership (“USAC GP”), and the Partnership;

WHEREAS, the Holders, in the aggregate, beneficially own [●] common units
representing limited partner interests in the Partnership (“USAC Common Units”)
and each Holder owns the number of USAC Common Units set forth opposite its name
on Schedule I hereto;

WHEREAS, ETP beneficially owns [●] Class B units representing limited partner
interests in the Partnership (the “USAC Class B Units”), which USAC Class B
Units are convertible into USAC Common Units on a one-for-one basis upon the
one-year anniversary of the Closing Date (as defined herein); and

WHEREAS, the execution and delivery of this Agreement is a condition to the
closing of the transactions contemplated by the Transaction Agreements
(the “Closing”) and, in connection with the Closing, the Partnership and the
Holders wish to enter into this Agreement to provide the Holders certain
registration rights with respect to the USAC Common Units owned by such Holders
(including the USAC Common Units issuable upon the conversion of the USAC
Class B Units).

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, the Partnership and the Holders hereby agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01    Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Contribution Agreement. The terms
set forth below are used herein as so defined:

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with such specified Person. For the purposes of this definition, “control” means
the power to direct or cause the direction of the management and policies of a
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

“Closing” shall have the meaning set forth in the recitals.

“Closing Date” means [●], 2018.

“Contribution Agreement” shall have the meaning set forth in the recitals.

“Courts” shall have the meaning set forth in Section 3.15.

“Demanding Holder” and “Demanding Holders” shall have the meaning set forth in
Section 2.01(a).

“Effectiveness Period” shall have the meaning set forth in Section 2.04(a)(ii).

“Energy Transfer Parties” shall have the meaning set forth in the preamble.

“ETE” shall have the meaning set forth in the preamble.

“ETP” shall have the meaning set forth in the preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Date” shall have the meaning set forth in Section 2.04(f).

“Governmental Authority” means any federal, state, local, municipal, foreign or
multinational government, or any subsidiary body thereof or governmental or
quasi-governmental authority of any nature, including, any governmental agency,
branch, commission, department, official, or entity, any court, judicial
authority, or other tribunal, and any arbitration body or tribunal.

“Holder” and “Holders” shall have the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“Holding Period” means the period beginning on the date of this Agreement
through the earlier of (a) eighteen months after the Closing Date or (b) the
date on which USAC Holdings no longer beneficially owns at least 1,000,000
Registrable Units.

“Issue Price” means $[●].

“Law” means any applicable domestic or foreign federal, state, local, municipal,
or other administrative order, constitution, law, order, policy, ordinance,
rule, code, principle of common law, case, decision, regulation, statute, tariff
or treaty, or other requirements with similar effect of any Governmental
Authority or any binding provisions or interpretations of the foregoing.

“Liquidated Damages” shall have the meaning set forth in Section 2.04(f).

“Liquidated Damages Cap” shall have the meaning set forth in Section 2.04(g).

“National Securities Exchange” means an exchange registered with the SEC under
Section 6(a) of the Exchange Act (or any successor to such Section) and any
other securities exchange (whether or not registered with the SEC under
Section 6(a) of the Exchange Act (or any successor to such Section) that USAC GP
shall designate as a National Securities Exchange for purposes of this
Agreement.

“Other Holder” shall have the meaning set forth in Section 2.02(a).

“Partnership” shall have the meaning set forth in the preamble.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of [●], 2018.

“Party” and “Parties” shall have the meaning set forth in the preamble.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Piggyback Registration” shall have the meaning set forth in Section 2.02(a).

“Proceedings” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation, subpoena or suit (whether civil,
criminal, administrative, investigative, or informal) commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental
Authority, arbitrator, or mediator.

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Units, as
amended or supplemented and including all material incorporated by reference in
such prospectus or prospectuses.

 

3



--------------------------------------------------------------------------------

“Purchase Agreement” shall have the meaning set forth in the recitals.

“Register,” “Registered” and “Registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement or document.

“Registrable Units” means (i) USAC Common Units beneficially owned by the
Holders as of the date of this Agreement, (ii) the USAC Common Units issuable
upon conversion of the USAC Class B Units owned by ETP, (iii) the USAC Common
Units issuable to USAC GP pursuant to the Restructuring Agreement and (iv) any
securities issued or issuable with respect thereto by way of conversion,
exchange, replacement, unit dividend, unit split or other distribution or in
connection with a combination of units, recapitalization, merger, consolidation
or other reorganization or otherwise. For purposes of this Agreement, any
Registrable Unit shall cease to be a Registrable Unit upon the earliest to occur
of the following: (A) when a Registration Statement covering such Registrable
Unit becomes or has been declared effective by the SEC and such Registrable Unit
has been sold or disposed of pursuant to such effective Registration Statement,
(B) when such Registrable Unit has been disposed of pursuant to any section of
Rule 144 (or any similar provision then in effect) under the Securities Act,
(C) when such Registrable Unit is held by the Partnership or one of its direct
or indirect subsidiaries, (D) when such Registrable Unit has been sold or
disposed of in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities pursuant to
Section 3.06, (E) if such Registrable Unit has been sold in a private
transaction in which the transferor’s rights under this Agreement are assigned
to the transferee pursuant to Section 3.06 and such transferee is not an
Affiliate of USAC GP, at the time that is two (2) years following the transfer
of such Registrable Unit to such transferee and (F) in the case of Registrable
Units beneficially owned by the Energy Transfer Parties, three (3) years after
ETE and ETP cease to be an Affiliate of USAC GP (including where USAC GP ceases
to be the general partner of the Partnership).

“Registration Expenses” shall have the meaning set forth in Section 2.05.

“Registration Request” shall have the meaning set forth in Section 2.01(a).

“Registration Statement” means any registration statement of the Partnership
under the Securities Act that covers any of the Registrable Units pursuant to
the provisions of this Agreement, including the Prospectus, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all documents incorporated by reference in such Registration
Statement.

“Restructuring Agreement” shall have the meaning set forth in the recitals.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

 

4



--------------------------------------------------------------------------------

“Series A Preferred Holder” means any holder of the Partnership’s Series A
Preferred Units representing limited partner interests in the Partnership,
including any Person holding USAC Common Units resulting from the conversion or
redemption of the Series A Preferred Units, or holding any USAC Common Units
issued upon exercise of the warrants issued in connection with the issuance of
the Series A Preferred Units.

“Series A Preferred Registration Rights Agreement” means that certain
Registration Rights Agreement dated as of [●], 2018 by and among the Partnership
and each of the other parties listed on the signature page thereto, as may be
amended from time to time.

“Shelf Registration Statement” shall have the meaning set forth in
Section 2.01(a).

“Suspension Period” shall have the meaning set forth in Section 2.03.

“Transaction Agreements” shall have the meaning set forth in the recitals.

“USAC Class B Units” shall have the meaning set forth in the recitals.

“USAC Common Units” shall have the meaning set forth in the recitals.

“USAC GP” shall have the meaning set forth in the recitals.

“USAC Holdings” shall have the meaning set forth in the preamble.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01    Shelf Registration.

(a)    At the option and upon the written request (the “Registration Request”)
of a Holder (any such Holder, a “Demanding Holder”) the Partnership shall use
commercially reasonable efforts to prepare and file a Registration Statement to
permit the public resale of the Registrable Units of such Demanding Holder from
time to time as permitted by Rule 415 of the Securities Act (a “Shelf
Registration Statement”) in accordance with the provisions of this Agreement;
provided, that the Partnership shall only be obligated to prepare and file such
Shelf Registration Statement (i) with respect to any request by the Energy
Transfer Parties, if the amount of Registrable Units to be registered for resale
by the Energy Transfer Parties is greater than or equal to at least five percent
(5%) of the then outstanding Registrable Units beneficially owned by the Energy
Transfer Parties, (ii) with respect to any request by the Energy Transfer
Parties, if the request is made after the expiration of the Holding Period and
(iii) if the request is made after the expiration of any applicable lock-up
period imposed by the Partnership pursuant to Section 2.07; and provided,
further, that the Partnership shall not be required to effect more than
(A) three (3) Registrations pursuant to this Section 2.01 on behalf of ETE; and
(B) three (3) Registrations pursuant to this Section 2.01 on behalf of ETP.
Within five (5) Business Days of receipt of a Registration Request, the
Partnership shall give written notice to each other Holder regarding such
proposed Registration, and such notice shall offer such other Holders the

 

5



--------------------------------------------------------------------------------

opportunity to include in the Registration such number of Registrable Units as
each such Holder may request. Each such Holder shall make its request in writing
to the Partnership within three (3) Business Days after the receipt of any such
notice from the Partnership, which request shall specify the number of
Registrable Units intended to be disposed of by such Holder. For the avoidance
of doubt, the Energy Transfer Parties shall not be entitled to be Demanding
Holders until the expiration of the Holding Period.

(b)    In connection with an underwritten offering of Registrable Units pursuant
to this Section 2.01, the Demanding Holders shall have the right to select the
managing underwriter or underwriters to lead the offering, subject to the
Partnership’s consent, not to be unreasonably withheld or delayed. The
Partnership shall not be required to effect more than (i) two (2) underwritten
offerings of Registrable Units in any 360-day period on behalf of ETE and ETP
and (ii) two (2) underwritten offerings of Registrable Units in any 360-day
period on behalf of USAC Holdings; provided, however, that if any Series A
Preferred Holder is conducting or actively pursuing an underwritten offering
pursuant to Section 2.03 of the Series A Preferred Registration Rights Agreement
on any date after three years from the date hereof, then the Partnership may
suspend any right of USAC Holdings, the Energy Transfer Parties or any of their
respective Affiliates to require the Partnership to conduct an underwritten
offering on their behalf pursuant to this Section 2.01, except that the
Partnership may only suspend the right of USAC Holdings or the Energy Transfer
Parties to require the Partnership to conduct an underwritten offering pursuant
to this Section 2.01 once in any six-month period and in no event for a period
that exceeds an aggregate of 60 days in any 180-day period or 90 days in any
365-day period. If the Partnership, USAC Holdings, the Energy Transfer Parties
or any of their respective Affiliates is conducting or actively pursuing a
securities offering of USAC Common Units with anticipated gross offering
proceeds of at least $50 million (other than in connection with any
at-the-market offering or similar continuous offering program), then the
Partnership may suspend any Series A Preferred Holder’s right to require the
Partnership to conduct an underwritten offering pursuant to Section 2.03 of the
Series A Preferred Registration Rights Agreement on such Series A Preferred
Holder’s behalf pursuant thereto; provided, however, that the Partnership may
only suspend such Series A Preferred Holder’s right to require the Partnership
to conduct an underwritten offering pursuant to Section 2.03 of the Series A
Preferred Registration Rights Agreement once in any six-month period and in no
event for a period that exceeds an aggregate of 60 days in any 180-day period or
90 days in any 365-day period.

(c)    In connection with an underwritten offering of Registrable Units pursuant
to this Section 2.01, if the managing underwriter(s) advise the Partnership that
in their opinion the number of USAC Common Units proposed to be included in such
offering exceeds the number of USAC Common Units that can be sold in such
offering without being likely to materially delay or jeopardize the success or
timing of the offering (including the price per unit of the USAC Common Units
proposed to be sold in such offering), the Partnership shall include in such
Registration and offering:

(i)    With respect to any underwritten offering occurring (i) prior to the
expiration of the Holding Period, (ii) after the expiration of the Holding
Period but prior to eighteen months from the Closing Date, (iii) after eighteen
months from the Closing

 

6



--------------------------------------------------------------------------------

Date but prior to the two-year anniversary of the Closing Date and USAC Holdings
beneficially owns less than 1,000,000 Registrable Units or (iv) on any date
following the two-year anniversary of the Closing Date, then in the case of
clause (i), (ii), (iii) and (iv), (A) first, the number of USAC Common Units
that the Demanding Holder proposes to sell and (B) second, the number of USAC
Common Units requested to be included therein by other Holders that have elected
to include Registrable Units in such underwritten offering pursuant to
Section 2.01(a), pro rata among all such unitholders on the basis of the number
of USAC Common Units requested to be included therein by all such unitholders or
as such unitholders may otherwise agree. If the number of USAC Common Units that
can be sold is less than the number of USAC Common Units proposed to be sold by
the Demanding Holder, the amount of USAC Common Units to be sold shall be fully
allocated to the Demanding Holder.

(ii)    With respect to any underwritten offering occurring after the expiration
of the Holding Period but prior to the two-year anniversary of the Closing Date
and so long as USAC Holdings beneficially owns at least 1,000,000 Registrable
Units, the amount of USAC Common Units to be sold shall be allocated such that
USAC Holdings and the Energy Transfer Parties each receive 50% of the net
proceeds from the sale.

(d)    In connection with any Registrable Units offered pursuant to a Shelf
Registration Statement under this Section 2.01, the Holders shall provide the
Partnership with not less than three (3) Business Days’ notice before selling or
disposing of any such Registrable Units.

Section 2.02    Piggyback Registration.

(a)    Commencing on the expiration of the Holding Period (or, in the case of
USAC Holdings only, on the date hereof), if the Partnership proposes to file
with the SEC (i) a Registration Statement to register any USAC Common Units for
an underwritten offering under the Securities Act or (ii) a prospectus
supplement relating to the sale of USAC Common Units pursuant to an effective
“automatic” registration statement, so long as the Partnership is a WKSI at such
time or, whether or not the Partnership is a WKSI, so long as the Registrable
Units were previously included in the underlying shelf Registration Statement or
are included on an effective Registration Statement, in each case for its own
account and/or for another Person (except during the period from the date hereof
until two years thereafter, for any Series A Preferred Holder) (such other
Person, an “Other Holder”), other than on a registration statement on Form S-8
or Form S-4, and the form of registration statement to be used may be used for a
registration of Registrable Units (a “Piggyback Registration”), the Partnership
shall give five (5) Business Days’ written notice to the Holders of its
intention to file such registration statement and, subject to this Section 2.02,
shall include in such Registration Statement and in any offering of USAC Common
Units to be made pursuant to that Registration Statement all Registrable Units
with respect to which the Partnership has received a written request for
inclusion therein from any Holder within three (3) Business Days after such
Holder’s receipt of the Partnership’s notice (provided, that only Registrable
Units of the same class or classes as the USAC Common Units being registered may
be included). The Partnership shall have no obligation to proceed with any
Piggyback Registration and may abandon, terminate and/or withdraw such
registration for any reason at any time prior to the pricing thereof. Any Holder
shall have the right to

 

7



--------------------------------------------------------------------------------

withdraw such Holder’s request for inclusion of such Holder’s Registrable Units
in such Piggyback Registration by giving written notice to the Partnership of
such withdrawal at least two (2) Business Days prior to the time of the public
announcement of the Partnership’s intention to conduct such underwritten
offering.

(b)    If a Piggyback Registration is initiated for an underwritten offering on
behalf of the Partnership or any Other Holder and the managing underwriter(s)
advise the Partnership that in their opinion the number of USAC Common Units
proposed to be included in such offering exceeds the number of USAC Common Units
that can be sold in such offering without being likely to materially delay or
jeopardize the success or timing of the offering (including the price per unit
of the USAC Common Units proposed to be sold in such offering), the Partnership
shall include in such registration and offering (i) first, the number of USAC
Common Units that the Partnership or, if such offering was initiated by any
Other Holder, any Other Holder proposes to sell and (ii) second, the number of
USAC Common Units requested to be included therein by the Holders and by any
Series A Preferred Holder pursuant to the Series A Preferred Registration Rights
Agreement that have elected to include Registrable Units in such Piggyback
Registration, pro rata among all such Holders and Series A Preferred Holders on
the basis of the number of USAC Common Units requested to be included therein by
all such Holders and Series A Preferred Holders or as such Holders, Series A
Preferred Holders and the Partnership may otherwise agree and (iii) third, the
number of USAC Common Units requested to be included therein by other
unitholders of USAC, pro rata among all such unitholders on the basis of the
number of USAC Common Units requested to be included therein by all such
unitholders or as such unitholders and the Partnership may otherwise agree. If
the number of USAC Common Units that can be so sold is less than the number of
USAC Common Units proposed to be sold by the Partnership or any Other Holder
pursuant to the Piggyback Registration, the amount of USAC Common Units to be
sold shall be fully allocated to the Partnership or such Other Holder, as
applicable.

(c)    In any Piggyback Registration under Section 2.02(b), the Partnership
shall have the right to select the underwriter or underwriters for any offering
conducted pursuant thereto.

(d)    None of the Holders shall sell any Registrable Units in any offering
pursuant to a Piggyback Registration unless it (i) agrees to sell such
Registrable Units on the basis provided in the underwriting arrangements
approved by the Partnership and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements, lockups and other
documents reasonably required of such Holder under the terms of such
arrangements.

Section 2.03    Suspension Periods. The Partnership may delay the filing or
effectiveness of, or by written notice to the Holders suspend the use of, a
Shelf Registration Statement in conjunction with a registration of Registrable
Units pursuant to Section 2.01 (and, if reasonably required, withdraw any Shelf
Registration Statement that has been filed), but in each such case only if USAC
GP determines in good faith that (a) such delay would enable the Partnership to
avoid disclosure of material information, the disclosure of which at that time
would be adverse to the Partnership (including by interfering with, or
jeopardizing the success of, any pending or proposed acquisition, disposition or
reorganization), (b) such filing or use would render the Partnership unable to
comply with applicable securities Laws or (c) obtaining any financial

 

8



--------------------------------------------------------------------------------

statements (including required consents) required to be included in any such
Shelf Registration Statement (or incorporated therein) would be impracticable.
Any period during which the Partnership has delayed the filing, effectiveness or
use of a Registration Statement pursuant to this Section 2.03 is herein called a
“Suspension Period.” In no event shall the number of days covered by (i) any one
Suspension Period exceed 60 days and (ii) all Suspension Periods in any 360 day
period exceed 120 days. The Holders shall keep the existence of each Suspension
Period confidential.

Section 2.04    Obligations of the Partnership and the Holders. Whenever
required under Section 2.01 to use commercially reasonable efforts to effect the
registration of any Registrable Units, the Partnership shall:

(i)    as expeditiously as possible, and in any event within 45 days of the
applicable Registration Request, subject to the other provisions of this
Agreement, prepare and file with the SEC a Registration Statement with respect
to such Registrable Units and cause such Registration Statement to become
effective not later than 120 days after the date of the filing of such
Registration Statement;

(ii)    use commercially reasonable efforts to prepare and file with the SEC
such amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to comply with the
applicable requirements of the Securities Act and to keep such Registration
Statement effective until the earliest date on which any of the following
occurs: (A) all Registrable Units covered by such Registration Statement have
been distributed in the manner set forth and as contemplated in such
Registration Statement, (B) there are no longer any Registrable Units
outstanding and (C) three (3) years from the date such Registration Statement
becomes effective (the “Effectiveness Period”);

(iii)    furnish to each selling Holder (A) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed, and provide each such Holder the opportunity to object to
any information pertaining to such Holder and its plan of distribution that is
contained therein and make the corrections reasonably requested by such Holder
with respect to such information prior to filing such Registration Statement or
such other registration statement and the prospectus included therein or any
supplement or amendment thereto, and (B) an electronic copy of such Registration
Statement or such other registration statement and the prospectus included
therein and any supplements and amendments thereto in order to facilitate the
public sale or other disposition of the Registrable Units covered by such
Registration Statement or other registration statement;

(iv)    use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement, or the lifting of
any suspension of the qualification or exemption from qualification of any
Registrable Units for sale in any jurisdiction in the United States;

 

9



--------------------------------------------------------------------------------

(v)    if applicable, use reasonable best efforts to register or qualify such
Registrable Units under such other securities or blue sky laws of such U.S.
jurisdictions as the Holders reasonably request and continue such registration
or qualification in effect in such jurisdictions for as long as the applicable
Registration Statement may be required to be kept effective under this Agreement
(provided, that the Partnership will not be required to (A) qualify generally to
do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph (v), (B) subject itself to taxation in any
such jurisdiction or (C) consent to general service of process in any such
jurisdiction);

(vi)    the Partnership shall ensure that a Registration Statement when it
becomes or is declared effective (including the documents incorporated therein
by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (and, in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made).
As soon as practicable following the effective date of a Registration Statement,
but in any event within one (1) Business Day of such date, the Partnership will
notify the selling Holders of the effectiveness of such Registration Statement.

(vii)    promptly notify the Holders, at any time when delivery of a Prospectus
relating to its Registrable Units would be required under the Securities Act, of
(A) the occurrence of any event as a result of which the Prospectus included in
such Registration Statement contains an untrue statement of a material fact or
omits a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and prepare, as
soon as practical, a supplement or amendment to such Prospectus so that, as
thereafter delivered to any prospective purchasers of such Registrable Units,
such Prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; (B) the
Partnership’s receipt of any written comments from the SEC with respect to any
filing referred to in clause (A) and any written request by the SEC for
amendments or supplements to such Registration Statement or any other
registration statement or any Prospectus thereto the issuance or threat of
issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose, and (C) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Units for sale under the applicable
securities or blue sky laws of any jurisdiction. The Partnership agrees to as
promptly as practicable amend or supplement the Prospectus or take other
appropriate action so that the Prospectus does not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing and to take such other action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

 

10



--------------------------------------------------------------------------------

(viii)    upon request, furnish to each selling Holder, subject to appropriate
confidentiality obligations, copies of any and all transmittal letters or other
correspondence with the SEC or any other governmental agency or self-regulatory
body or other body having jurisdiction (including any domestic or foreign
securities exchange) relating to such offering of Registrable Units;

(ix)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
promptly as practicable, an earnings statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated thereunder;

(x)    use reasonable best efforts to cause the Registrable Units to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Partnership
to enable the selling Holders to consummate the disposition of such Registrable
Units; provided, however, that the Partnership shall not be required to qualify
or register as a foreign corporation or to take any action that would subject it
to general service of process in any such jurisdiction where it is not presently
qualified or registered or where it would be subject to taxation as a foreign
corporation;

(xi)    in the case of an underwritten offering requested pursuant to
Section 2.01(a), enter into an underwriting agreement containing such provisions
(including provisions for indemnification, lockups, opinions of counsel and
comfort letters) as are customary and reasonable for an offering of such kind;

(xii)    in the case of an underwritten offering requested pursuant to
Section 2.01(a), use reasonable best efforts to (A) cause the Partnership’s
independent accountants to provide customary “cold comfort” letters to the
managing underwriter(s) of such offering in connection therewith and (B) cause
the Partnership’s counsel to furnish customary legal opinions to such
underwriters in connection therewith; and

(xiii)    use reasonable best efforts to cause all such Registrable Units to be
listed on each National Securities Exchange on which securities of the same
class issued by the Partnership are then listed.

(b)    It shall be a condition precedent to the obligations of the Partnership
to take any action pursuant to this Agreement that the Holders shall furnish to
the Partnership such information regarding itself, the Registrable Units held by
it, and the intended method of disposition of such securities as the Partnership
shall reasonably request and as shall be required in connection with the action
to be taken by the Partnership.

(c)    The Holders agree by having their USAC Common Units treated as
Registrable Units hereunder that, upon being advised in writing by the
Partnership of the occurrence of an

 

11



--------------------------------------------------------------------------------

event pursuant to Section 2.04(a)(vii) when the Partnership is entitled to do so
pursuant to Section 2.03, the Holders will immediately discontinue (and direct
any other Persons making offers and sales of Registrable Units to immediately
discontinue) offers and sales of Registrable Units pursuant to any Registration
Statement until it is advised in writing by the Partnership that the use of the
Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus as contemplated by Section 2.04(a)(vii), and, if so directed by the
Partnership, the Holders will deliver to the Partnership all copies, other than
permanent file copies then in the Holders’ possession, of the Prospectus
covering such Registrable Units current at the time of receipt of such notice.

(d)    The Partnership may prepare and deliver an issuer free writing prospectus
(as such term is defined in Rule 405 under the Securities Act) in lieu of any
supplement to a Prospectus, and references herein to any “supplement” to a
Prospectus shall include any such issuer free writing prospectus. No seller of
Registrable Units may use a free writing prospectus to offer or sell any such
units without the Partnership’s prior written consent.

(e)    It is understood and agreed that the Partnership shall not have any
obligations under this Article II at any time following the termination of this
Agreement, unless an underwritten offering in which any Holder participates has
been priced, but not completed, prior to the applicable date of such
termination, in which event the Partnership’s obligations under this
Section 2.04 shall continue with respect to such offering until it is so
completed.

(f)    If a Registration Statement required by Section 2.01 does not become or
is not declared effective within 180 days after the date it is filed with the
SEC (the “Filing Date”), then the Holders requesting such registration shall be
entitled to a payment (with respect to each Registrable Unit held by such
Holders), as liquidated damages and not as a penalty, of 0.25% per annum of the
Issue Price for each 30-day period immediately following the 180th day after the
Filing Date (the “Liquidated Damages”), until such time as such Registration
Statement becomes effective or is declared effective or the Registrable Units
covered by such Registration Statement are no longer outstanding.

(g)    The Liquidated Damages shall be paid to the Holders requesting
registration in cash within ten (10) Business Days of the end of each such
30-day period. Any payments made pursuant to this Section 2.04(g) shall
constitute such Holders’ exclusive remedy for such events. The Liquidated
Damages imposed hereunder shall be paid to such Holders in immediately available
funds. In no event will the aggregate amount of Liquidated Damages paid to the
Holders exceed 6% of the aggregate value of the USAC Common Units to be sold by
the Holders under the applicable Registration Statement, valued using the Issue
Price (the “Liquidated Damages Cap”). If the Partnership certifies that it is
unable to pay the Liquidated Damages in cash because such payment would result
in a breach under any of the Partnership’s or its subsidiaries’ credit
facilities filed as exhibits to the Partnership’s SEC documents, then the
Partnership may pay the Liquidated Damages in kind in the form of the issuance
of additional USAC Common Units. Upon any issuance of USAC Common Units as
Liquidated Damages, the Partnership shall promptly prepare and file an amendment
to the applicable Registration Statement prior to its effectiveness adding such
USAC Common Units to such Registration Statement as additional Registrable
Units. The determination of the number of USAC Common

 

12



--------------------------------------------------------------------------------

Units to be issued as the Liquidated Damages shall be equal to such amounts
divided by the volume weighted average price of the USAC Common Units on the
National Securities Exchange for the five (5) consecutive trading days ending on
the last trading day ending before the date on which the Liquidated Damages
payment is due. In addition to being subject to the Liquidated Damages Cap, the
payment of Liquidated Damages to the Holders shall cease at such time as the
Registrable Units of the Holders become eligible for resale without limitation
as to volume under Rule 144 of the Securities Act.

Section 2.05    Expenses of Registration. All expenses incurred in connection
with any Registrations pursuant to Section 2.01 and any Registration pursuant to
Section 2.02 of this Agreement, and any offerings under the Registration
Statements filed in such Registrations, excluding underwriters’ discounts and
commissions, but including without limitation all registration, filing and
qualification fees, word processing, duplicating, printers’ and accounting fees
(including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance), fees of the Financial
Industry Regulatory Authority, Inc. or listing fees, messenger and delivery
expenses, all fees and expenses of complying with state securities or blue sky
laws (including the reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications), and the fees and
disbursements of counsel for the Partnership (“Registration Expenses”), shall be
paid by the Partnership. The Holders shall bear and pay the underwriting
commissions and discounts applicable to securities offered for their account in
connection with any Registrations made pursuant to this Agreement.

Section 2.06    Indemnification. The Partnership shall indemnify, to the fullest
extent permitted by Law, the Holders against all losses, claims, damages,
liabilities, judgments, costs (including reasonable costs of investigation) and
expenses (including reasonable attorneys’ fees) relating to the Registrable
Units arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement or Prospectus or any
amendment thereof or supplement thereto or arising out of or based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except insofar as the same are made
in reliance and in conformity with information furnished in writing to the
Partnership by any Holder or to the Partnership by any participating underwriter
for use in connection with any such Registration Statement or Prospectus, or
amendment or supplement thereto. In connection with an underwritten offering in
which any Holder participates conducted pursuant to a registration effected
hereunder, the Partnership shall indemnify each participating underwriter to the
same extent as provided above with respect to the indemnification of the
Holders.

(a)    In connection with any Registration Statement in which any Holder is
participating, such Holder shall furnish to the Partnership in writing such
information as the Partnership reasonably requests for use in connection with
any such Registration Statement or Prospectus, or amendment or supplement
thereto, and such Holder shall indemnify to the fullest extent permitted by Law,
the Partnership and its officers and directors, against all losses, claims,
damages, liabilities, judgments, costs (including reasonable costs of
investigation) and expenses

 

13



--------------------------------------------------------------------------------

(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of material fact contained in the Registration
Statement or Prospectus, or any amendment or supplement thereto, or arising out
of or based upon any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, but only to the
extent that the same are made in reliance and in conformity with information
furnished in writing to the Partnership by or on behalf of such participating
Holder expressly for use therein. In connection with an underwritten offering
conducted pursuant to a registration effected hereunder, the participating
Holders shall indemnify each participating underwriter to the same extent as
provided above with respect to the indemnification of the Partnership.

(b)    Any Person entitled to indemnification hereunder shall (1) give prompt
written notice to the indemnifying Person of any claim with respect to which it
seeks indemnification and (2) permit such indemnifying Person to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
Person. Failure to so notify the indemnifying Person shall not relieve it from
any liability that it may have to an indemnified Person. The indemnifying Person
shall not be subject to any liability for any settlement made by the indemnified
Person without its consent (but such consent will not be unreasonably withheld).
An indemnifying Person who is entitled to, and elects to, assume the defense of
a claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to one local counsel) for all Persons indemnified
(hereunder or otherwise) by such indemnifying Person with respect to such claim
(and all other claims arising out of the same circumstances), unless in the
reasonable judgment of any indemnified Person there may be one or more legal or
equitable defenses available to such indemnified Person that are in addition to
or may conflict with those available to another indemnified Person with respect
to such claim, in which case each such indemnified Person shall be entitled to
use separate counsel. The indemnifying Person shall not consent to the entry of
any judgment or enter into or agree to any settlement relating to a claim or
action for which any indemnified Person would be entitled to indemnification by
any indemnified Person hereunder unless such judgment or settlement imposes no
ongoing obligations on any such indemnified Person and includes as an
unconditional term the giving, by all relevant claimants and plaintiffs to such
indemnified Person, a release, reasonably satisfactory in form and substance to
such indemnified Person, from all liabilities in respect of such claim or action
for which such indemnified Person would be entitled to such indemnification.

(c)    The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified Person or any officer or director of such indemnified Person and
shall survive the transfer of securities and the termination of this Agreement,
but only with respect to offers and sales of Registrable Units made before such
termination.

(d)    If the indemnification provided for in or pursuant to this Section 2.06
is due in accordance with the terms hereof, but is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,

 

14



--------------------------------------------------------------------------------

claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person, on the one hand, and of
the indemnified Person, on the other hand, in connection with the statements or
omissions which result in such losses, claims, damages, liabilities or expenses
as well as any other relevant equitable considerations. The relative fault of
the indemnifying Person, on the one hand, and of the indemnified Person, on the
other hand, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying Person or by the indemnified Person, and by such Person’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

Section 2.07    Lockup. The Holders shall, in connection with any underwritten
offering of the Partnership’s securities, upon the request of the underwriters
managing the underwritten offering of the Partnership’s securities, agree in
writing not to effect any sale, disposition or distribution of any Registrable
Units (other than that included in the registration) without the prior written
consent of the underwriters for such period of time as such underwriters may
specify, but in no event to exceed ten (10) days prior to the date of the
Prospectus and forty-five (45) days from the date of the Prospectus.

Section 2.08    Limitation on Subsequent Registration Rights. From and after the
date hereof, except for the Series A Preferred Registration Rights Agreement and
the registration rights pursuant to the Partnership Agreement, the Partnership
shall not, without the prior written consent of the Holders of a majority of the
outstanding Registrable Units, enter into any agreement with any current or
future holder of any securities of the Partnership that would allow such current
or future holder to require the Partnership to include securities in any
registration statement filed by the Partnership on a basis other than expressly
subordinate to the piggyback rights of the Holders of Registrable Units
hereunder; provided; however, that in no event shall the Partnership enter into
any agreement that would permit another holder of securities of the Partnership
to participate on a pari passu basis (in terms of priority of cut-back based on
advise of underwriters) with a Demanding Holder requesting Registration or an
underwritten offering pursuant to Section 2.01.

Section 2.09    Sale Restrictions. Each of the Energy Transfer Parties agrees
not to publicly or privately sell, dispose of or distribute any USAC Common
Units (including any USAC Common Units issuable upon the conversion of any
derivative securities) that are beneficially owned by such Holder, or issue
(publicly or privately) any derivative securities whose value is based on USAC
Common Units, until the expiration of the Holding Period. For the avoidance of
doubt, notwithstanding anything to the contrary contained in this Agreement, the
Partnership Agreement and the Transaction Agreements, the Energy Transfer
Parties shall have no right to publicly or privately sell, dispose of or
distribute any USAC Common Units (including any USAC Common Units issuable upon
the conversion of any derivative securities), or issue (publicly or privately)
any derivative securities whose value is based on USAC Common Units, prior to
the expiration of the Holding Period. Commencing on the expiration of the
Holding Period, each of the Energy Transfer Parties agrees not to effect any
sale, disposition or distribution of greater than ten (10) million USAC Common
Units by either Energy Transfer

 

15



--------------------------------------------------------------------------------

Party in any six-month period; provided, however, that the foregoing shall not
restrict the ability of any Energy Transfer Party to sell, dispose of or
distribute USAC Common Units to any Person concurrently with the sale, transfer
or other disposition of the GP Owner Equity (as defined in the Restructuring
Agreement) in accordance with Section 2.5(a) of the Restructuring Agreement.
Nothing contained in this Section 2.09 shall prohibit any sale, disposition or
distribution of USAC Common Units by the Energy Transfer Parties to any of its
Affiliates so long as such Affiliate agrees to be bound by the terms of this
Section 2.09.

ARTICLE III

MISCELLANEOUS

Section 3.01    Termination. Except as provided in Section 2.06, this Agreement
and all obligations of the Partnership and each of the Holders hereunder shall
terminate and have no further force or effect as of the date on which the
aggregate beneficial ownership of the Holders is less than 1,000,000 USAC Common
Units.

Section 3.02    Interpretations. In this Agreement, unless a clear contrary
intention appears: (a) the singular includes the plural and vice versa;
(b) reference to a Person includes such Person’s successors and assigns but, in
the case of a Party, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (c) reference to any gender includes each other
gender; (d) references to any Schedule, Section, Article and subsection refer to
the corresponding Schedules, Sections, Articles and subsections of this
Agreement unless expressly provided otherwise; (e) references in any Section or
Article or definition to any clause means such clause of such Section, Article
or definition; (f) “hereunder,” “hereof,” “hereto” and words of similar import
are references to this Agreement as a whole and not to any particular provision
of this Agreement; (g) the word “or” is not exclusive, and the word “including”
(in its various forms) means “including without limitation”; (h) each accounting
term not otherwise defined in this Agreement has the meaning commonly applied to
it in accordance with GAAP; (i) references to “days” are to calendar days; and
(j) all references to money refer to the lawful currency of the United States.
The Article and Section titles and headings in this Agreement are inserted for
convenience of reference only and are not intended to be a part of, or to affect
the meaning or interpretation of, this Agreement.

Section 3.03    Amendment and Modifications. This Agreement may be amended,
modified or supplemented only by written agreement of the Partnership and
Holders holding a majority of the then outstanding Registrable Units; provided,
however, that notwithstanding the foregoing, any amendment, modification or
supplement hereto that adversely affects one Holder, solely in its capacity as a
holder of the USAC Common Units, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected.

Section 3.04    Waiver of Compliance. Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument

 

16



--------------------------------------------------------------------------------

signed by the Party granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

Section 3.05    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by email
transmission, or mailed by a nationally recognized overnight courier, postage
prepaid, to the Parties at the following addresses (or at such other address for
a Party as shall be specified by like notice; provided, that notices of a change
of address shall be effective only upon receipt thereof):

If to ETE to:

Energy Transfer Equity, L.P.

8111 Westchester Drive, Suite 600

Dallas, Texas 75225

Attention: General Counsel

E-Mail: tom.mason@energytransfer.com

with a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: William N. Finnegan IV

                  Debbie P. Yee

E-Mail: bill.finnegan@lw.com

              debbie.yee@lw.com

If to ETP to:

Energy Transfer Partners, L.P.

8111 Westchester Drive, Suite 600

Dallas, Texas 75225

Attention: General Counsel

E-Mail: jim.wright@energytransfer.com

with a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: William N. Finnegan IV

                  Debbie P. Yee

E-Mail: bill.finnegan@lw.com

              debbie.yee@lw.com

 

17



--------------------------------------------------------------------------------

If to USAC Holdings:

USA Compression Holdings, LLC

100 Congress Avenue, Suite 450

Austin, Texas 78701

Attention: Christopher Porter

E-Mail: cporter@usacompression.com

and

c/o Riverstone Holdings, LLC

712 Fifth Avenue, 36th Floor

New York, New York 10019

Attention: Robert T. Gray

E-Mail: rgray@riverstonellc.com

with a copy to:

Locke Lorde LLP

600 Travis, Suite 2800

Houston, Texas 77002

Attention: Joseph A. Perillo

                 Michael J. Blankenship

Email: jperillo@lockelord.com

            michael.blankenship@lockelord.com

If to the Partnership to:

USA Compression Partners, LP

100 Congress Avenue, Suite 450

Austin, Texas 78701

Attention: Christopher Porter

E-Mail: cporter@usacompression.com

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention: Ramey Layne

                 Milam Newby

E-Mail: rlayne@velaw.com

            mnewby@velaw.com

 

18



--------------------------------------------------------------------------------

Section 3.06    Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Units under Article II may be
transferred or assigned by each Holder to one or more transferees or assignees
of Registrable Units or securities convertible into Registrable Units; provided,
however, that (a) unless any such transferee or assignee is an Affiliate of, and
after such transfer or assignment continues to be an Affiliate of, such Holder,
the amount of Registrable Units or securities convertible into Registrable
Units, as applicable, transferred or assigned to such transferee or assignee
shall represent at least $50 million of Registrable Units (determined by
multiplying the number of Registrable Units owned by the average of the closing
price on the National Securities Exchange for the USAC Common Units for the ten
(10) trading days preceding the date of such transfer or assignment), (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the securities with respect to which such registration rights are being
transferred or assigned and (c) each such transferee or assignee assumes in
writing responsibility for its portion of the obligations of such transferring
Holder under this Agreement.

Section 3.07    Recapitalization, Exchanges, Etc. Affecting Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Units, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations, pro rata distributions of units and the like
occurring after the date of this Agreement.

Section 3.08    Third Party Beneficiaries. This Agreement shall be binding upon
and, except as provided below, inure solely to the benefit of the Parties hereto
and their respective successors and permitted assigns. None of the provisions of
this Agreement shall be for the benefit of or enforceable by any Person other
than the Parties, including any creditor of any Party or any of their
Affiliates, except that Section 2.07 shall inure to the benefit of the Persons
referred to therein. No Person other than the Parties shall obtain any right
under any provision of this Agreement or shall by reason of any such provision
make any claim in respect of any liability (or otherwise) against any other
Parties hereto.

Section 3.09    Other Registration Rights. The Parties hereby acknowledges and
agree that the registration rights provided for in this Agreement with respect
to the Registrable Units are the sole and exclusive registration rights of the
Energy Transfer Parties and their Affiliates (as defined in the Partnership
Agreement) with respect to the Registrable Units beneficially owned by the
Energy Transfer Parties and their Affiliates. For the avoidance of doubt, the
Energy Transfer Parties hereby acknowledge and agree that the registration
rights under Section 7.13 of the Partnership Agreement, will no longer be
available to the Energy Transfer Parties and its Affiliates with respect to
their Registrable Units and the Energy Transfer Parties for itself and for and
on behalf of its Affiliates renounces any claim to the registration rights under
Section 7.13 of the Partnership Agreement with respect to their Registrable
Units.

Section 3.10    Entire Agreement. This Agreement and the Transaction Agreements
constitute the entire agreement and understanding of the Parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
both oral and written, among the Parties or between any of them with respect to
such subject matter.

 

19



--------------------------------------------------------------------------------

Section 3.11    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law in any
jurisdiction by any applicable Governmental Authority, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Agreement in such jurisdiction or
affect the validity, legality or enforceability of any provision in any other
jurisdiction, such provision shall be invalid, illegal or unenforceable only to
the extent strictly required by such Governmental Authority, to the extent any
such provision is deemed to be invalid, illegal or unenforceable, each Party
agrees that it shall use its reasonable best efforts to cause such Governmental
Authority to modify such provision so that such provision shall be valid, legal
and enforceable as originally intended to the greatest extent possible and to
the extent that the Governmental Authority does not modify such provision, each
Party agrees that it shall endeavor in good faith to exercise or modify such
provision so that such provision shall be valid, legal and enforceable as
originally intended to the greatest extent possible.

Section 3.12    Facsimiles; Electronic Transmission; Counterparts. This
Agreement may be executed by facsimile or other electronic transmission
(including scanned documents delivered by email) by any Party and such execution
shall be deemed binding for all purposes hereof, without delivery of an original
signature being thereafter required. This Agreement may be executed in one or
more counterparts, each of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.

Section 3.13    Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this Agreement

Section 3.14    Governing Law. This Agreement and all questions relating to the
interpretation or enforcement of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware without regard to
the Laws of the State of Delaware or any other jurisdiction that would call for
the application of the substantive laws of any jurisdiction other than the State
of Delaware.

Section 3.15    Consent to Jurisdiction. Each Party hereby agrees that service
of summons, complaint or other process in connection with any Proceedings
contemplated hereby may be made in accordance with Section 3.05 addressed to
such Party at the address specified pursuant to Section 3.05. Each of the
Parties irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware, or in the event, but only in the event, that
such court does not have jurisdiction over such action or proceeding, to the
exclusive jurisdiction of the Superior Court of the State of Delaware (Complex
Commercial Division) or, if the subject matter jurisdiction over the matter that
is the subject of any such Proceedings is vested exclusively in the federal
courts of the United States of America, the United States District Court for the
District of Delaware, and any appellate courts of any thereof (collectively, the
“Courts”), for the purposes of any Proceeding arising out of or relating to this
Agreement or any transaction

 

20



--------------------------------------------------------------------------------

contemplated hereby (and agrees not to commence any Proceeding relating hereto
except in such Courts as provided herein). Each of the Parties further agrees
that service of any process, summons, notice or document hand delivered or sent
in accordance with Section 3.05 to such Party’s address set forth in
Section 3.05 will be effective service of process for any Proceeding in Delaware
with respect to any matters to which it has submitted to jurisdiction as set
forth in the immediately preceding sentence. Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby or thereby in the Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum. Notwithstanding the foregoing, each Party agrees that a
final judgment in any Proceeding properly brought in accordance with the terms
of this Agreement shall be conclusive and may be enforced by suit on the
judgment in any jurisdiction or in any other manner provided at law or in
equity.

Section 3.16    WAIVER OF JURY TRIAL. EACH PARTY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT.

Section 3.17    Specific Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed, or were threatened to be not performed, in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, in
addition to any other remedy that may be available to it, including monetary
damages, each of the Parties shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement exclusively in the jurisdiction provided in
Section 3.14, and all such rights and remedies at law or in equity may be
cumulative. The Parties further agree that no Party shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 3.16 and each
Party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

[Signature Pages Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

ENERGY TRANSFER PARTNERS, L.P. By:   Energy Transfer Partners GP, L.P.,   its
general partner By:   Energy Transfer Partners, L.L.C.,   its general partner
By:  

 

  Name:   Title: ENERGY TRANSFER EQUITY, L.P. By:   LE GP, LLC,   its general
partner By:  

 

  Name:   Title: USA COMPRESSION HOLDINGS, LLC By:  

 

  Name:   Title: USA COMPRESSION PARTNERS, LP By:   USA Compression GP, LLC,  
its general partner By:  

 

  Name:   Title:

SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

Schedule I

Holders’ Interests

 

Name

  

Number of USAC Common Units

Energy Transfer Equity, L.P.

  

[●]

Energy Transfer Partners, L.P.

  

[●]

USA Compression Holdings, LLC

  

[●]

Schedule I



--------------------------------------------------------------------------------

EXHIBIT C

Form of Assignment Agreement

[See Attached.]



--------------------------------------------------------------------------------

FORM OF

ASSIGNMENT AGREEMENT

This Assignment Agreement, dated as of [•] (this “Agreement”), is entered into
by and between Energy Transfer Equity, L.P., a Delaware limited partnership (the
“Assignor”), and USA Compression Partners, LP, a Delaware limited partnership
(the “Assignee”).

W I T N E S S E T H :

WHEREAS, [                ]1 (the “Acquired Entity”) has been formed as a
limited liability company under the Delaware Limited Liability Company Act (6
Del. C. § 18-101, et seq.) pursuant to a Certificate of Formation and Limited
Liability Company Agreement (the “[LLC Agreement]”);

WHEREAS, the Assignor is the sole member of the Acquired Entity;

WHEREAS, in accordance with that certain Equity Restructuring Agreement, dated
as of January 15, 2018, by and among the Assignor, USA Compression GP, LLC, a
Delaware limited liability company and the general partner of the Assignee (the
“Assignee GP”), and the Assignee, the Assignor desires to assign, transfer and
convey all of its limited liability company interests in the Acquired Entity
(collectively, the “Interests”) to Assignee, and the Assignor desires to cease
to be a member of each of the Acquired Entity;

WHEREAS, the Assignee desires to acquire the Interests presently held by the
Assignor, and the Assignee desires to be admitted to the Acquired Entity as the
sole member of the Acquired Entity; and

WHEREAS, to accomplish the foregoing, the undersigned desire to continue the
Acquired Entity in the manner set forth herein.

NOW, THEREFORE, the undersigned, in consideration of the premises, covenants and
agreements contained herein, do hereby agree as follows:

1.    Assignment. Notwithstanding any provision of the LLC Agreement to the
contrary, for value received, the receipt and sufficiency of which are hereby
acknowledged, upon the execution of this Agreement by the parties hereto, the
Assignor does hereby assign, transfer and convey the Interests to the Assignee,
free and clear of all encumbrances, except restrictions on transfer arising
under applicable securities laws.

2.    Admission. Notwithstanding any provision of the LLC Agreement to the
contrary, contemporaneously with the assignment described in paragraph 1 of this
Agreement, the Assignee shall be admitted to the Acquired Entity as the sole
member of the Acquired Entity and agrees to be bound by all the terms and
conditions of the LLC Agreement.

 

1  NTD: To be the ETE Subsidiary that directly owns the General Partner Interest
at the time of GP Contribution.



--------------------------------------------------------------------------------

3.    Cessation. Notwithstanding any provision of the LLC Agreement to the
contrary, immediately following the admission of the Assignee as the sole member
of the Acquired Entity, the Assignor shall and does hereby cease to be a member
of the Acquired Entity, and shall thereupon cease to have or exercise any right
or power as a member of the Acquired Entity.

4.    Continuation of the Acquired Entity. Notwithstanding any provision of the
LLC Agreement to the contrary, the parties hereto agree that the assignment of
the Interests, the admission of the Assignee as the sole member of the Acquired
Entity and the Assignor ceasing to be a member of the Acquired Entity, shall not
dissolve the Acquired Entity.

5.    Future Cooperation. Each of the parties hereto agrees to cooperate at all
times from and after the date hereof with respect to all of the matters
described herein, and to execute such further assignments, releases,
assumptions, amendments of this Agreement, notifications and other documents as
may be reasonably requested for the purpose of giving effect to, or evidencing
or giving notice of, the transactions contemplated by this Agreement.

6.    Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

7.    Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

8.    Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Delaware, all rights and remedies
being governed by such laws.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ASSIGNOR: Energy Transfer Equity, L.P. By:       LE GP, LLC,   its general
partner

 

By:      

 

  Name:   Title:

 

ASSIGNEE: USA Compression Partners, LP By:       USA Compression GP, LLC,   its
general partner

 

By:      

 

  Name:   Title:

SIGNATURE PAGE TO

ASSIGNMENT AGREEMENT